Exhibit 10.1

WORKING CAPITAL CREDIT AGREEMENT

dated as of

July 18, 2006

among

PLIANT CORPORATION,
as Parent Borrower,

The Subsidiary Borrowers Party Hereto,

The Lenders Party Hereto,

and

MERRILL LYNCH BANK USA,
as Administrative Agent

* * *

MERRILL LYNCH COMMERCIAL FINANCE CORP.,
as Sole Lead Arranger and Book Manager


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I

Definitions

1

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

47

Section 1.03.

Terms Generally

47

Section 1.04.

Accounting Terms; GAAP

48

ARTICLE II

The Credits

48

Section 2.01.

Commitments

48

Section 2.02.

Loans and Borrowings

50

Section 2.03.

Requests for Borrowings

50

Section 2.04.

Swingline Loans

51

Section 2.05.

Letters of Credit

52

Section 2.06.

Funding of Borrowings

57

Section 2.07.

Interest Elections

57

Section 2.08.

Termination and Reduction of Commitments

58

Section 2.09.

Repayment of Loans; Evidence of Debt

59

Section 2.10.

Prepayment of Loans

60

Section 2.11.

Fees

64

Section 2.12.

Interest

65

Section 2.13.

Alternate Rate of Interest

66

Section 2.14.

Increased Costs

66

Section 2.15.

Break Funding Payments

67

Section 2.16.

Taxes

68

Section 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

69

Section 2.18.

Mitigation Obligations

74

Section 2.19.

Protective Advances

75

ARTICLE III

Representations and Warranties

75

Section 3.01.

Organization; Powers

75

Section 3.02.

Authorization; Enforceability

76

Section 3.03.

Governmental Approvals; No Conflicts

76

Section 3.04.

Financial Condition; No Material Adverse Change

76

 

i


--------------------------------------------------------------------------------




 

 

Page

 

 

 

Section 3.05.

Properties

77

Section 3.06.

Litigation and Environmental Matters

77

Section 3.07.

Compliance with Laws and Agreements

78

Section 3.08.

Investment Company Status

78

Section 3.09.

Taxes

78

Section 3.10.

ERISA

78

Section 3.11.

Disclosure

78

Section 3.12.

Subsidiaries; Loan Party Information

79

Section 3.13.

Insurance

79

Section 3.14.

Labor Matters

79

Section 3.15.

Solvency

79

Section 3.16.

Security Documents

80

Section 3.17.

Federal Reserve Regulations

81

Section 3.18.

Senior Secured Obligations

81

Section 3.19.

Related Names

81

Section 3.20.

Permanent Establishment in Canada

81

Section 3.21.

Canadian Pension Plans

82

ARTICLE IV

Conditions

75

Section 4.01.

Effective Date

82

Section 4.02.

Each Credit Event

88

Section 4.03.

Australian Effective Date

89

ARTICLE V

Affirmative Covenants

90

Section 5.01.

Financial Statements and Other Information

90

Section 5.02.

Notices of Material Events

93

Section 5.03.

Information Regarding Collateral

94

Section 5.04.

Existence; Conduct of Business

94

Section 5.05.

Payment of Obligations; Compliance with Leases

95

Section 5.06.

Maintenance of Properties

95

Section 5.07.

Insurance

95

 

ii


--------------------------------------------------------------------------------




 

 

Page

 

 

 

Section 5.08.

Casualty and Condemnation

96

Section 5.09.

Books and Records; Inspection and Audit Rights

96

Section 5.10.

Compliance with Laws

97

Section 5.11.

Use of Proceeds and Letters of Credit

97

Section 5.12.

Additional Subsidiaries

97

Section 5.13.

Further Assurances

98

Section 5.14.

Supplemental Disclosure

99

Section 5.15.

Intellectual Property

99

Section 5.16.

Landlord Lien Waivers, Mortgagee Agreements and Bailee Letters

99

Section 5.17.

Depository Banks

99

Section 5.18.

ERISA

101

Section 5.19.

Post-Closing Conditions

101

Section 5.20.

Canadian Pension Plans

101

ARTICLE VI

Negative Covenants

102

Section 6.01.

Indebtedness

102

Section 6.02.

Certain Equity Securities

103

Section 6.03.

Liens

103

Section 6.04.

Fundamental Changes

105

Section 6.05.

Investments, Loans, Advances, Guarantees and Acquisitions

106

Section 6.06.

Asset Sales

107

Section 6.07.

Sale and Lease-Back Transactions

109

Section 6.08.

Swap Agreements

109

Section 6.09.

Restricted Payments; Certain Payments of Indebtedness

109

Section 6.10.

Transactions with Affiliates

110

Section 6.11.

Restrictive Agreements

110

Section 6.12.

Amendment of Material Documents

111

Section 6.13.

Designated Senior Debt

111

Section 6.14.

Cash Held by Foreign Loan Parties

112

 

iii


--------------------------------------------------------------------------------




 

 

Page

 

 

 

Section 6.15.

ERISA

112

Section 6.16.

Cancellation of Indebtedness

112

Section 6.17.

Change in Fiscal Year; Accounting Policies

112

Section 6.18.

Financial Covenants

112

Section 6.19.

[Intentionally Omitted]

112

Section 6.20.

Pliant Investment, Inc. and Alliant Company LLC

113

ARTICLE VII

Events of Default

113

ARTICLE VIII

The Administrative Agent

116

Section 8.01.

Authorization, Action, Etc

116

Section 8.02.

Declaration of Trust (Treuhand) and Appointment as Administrator

118

Section 8.03.

Quebec Security

118

ARTICLE IX

Miscellaneous

119

Section 9.01.

Notices

119

Section 9.02.

Waivers; Amendments

120

Section 9.03.

Expenses; Indemnity; Damage Waiver; Joint and Several Obligations

122

Section 9.04.

Successors and Assigns

124

Section 9.05.

Survival

127

Section 9.06.

Counterparts; Integration; Effectiveness

128

Section 9.07.

Severability

128

Section 9.08.

Right of Setoff

128

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

128

Section 9.10.

WAIVER OF JURY TRIAL

129

Section 9.11.

Headings

130

Section 9.12.

Confidentiality

130

Section 9.13.

Conversion of Currencies

130

Section 9.14.

Interest Rate Limitation

131

Section 9.15.

Parallel Obligations

131

 

iv


--------------------------------------------------------------------------------




 

SCHEDULES:

Schedule 1.01(a)

 

Mortgaged Properties

 

Schedule 1.01(b)

 

Existing Letters of Credit

 

Schedule 1.01(c)

 

Borrower Account

 

Schedule 2.01(a)

 

Commitments

 

Schedule 3.05

 

Owned or Leased Property

 

Schedule 3.12(a)

 

Subsidiaries

 

Schedule 3.12(b)

 

Loan Party Information

 

Schedule 3.13

 

Insurance

 

Schedule 3.16(d)

 

Mortgage Filing Offices

 

Schedule 5.07

 

Insurance Levels

 

Schedule 5.17

 

Deposit Accounts

 

Schedule 5.19

 

Post-Closing Conditions

 

Schedule 6.01

 

Existing Indebtedness

 

Schedule 6.03

 

Existing Liens

 

Schedule 6.05(b)

 

Existing Investments

 

Schedule 6.06

 

Asset Sales

 

Schedule 6.10

 

Affiliate Transactions

 

Schedule 6.11

 

Existing Restrictions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

Exhibit A

 

Form of Assignment and Assumption

Exhibit B-1

 

Form of Domestic Guarantee Agreement

Exhibit B-2

 

Form of Foreign Guarantee Agreement

Exhibit C-1

 

Form of Domestic Pledge Agreement

Exhibit C-2

 

[Intentionally Omitted]

Exhibit C-3a

 

Form of Canadian Pledge Agreement (Pliant Corporation)

Exhibit C-3b

 

Form of Canadian Pledge Agreement (Uniplast Holdings, Inc.)

Exhibit C-4

 

Form of German Pledge Agreement

Exhibit C-5

 

Form of Mexican Pledge Agreement

Exhibit D-1

 

Form of Domestic Security Agreement

Exhibit D-2

 

[Intentionally Omitted]

Exhibit D-3a

 

Form of Canadian Security Agreement (Domestic)

Exhibit D-3b

 

Form of Canadian Security Agreement (Canadian)

Exhibit D-4

 

Form of German Global Assignment Agreement

Exhibit D-5

 

Form of Mexican Security Agreement

Exhibit E

 

Form of Borrowing Base Certificate

Exhibit F

 

Form of Perfection Certificate

Exhibit G

 

Form of Borrowing Request

 

v


--------------------------------------------------------------------------------




 

Exhibit H

 

Form of Compliance Certificate

Exhibit I

 

Form of Letter of Credit Request

Exhibit J

 

Form of Swingline Loan Request

Exhibit K

 

Form of Revolving Credit Note

 

vi


--------------------------------------------------------------------------------


WORKING CAPITAL CREDIT AGREEMENT, dated as of July 18, 2006 (this “Agreement”),
among PLIANT CORPORATION, a Delaware corporation (the “Parent Borrower”), the
Subsidiary Borrowers party hereto, the Lenders party hereto and MERRILL LYNCH
BANK USA, as Administrative Agent (in such capacity, the “Administrative
Agent”).

RECITALS

WHEREAS, the Borrowers have requested that the Lenders make available for the
purposes specified in this Agreement a revolving credit facility; and

WHEREAS, the Lenders are willing to make available to the Borrowers such
revolving credit facility upon the terms and subject to the conditions set forth
herein;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” shall have the meaning assigned to such term in the New York Uniform
Commercial Code and shall also include any right to payment for goods sold or
leased, or for services rendered, whether or not earned by performance.

“Account Debtor” means any Person who is, or may be, obligated to any Loan Party
under, with respect to or on account of an Account.

“Adjusted Eligible Accounts Receivable” means, on any date, the amount of
Eligible Accounts Receivable on such date, minus the Dilution Reserve on such
date.

“Adjusted Eligible Finished Goods” means, on any date, the amount of Eligible
Finished Goods on such date, minus the Inventory Reserves with respect to such
Eligible Finished Goods on such date.

“Adjusted Eligible Raw Materials” means, on any date, the amount of Eligible Raw
Materials on such date, minus the Inventory Reserves with respect to such
Eligible Raw Materials on such date.


--------------------------------------------------------------------------------




“Adjusted Eligible Work in Process” means, on any date, the amount of Eligible
Work in Process on such date, minus the Inventory Reserves with respect to such
Eligible Work in Process on such date.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, (a) with respect to any Domestic Lender, the
percentage of the total amount of the Commitments represented by such Domestic
Lender’s Commitment, (b) with respect to any Australian Lender, the percentage
of the total amount of the Australian Revolving Exposure represented by such
Australian Lender’s Australian Revolving Exposure, (c) with respect to any
Canadian Lender, the percentage of the total amount of the Canadian Revolving
Exposure represented by such Canadian Lender’s Canadian Revolving Exposure, (d)
with respect to any German Lender, the percentage of the total amount of the
German Revolving Exposure represented by such German Lender’s German Revolving
Exposure, and (e) with respect to any Mexican Lender, the percentage of the
total amount of the Mexican Revolving Exposure represented by such Mexican
Lender’s Mexican Revolving Exposure.  If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.  If any
of the Australian Revolving Exposure, Canadian Revolving Exposure, German
Revolving Exposure or Mexican Revolving Exposure is $0, the Applicable
Percentage with respect to any Australian Lender, Canadian Lender, German Lender
or Mexican Lender shall be determined based upon the percentage of the total
amount of the Commitments represented by such Australian Lender’s, Canadian
Lender’s, German Lender’s or Mexican Lender’s Commitment, as applicable.

“Applicable Rate” means, as of each date of determination:

(a)           with respect to any ABR Loan or Eurodollar Loan (other than any
German Revolving Loan), the applicable rate per annum set forth below under the
caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon the
Average Revolving Exposure for such day (calculated as of the end of such day):

2


--------------------------------------------------------------------------------




 

Average Revolving Exposure

 

ABR Spread

 

Eurodollar Spread

 

Category 1
Greater than 75% of Available Credit

 

2.00

%

3.00

%

Category 2
Less than or equal to 75% of Available Credit

 

1.75

%

2.75

%

 

Each date of determination for the Applicable Rate shall be on each Interest
Payment Date.  Changes in the Applicable Rate resulting from a change in the
Average Revolving Exposure on any date of determination shall become effective
as to all ABR Loans and Eurodollar Loans (other than any German Revolving Loans)
from and including the first day following such date of determination. 
Notwithstanding the foregoing, the Applicable Rate with respect to any ABR Loan
or Eurodollar Loan (other than any German Revolving Loan) will be determined by
reference to Category 1 (i) at any time that an Event of Default has occurred
and is continuing or (ii) if the Parent Borrower fails to deliver any Borrowing
Base Certificate required to be delivered by it pursuant to Section 5.01(f),
during the period from the expiration of the time for delivery thereof until the
Parent Borrower delivers such Borrowing Base Certificate.

(b)           with respect to any German Revolving Loan, (i) 5.00% per annum in
the case of ABR Loans and (ii) 6.00% per annum in the case of Eurodollar Loans.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
managed or controlled by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers, manages or controls a
Lender.

“Arranger” means Merrill Lynch Commercial Finance Corp., as sole lead arranger
and book manager for the Loans.

“Asset Disposition” means any sale, lease, sale and leaseback, assignment,
conveyance, transfer or other disposition of assets or property or series of
related dispositions of assets or property (excluding any such disposition
permitted by Section 6.06(a), (b), (c) and (g)) that yields gross proceeds to
the Parent Borrower or any of its Subsidiaries in excess of $1,000,000 in the
aggregate for all such dispositions.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Australian Availability Period” means the period from and including the
Australian Effective Date to but excluding the earlier of the Maturity Date and
the date of termination of the Commitments.

“Australian Borrowing Base” means, at any time of determination, an amount equal
to the sum, without duplication of:

3


--------------------------------------------------------------------------------




(a)           (i) 95% of each Australian Loan Party’s Adjusted Eligible Accounts
Receivable, plus (ii) 85% of each Australian Loan Party’s Adjusted Eligible
Finished Goods, plus (iii) 55% of each Australian Loan Party’s Adjusted Eligible
Work in Process, plus (iv) 55% of each Australian Loan Party’s Adjusted Eligible
Raw Materials, minus

(b)           the Rent Reserve with respect to each Australian Loan Party, minus

(c)           the Priority Payables Reserve with respect to each Australian Loan
Party, minus

(d)           the Secured Obligations Reserve with respect to each Australian
Loan Party, minus

(e)           any Reserves with respect to each Australian Loan Party.

The Australian Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to this Agreement.  Standards of eligibility and reserves and advance
rates of the Australian Borrowing Base may be revised and adjusted from time to
time solely at the commercially reasonable discretion of the Administrative
Agent, with any changes in such standards to be effective immediately after
delivery of notice thereof to the Parent Borrower.  For purposes of calculating
the Australian Borrowing Base on any date, all amounts reflected or outstanding
in Australian Dollars shall be translated into dollars at the exchange rate in
effect on such date, as determined in good faith by the Parent Borrower.

“Australian Dollar” or “A$” refers to the lawful money of Australia.

“Australian Effective Date” means the date on which the conditions specified in
Section 4.03 are satisfied.

 “Australian Lender” means each Domestic Lender or any Affiliate of a Domestic
Lender designated by such Domestic Lender to the Parent Borrower as an
“Australian Lender”.  The Australian Lender on the Effective Date shall be
Merrill Lynch International (Australia) Limited.

“Australian Loan Party” means the Australian Subsidiary Borrower and any other
Loan Party organized under the laws of Australia or any state or province
thereof.

“Australian Pledge Agreement” means an Australian Pledge Agreement, in form and
substance reasonably satisfactory to the Parent Borrower and the Administrative
Agent, among the Parent Borrower, the Australian Subsidiary Borrower and the
Administrative Agent, pursuant to which the Parent Borrower will pledge 65% of
the outstanding Equity Interests of the Australian Subsidiary Borrower in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, as
security for the Obligations.

“Australian Revolving Exposure” means, with respect to any Australian Lender at
any time, the sum of the outstanding principal amount of such Australian
Lender’s Australian Revolving Loans.

4


--------------------------------------------------------------------------------




“Australian Revolving Loan” means a Loan made by an Australian Lender pursuant
to Section 2.01(b).  Each Australian Revolving Loan shall be a Eurodollar Loan
or an ABR Loan.

“Australian Security Agreement” means an Australian Security Agreement, in form
and substance reasonably satisfactory to the Parent Borrower and the
Administrative Agent, among the Australian Subsidiary Borrower and the
Administrative Agent, pursuant to which the Australian Subsidiary Borrower will
grant liens on its Foreign Working Capital Collateral in favor of Merrill Lynch
Bank USA, for the ratable benefit of the Foreign Secured Parties, as security
for the Foreign Obligations, and each other security agreement or other
instrument or document executed and delivered by any Australian Loan Party to
secure any of the Foreign Obligations.

“Australian Sublimit” means $5,000,000.

“Australian Subsidiary Borrower” means Pliant Corporation Pty Ltd., a company
organized under the laws of Australia (ABN 36 055 367 925).

“Availability Amount” means, at any time, an amount equal to (a) the lesser of
(i) the total amount of the Commitments at such time and (ii) the Borrowing Base
in effect at such time minus (b) the total Revolving Exposure at such time.

“Available Commitments” means, at any time, (a) the total amount of the
Commitments at such time minus (b) the aggregate Fixed Asset Revolving Exposure
at such time.

“Available Credit” means, at any time, an amount equal to the lesser of (a) the
total amount of the Available Commitments at such time and (b) the Borrowing
Base in effect at such time.

“Average Revolving Exposure” means, for any period, the average daily Revolving
Exposure during such period.

“Bailee Letter” means a written agreement reasonably acceptable to the
Administrative Agent, pursuant to which a bailee of Inventory of any Loan Party
agrees to hold such Inventory for the benefit of the Administrative Agent, to
waive or subordinate its rights and claims as bailee in such Inventory,
including warehouseman’s liens, processor’s liens, rights of levy and distraint
for rent, grant access to the Administrative Agent for the repossession and sale
of such Inventory, and make other agreements relative thereto.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C. 101 et seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

5


--------------------------------------------------------------------------------




“Banking Services” means overdrafts and related liabilities owed to any of the
Lenders (or any Affiliates thereof) arising from treasury, depositary and cash
management services or in connection with any automated clearinghouse transfers
of funds.

“Banking Services Obligations” of any Loan Party means all monetary obligations
of such Loan Party in respect of Banking Services.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means the Parent Borrower or any Subsidiary Borrower.

“Borrower Account” means, with respect to each Borrower, such Borrower’s account
set forth on Schedule 1.01(c), as such Schedule may be amended from time to time
on five Business Days’ prior written notice from the Parent Borrower to the
Administrative Agent.

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan and (c) a Protective
Advance.

“Borrowing Base” means, at any time of determination, an amount equal to the
sum, without duplication of the Domestic Borrowing Base, the Australian
Borrowing Base, the Canadian Borrowing Base, the German Borrowing Base and the
Mexican Borrowing Base.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E (with such changes therein as may be required by the Administrative
Agent, to reflect the components of, and reserves against, the Borrowing Base as
provided for hereunder from time to time), executed and certified as accurate
and complete by a Financial Officer of the Parent Borrower, which certificate
shall include appropriate exhibits, schedules, supporting documentation and
reports as reasonably requested by the Administrative Agent.

“Borrowing Request” means a request by a Borrower for a Borrowing in
substantially the form of Exhibit G hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks generally are
not open for dealings in dollar deposits in the London interbank market, (b)
when used in connection with any Australian Revolving Loan, the term “Business
Day” shall also exclude any day on which banks are not open for deposits in
Sydney, Australia, (c) when used in connection with any Canadian Revolving Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for deposits in Toronto, Canada, (d) when used in connection with any German
Revolving Loan, the term “Business Day” shall also exclude any day on which
banks are not open for deposits in Berlin, Germany, and (e) when used in
connection with any Mexican Revolving Loan, the term “Business Day” shall also
exclude any day on which banks are not open for deposits in Mexico City, Mexico.

6


--------------------------------------------------------------------------------




“Canadian Borrowing Base” means, with respect to each Canadian Subsidiary
Borrower, at any time of determination, an amount equal to the sum, without
duplication of:

(a)           (i) 95% of such Canadian Subsidiary Borrower’s Adjusted Eligible
Accounts Receivable, plus (ii) 85% of such Canadian Subsidiary Borrower’s
Adjusted Eligible Finished Goods, plus (iii)  55% of such Canadian Subsidiary
Borrower’s Adjusted Eligible Work in Process, plus (iv) 55% of such Canadian
Subsidiary Borrower’s Adjusted Eligible Raw Materials, minus

(b)           the Rent Reserve with respect to such Canadian Subsidiary
Borrower, minus

(c)           the Priority Payables Reserve with respect to such Canadian
Subsidiary Borrower, minus

(d)           the Secured Obligations Reserve with respect to such Canadian
Subsidiary Borrower, minus

(e)           any Reserves with respect to such Canadian Subsidiary Borrower.

Each Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to this Agreement.  Standards of eligibility and reserves and advance
rates of each Canadian Borrowing Base may be revised and adjusted from time to
time solely at the commercially reasonable discretion of the Administrative
Agent, with any changes in such standards to be effective immediately after
delivery of notice thereof to the Parent Borrower.  For purposes of calculating
each Canadian Borrowing Base on any date, all amounts reflected or outstanding
in Canadian Dollars shall be translated into dollars at the exchange rate in
effect on such date, as determined in good faith by the Parent Borrower.

“Canadian Confirmation Order” means an order of the Canadian Court, which shall,
among other things, order and declare that the Confirmation Order and the Plan
of Reorganization are recognized and shall be implemented, binding and effective
in Canada in accordance with their terms as if originally made in Canada.

“Canadian Court” means the Ontario Superior Court of Justice (Commercial List).

“Canadian Dollars” or “Cdn$” refers to lawful money of Canada.

“Canadian Lender” means each Domestic Lender or any Affiliate of a Domestic
Lender designated by such Domestic Lender to the Parent Borrower as a “Canadian
Lender”.  The Canadian Lender on the Effective Date shall be Merrill Lynch
Capital Canada Inc.

“Canadian Lending Office” means, as to any Canadian Lender, the applicable
branch, office or Affiliate of such Canadian Lender designated by such Canadian
Lender to make Canadian Revolving Loans to the Canadian Subsidiary Borrowers.

7


--------------------------------------------------------------------------------




“Canadian Loan Party” means the Canadian Subsidiary Borrowers and any other Loan
Party organized under the laws of Canada or any province or territory thereof.

“Canadian Pension Plan” means any pension benefit plan within the meaning of the
Pension Benefits Act (Ontario) in respect of which any Loan Party makes or has
made contributions in respect of its employees.

“Canadian Pledge Agreement” means the Canadian Pledge Agreements, substantially
in the form of Exhibit C-3a and Exhibit C-3b, among the Administrative Agent and
each of the Parent Borrower and Uniplast Holdings, Inc.

“Canadian Revolving Exposure” means, with respect to any Canadian Lender at any
time, the sum of the outstanding principal amount of such Canadian Lender’s
Canadian Revolving Loans.

“Canadian Revolving Loan” means a Loan made by a Canadian Lender pursuant to
Section 2.01(c).  Each Canadian Revolving Loan shall be a Eurodollar Loan or an
ABR Loan.

“Canadian Security Agreement” means the Canadian Security Agreements,
substantially in the form of Exhibit D-3a and Exhibit D-3b, among, respectively,
the Administrative Agent and the Parent Borrower, Pliant Packaging and Uniplast
Canada, and the Administrative Agent and Pliant Corporation of Canada Ltd., and
each other security agreement or other instrument or document executed and
delivered by any Canadian Loan Party (other than Uniplast Canada) to secure any
of the Foreign Obligations or by Uniplast Canada to secure any of the Domestic
Obligations.

“Canadian Sublimit” means $40,000,000.

“Canadian Subsidiary Borrowers” means Pliant Corporation of Canada Ltd., a
limited liability company organized under the laws of Ontario, and Uniplast
Canada.

 “Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Parent Borrower and the Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Parent Borrower and the Subsidiaries
for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by the Parent Borrower and the Subsidiaries during such
period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Amount” has the meaning assigned to such term in Section 2.10(g).

8


--------------------------------------------------------------------------------




“Cash Collection Period” means the period commencing on the first Business Day
after the occurrence of a Cash Collection Triggering Event and ending on the
date the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed.

“Cash Collection Triggering Event” means that (a) the Facilities Availability
Amount at any time is less than $15,000,000 or (b) an Event of Default has
occurred and is continuing.

“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period excluding any portion thereof in respect of interest not required to
be paid in cash during such period or within one year thereafter.

“Cash Management Arrangement” means any arrangement pursuant to which any
financial institution provides any Loan Party with treasury, depositary or cash
management services or automated clearinghouse transfers of funds.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time, (a) the failure by the Control Group to
own, directly or indirectly, beneficially and of record, common stock of the
Parent Borrower representing at least 25% of the issued and outstanding common
stock of the Parent Borrower; (b)  the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) other than the Control Group, of
common stock of the Parent Borrower representing more than 50% of the issued and
outstanding common stock of the Parent Borrower; (c) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Parent Borrower by Persons who were neither (i) nominated by members of the
Control Group or the board of directors of the Parent Borrower nor
(ii) appointed by directors so nominated; provided, however, that a Change in
Control shall not have occurred under this clause (c) as a result of the
occurrence of a vacancy on the board of directors of the Parent Borrower if,
within 30 days after the occurrence of such vacancy, such vacancy is filled by a
person who is nominated by members of the Control Group; (d) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person
other than the Parent Borrower (or a Wholly Owned Subsidiary of the Parent
Borrower that is a Loan Party) of any Equity Interests in any Subsidiary
Borrower; or (e) the occurrence of a “Change of Control” as defined under the
Senior First Lien Note Documents, the Senior Second Lien Note Documents or the
Senior Subordinated Note Documents or a “Liquidation Event” as defined under the
terms of any Preferred Stock.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpreta­tion or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any

9


--------------------------------------------------------------------------------




request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date.

“Chapter 11 Case” and Chapter 11 Cases” means the Chapter 11 Case Nos. 06-10000
through 06-10010, jointly administered under Chapter 11 Case No. 06-10001, of
the Filing Companies pursuant to the voluntary petitions for reorganization
under the Bankruptcy Code filed with the Bankruptcy Court.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Australian Revolving Loans, Canadian Revolving Loans, German Revolving Loans,
Mexican Revolving Loans, Swingline Loans or Protective Advances.  “Class”, when
used in reference to any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class.

“Class of Eligible Inventory” means each of Eligible Finished Goods, Eligible
Raw Materials and Eligible Work in Process.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document, and any and all other property and interests in property and
proceeds thereof now owned or hereafter acquired by any Loan Party in or upon
which a Lien is granted under any Security Document.

“Commitment” means, with respect to each Domestic Lender, the commitment of such
Domestic Lender to make Domestic Revolving Loans and to acquire participations
in Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Domestic Lender’s Domestic
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Domestic Lender pursuant to Section 9.04,
together with the commitment of such Lender to acquire participations in
Protective Advances hereunder.  The initial amount of each Domestic Lender’s
Commitment is set forth on Schedule 2.01(a), or in the Assignment and Assumption
pursuant to which such Domestic Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Domestic Lenders’ Commitments
is $200,000,000.

“Compliance Certificate” means a certificate in substantially the form of
Exhibit H hereto.

“Confirmation Order” has the meaning assigned to such term in Section 4.01(b).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, the sum of (a) the aggregate amount of
Consolidated Interest Expense for such period, (b) the aggregate amount of
income tax expense for such period, (c) all amounts attributable to
depreciation, amortization and other non-cash charges or losses for such period
(but excluding any such charge that requires an accrual of, or a cash reserve
for, anticipated cash charges for any future period); provided that any non-cash
charges or losses that are added-back

10


--------------------------------------------------------------------------------




to Consolidated Net Income pursuant to this clause (c) shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made; (d) non-cash expenses resulting from the grant of
stock options or other equity-related incentives to any director, officer or
employee of the Parent Borrower or any Subsidiary pursuant to a written plan or
agreement, (e) all non-recurring transaction and financing expenses resulting
from the Transactions, (f) all non-recurring transaction and financing expenses
incurred in the fiscal quarter ended December 31, 2005 resulting from
modifications to the Existing Senior Subordinated Note Indenture entered into in
connection with the Pre-Petition Loan Agreement, (g) all losses during such
period resulting from the sale or other disposition of any asset of the Parent
Borrower or any Subsidiary outside the ordinary course of business, (h) any
Excluded Charges during such period and (i) all non-recurring restructuring
charges in connection with the Chapter 11 Cases specifically identified by the
Parent Borrower to the Administrative Agent and incurred not later than October
31, 2006 and minus, without duplication and to the extent added to revenues in
determining Consolidated Net Income for such period, (a) all extraordinary gains
during such period and (b) all gains during such period resulting from the sale
or other disposition of any asset of the Parent Borrower or any Subsidiary
outside the ordinary course of business, all as determined on a consolidated
basis with respect to the Parent Borrower and the Subsidiaries in accordance
with GAAP.  If the Parent Borrower or any Subsidiary has made any sale,
transfer, lease or other disposition of assets outside of the ordinary course of
business permitted by Section 6.06 during the relevant period for determining
Consolidated EBITDA, Consolidated EBITDA for the relevant period shall be
calculated after giving pro forma effect thereto, as if such sale, transfer,
lease or other disposition of assets (and any related incurrence, repayment or
assumption of Indebtedness, with any new Indebtedness being deemed to be
amortized over the relevant period in accordance with its terms, and assuming
that any Loans borrowed in connection with such acquisition are repaid with
excess cash balances when available) had occurred on the first day of the
relevant period for determining Consolidated EBITDA.

“Consolidated Interest Expense” means, for any period, the interest expense,
both expensed and capitalized (including the interest component in respect of
Capital Lease Obligations), accrued by the Parent Borrower and the Subsidiaries
during such period (net of payments made or received under interest rate
protection agreements and net of interest income), determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, net income or loss of the
Parent Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any unconsolidated Subsidiary and any Person in which
any other Person (other than the Parent Borrower or any of the Subsidiaries or
any director holding qualifying shares in compliance with applicable law or any
other third party holding a de minimus number of shares in order to comply with
other similar requirements) has an Equity Interest, except to the extent of the
amount of dividends or other distributions actually paid by such Subsidiary or
other Person during such period to the Parent Borrower or any other Subsidiary
that is not subject to the restrictions set forth in clause (a) or (b) hereof
(provided that the Parent Borrower’s or any other Subsidiary’s equity in the net
loss of any such Subsidiary or Person for such period shall be included in
determining Consolidated Net Income), (b) the income (but not the loss) of any
Subsidiary to the extent that such Subsidiary is contractually or legally
prohibited from paying

11


--------------------------------------------------------------------------------




dividends, except to the extent of the amount of dividends or other
distributions actually paid by such Subsidiary during such period to the Parent
Borrower or any other Subsidiary that is not subject to the restrictions set
forth in clause (a) or (b) hereof, (c) the income (or loss) of any Person
accrued prior to the date it becomes (or, for pro forma purposes, is deemed to
have become) a Subsidiary or is merged into or consolidated with the Parent
Borrower or any of the Subsidiaries or the date that Person’s assets are
acquired by the Parent Borrower or any of the Subsidiaries and (d) expenses and
fees incurred by the Filing Companies and allowed by the Bankruptcy Court in the
Chapter 11 Cases.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract (each,
as defined in the New York Uniform Commercial Code), an agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Administrative Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable Uniform Commercial Code) over such account to the
Administrative Agent.

“Control Group” means collectively the Sponsor and all Persons Controlled by the
Sponsor (other than any operating company Controlled by the Sponsor).

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is (a) either (i) the subject of an effective Control
Agreement or (ii) otherwise subject to the control of the Administrative Agent
on terms satisfactory to the Administrative Agent in its sole discretion and (b)
maintained by any Loan Party with a financial institution reasonably
satisfactory to the Administrative Agent.

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
(a) either (i) the subject of an effective Control Agreement or (ii) otherwise
subject to the control of the Administrative Agent on terms satisfactory to the
Administrative Agent in its sole discretion and (b) maintained by any Loan Party
with a securities intermediary or commodity intermediary reasonably satisfactory
to the Administrative Agent.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

12


--------------------------------------------------------------------------------




“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits that are recorded to
reduce accounts receivable of the Loan Parties in a manner consistent with
current and historical accounting practices of the Loan Parties.

“Dilution Ratio” means, at any date, (a) the amount (expressed as a percentage)
equal to (i) the aggregate amount of the applicable Dilution Factors for the
12 most recently ended fiscal months of the Parent Borrower divided by
(ii) total gross sales of the Loan Parties for the 12 most recently ended fiscal
months of the Parent Borrower, minus (b) 5%; provided that the Dilution Ratio
shall not be less than zero.

“Dilution Reserve” means, at any date, the Dilution Ratio on such date
multiplied by the amount of Eligible Accounts Receivable on such date.

“DIP Credit Agreement” means the Senior Secured, Super Priority, Priming
Debtor-in-Possession Credit Agreement, dated as of January 4, 2006, among Old
Pliant, the Domestic Subsidiary Borrowers party thereto, the Lenders party
thereto, Morgan Stanley Senior Funding Inc., as Syndication Agent, and General
Electric Capital Corporation, as Administrative Agent and Collateral Agent.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Borrowers” means the Parent Borrower and the Domestic Subsidiary
Borrowers.

“Domestic Borrowing Base” means, at any time of determination, an amount equal
to the sum, without duplication of:

(a)           (i) 95% of each Domestic Loan Party’s Adjusted Eligible Accounts
Receivable, plus (ii) 85% of each Domestic Loan Party’s Adjusted Eligible
Finished Goods, plus (iii) 55% of each Domestic Loan Party’s Adjusted Eligible
Work in Process, plus (iv) 55% of each Domestic Loan Party’s Adjusted Eligible
Raw Materials, minus

(b)           the Rent Reserve with respect to each Domestic Loan Party, minus

(c)           the Priority Payables Reserve with respect to each Domestic Loan
Party, minus

(d)           the Secured Obligations Reserve with respect to each Domestic Loan
Party, minus

(e)           any Reserves with respect to each Domestic Loan Party.

13


--------------------------------------------------------------------------------




The Domestic Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to this Agreement.  Standards of eligibility and reserves and advance
rates of the Domestic Borrowing Base may be revised and adjusted from time to
time solely at the commercially reasonable discretion of the Administrative
Agent, with any changes in such standards to be effective immediately after
delivery of notice thereof to the Parent Borrower.

“Domestic Collateral Proceeds Account” means an account maintained by and in the
name of the Administrative Agent, and designated by the Administrative Agent as
the “Domestic Collateral Proceeds Account” for purposes of this Agreement and
the other Loan Documents.

 “Domestic Guarantee Agreement” means the Domestic Guarantee Agreement,
substantially in the form of Exhibit B-1, among each Domestic Loan Party,
Uniplast Canada and the Administrative Agent.

“Domestic Lender” means the Persons listed on Schedule 2.01(a) and any other
Person that shall have become a party hereto as a Domestic Lender pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Domestic Lenders” includes the Swingline Lender.

“Domestic Loan Party” means the Parent Borrower, the Domestic Subsidiary
Borrowers and any other Loan Party organized under the laws of any state of the
United States of America or the District of Columbia.

“Domestic Obligations” means (a) all principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Domestic Revolving Loans,
Swingline Loans and Protective Advances when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment, or otherwise, (b) all
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Canadian Revolving Loans made to Uniplast Canada when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment, or
otherwise, (c) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, (d) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Domestic Loan Party and Uniplast Canada to the Domestic Secured Parties
under this Agreement and the other Loan Documents, (e) all covenants,
agreements, obligations and liabilities of each Domestic Loan Party and Uniplast
Canada under or pursuant to this Agreement and the other Loan Documents, (f) all
Swap Obligations and (g) the due and punctual payment and performance of all
Banking Services Obligations.

14


--------------------------------------------------------------------------------




“Domestic Pledge Agreement” means the Domestic Pledge Agreement, substantially
in the form of Exhibit C-1, among each Domestic Loan Party, Uniplast Canada and
the Administrative Agent.

“Domestic Revolving Exposure” means, with respect to any Domestic Lender at any
time, the sum of the outstanding principal amount of such Domestic Lender’s
Domestic Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

“Domestic Revolving Loan” means a Loan made by a Domestic Lender pursuant to
Section 2.01(a).  Each Domestic Revolving Loan shall be a Eurodollar Loan or an
ABR Loan.

“Domestic Secured Parties” means (a) the Domestic Lenders and the Canadian
Lenders, (b) the Administrative Agent, (c) the Issuing Banks, (d) each
counterparty to a Swap Agreement with a Loan Party the obligations under which
constitute Domestic Obligations, (e) the beneficiaries of each indemnification
obligation undertaken by any Domestic Loan Party or Uniplast Canada under any
Loan Document, (f) each lender in respect of overdrafts and related liabilities
owed to any of the Lenders (or any Affiliates thereof) and arising from
treasury, depositary and cash management services or in connection with any
automated clearinghouse transfers of funds and (g) the permitted successors and
assigns of each of the foregoing.

“Domestic Security Agreement” means the Domestic Security Agreement,
substantially in the form of Exhibit D-1, among each Domestic Loan Party,
Uniplast Canada and the Administrative Agent.

“Domestic Subsidiary” means any subsidiary organized under the laws of any State
of the United States of America or the District of Columbia or that is a
subsidiary of an entity that is a “United States person” as defined in Section
7701(a)(30) of the U.S. Internal Revenue Code and is disregarded as an entity
separate from its owner, or is otherwise fiscally transparent, for U.S. federal
income tax purposes.

“Domestic Subsidiary Borrowers” means Uniplast Holdings, Inc., a Delaware
corporation, and Uniplast U.S., Inc., a Delaware corporation.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts Receivable” means, at any time of determination, the
aggregate of the amounts (determined as provided in the second succeeding
sentence) for each Account of the Loan Parties that satisfies the following
criteria at the time of creation and continues to meet the same at such time of
determination:  such Account (i) has been invoiced to, and represents the bona
fide amounts due to any Loan Party  from, the purchaser of goods or services, in
each case originated in the ordinary course of business of such Loan Party, and
(ii) is not ineligible for inclusion in the calculation of the Borrowing Base
pursuant to any of clauses (a) through (v) below or otherwise deemed, in the
commercially reasonable discretion of the Administrative Agent to be ineligible
for inclusion in the calculation of the Borrowing Base.  Without limiting the
foregoing, to qualify as Eligible Accounts Receivable, an Account shall indicate
no Person other than a Loan Party as payee or remittance party.  The amount to
be so included in Eligible Accounts Receivable at any time with respect to
Accounts shall be the face

15


--------------------------------------------------------------------------------




amount of Accounts, reduced by, without duplication and to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, debit memos, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the applicable Loan Party may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)), (ii) the aggregate amount of all limits and deductions provided for in
this definition and elsewhere in this Agreement, (iii) the aggregate amount of
all cash received in respect of such Account but not yet applied by the
applicable Loan Party to reduce the amount of such Account and (iv) with respect
to an Account of the Canadian Loan Parties, the amount of all goods and services
taxes, harmonized taxes and sales taxes payable in respect of such Account. 
Standards of eligibility may be fixed from time to time in the commercially
reasonable discretion of the Administrative Agent, with any changes in such
standards to be effective immediately after delivery of notice thereof to the
Parent Borrower.  Unless otherwise approved from time to time in writing by the
Administrative Agent, no Account shall be an Eligible Account Receivable if:

(a)           the applicable Loan Party does not have sole lawful and absolute
title to such Account; or

(b)           such Account (i) is unpaid more than 90 days from the original
date of invoice or 60 days from the original due date or (ii) has been written
off the books of the applicable Loan Party or has been otherwise designated on
such books as uncollectible; or

(c)           more than 50% in face amount of all Accounts of the Account Debtor
with respect to such Account are ineligible pursuant to clause (b) above; or

(d)           the Account Debtor with respect to such Account is insolvent or
the subject of any bankruptcy case or insolvency proceeding of any kind, unless
(i) the sale to such Account Debtor in respect of such Account is made following
the commencement of the applicable bankruptcy case or insolvency proceeding,
(ii) the Administrative Agent determines in its commercially reasonable
discretion that such Account Debtor has sufficient liquidity to make payment
with respect to such Account, (iii) such Account has administrative claim
priority (or equivalent under applicable law) in the bankruptcy case or
insolvency proceeding of such Account Debtor and (iv) such Account may be paid
currently by such Account Debtor under applicable law; or

(e)           (i) with respect to an Account of the Domestic Loan Parties, such
Account is not payable in dollars or Canadian Dollars or the applicable Account
Debtor is either not organized under the laws of the United States of America or
any State thereof or the District of Columbia or is located or has its principal
place of business or substantially all its assets outside the United States,
(ii) with respect to an Account of the Australian Loan Parties, such Account is
not payable in Australian Dollars or New Zealand Dollars or the applicable
Account Debtor is either not organized under the laws of Australia or any
province or territory thereof or is located or has its principal place of
business or substantially all its assets outside Australia, (iii) with respect
to an Account of the Canadian Loan Parties, such Account is not payable in
Canadian Dollars or dollars or the applicable Account Debtor is either not
organized under the laws of Canada or any

16


--------------------------------------------------------------------------------




province thereof or is located or has its principal place of business or
substantially all its assets outside Canada, (iv) with respect to an Account of
the German Loan Parties, such Account is not payable in Euros or Pounds or the
applicable Account Debtor is either not organized under the laws of Germany or
any province thereof or is located or has its principal place of business or
substantially all its assets outside Germany, or (v) with respect to an Account
of the Mexican Loan Parties, such Account is not payable in Mexican Pesos,
dollars or Canadian Dollars or the applicable Account Debtor is either not
organized under the laws of Mexico or any province thereof or is located or has
its principal place of business or substantially all its assets outside Mexico,
unless in the case of clauses (i) through (v), the Administrative Agent is
reasonably satisfied that it has a legal, valid, perfected and enforceable
security interest in such Account under the laws of the jurisdiction in which
the applicable Account Debtor is located pursuant to the applicable Security
Documents; or

(f)            the applicable Account Debtor is the government of the United
States of America, Mexico or Canada (or any state, municipality, province or
territory thereof) or any department, agency or instrumentality thereof, unless
the relevant Loan Party duly assigns its rights to payment of such Account to,
or for the benefit of, the Administrative Agent pursuant to the Assignment of
Claims Act of 1940, as amended, or the Financial Administration Act (Canada) (or
such other legislation as may govern the assignment of government debt in such
province or territory), as amended, or the Ley de Adquisiciones, Arrendamientos
y Servicios del Sector Publico, as amended, as applicable, which assignment and
related documents and filings shall be in form and substance reasonably
satisfactory to the Administrative Agent; or

(g)           such Account is subject to any adverse security deposit, progress
payment, retainage or other similar advance made by or for the benefit of the
applicable Account Debtor, in each case to the extent thereof; or

(h)           such Account is not subject to a valid and perfected
first-priority Lien (or equivalent under applicable law) in favor of the
Administrative Agent, subject to no other Liens, other than Liens described
under clauses (a) and (e) of the definition of “Permitted Encumbrances”; or

(i)            (A) such Account was invoiced (1) in advance of goods or services
provided or (2) twice or more or (B) income associated with such Account has not
been earned; or

(j)            such Account is a non-trade Account, or relates to payments for
interest; or

(k)           the sale to the applicable Account Debtor in respect of such
Account is on a bill-and-hold, guarantee sale, sale-and-return, ship-and-return,
sale on approval, extended terms or consignment or other similar basis or made
pursuant to any other agreement providing for repurchase or return of any
merchandise that has been claimed to be defective or otherwise unsatisfactory;
or

17


--------------------------------------------------------------------------------




(l)            the goods giving rise to such Account have not been shipped or
title has not been transferred to the applicable Account Debtor, or such Account
represents a progress-billing or otherwise does not represent a complete sale;
provided that, for purposes hereof, “progress-billing” means any invoice for
goods sold or leased or services rendered under a contract or agreement pursuant
to which such Account Debtor’s obligation to pay such invoice is conditioned
upon the applicable Loan Party’s completion of any further performance under the
contract or agreement; or

(m)          such Account arises out of a sale made by the applicable Loan Party
to an employee, officer, agent, director, stockholder, subsidiary or Affiliate
of any Loan Party; or

(n)           such Account was created as a new receivable for the unpaid
portion of an outstanding Account (including chargebacks, debit memos or other
adjustments for unauthorized deductions); or

(o)           the applicable Account Debtor (i) is a creditor of any Loan Party,
(ii) has, or has asserted, a right of set-off against any Loan Party (unless
such Account Debtor has entered into a written agreement reasonably acceptable
to the Administrative Agent to waive such set-off rights) or (iii) has disputed
its liability (whether by chargeback or otherwise) or made any asserted or
unasserted claim with respect to such Account or any other Account of any Loan
Party that has not been resolved, in each case, without duplication, to the
extent of (A) the amount owed by such Loan Party to such Account Debtor, (B) the
amount of such actual or asserted right of set-off or (C) the amount of such
dispute or claim, as the case may be; or

(p)           such Account does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state,
provincial, local or foreign, including the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board; or

(q)           as to all or any part of such Account, a check, promissory note,
draft, trade acceptance or other Instrument for the payment of money has been
received, presented for payment and returned uncollected for any reason; or

(r)            such Account is for goods that have been sold under a purchase
order or pursuant to the terms of a contract or other agreement or understanding
(written or oral) that indicates that any Person other than the applicable Loan
Party has or has had or has purported to have or have had an ownership interest
in such goods; or

(s)           such Account is an extended terms account that is due and payable
more than 90 days from the original date of invoice; or

(t)            such Account is created on cash in advance terms; or

(u)           such Account consists of bonus volume rebate accruals or sales
allowance accruals, but only to the extent of such accruals; or

18


--------------------------------------------------------------------------------




(v)           such Account constitutes manual billings or re-bills, other than
manual billings from scrap sales.

Notwithstanding the forgoing, (i) all Accounts of any single Account Debtor and
its Affiliates that, in the aggregate, exceed (A) 25% in respect of an Account
Debtor whose securities are rated Investment Grade or (B) 15% in respect of all
other Account Debtors, in either case of the total amount of all Accounts of the
Loan Parties at any time of determination, shall be deemed not to be Eligible
Accounts Receivable to the extent of such excess and (ii) all Accounts that
constitute bill and storage receivables and otherwise qualify as Eligible
Accounts Receivable shall be included in each applicable Borrowing Base at an
advance rate equal to 85%.

“Eligible Finished Goods” means, on any date, the amount of Eligible Inventory
defined as Finished Goods by each Loan Party on such date as shown on its
perpetual inventory records in accordance with its current and historical
accounting practices.

“Eligible Inventory” means, at any time of determination, without duplication,
the Inventory Value of the Inventory of the Loan Parties at such time that is
not ineligible for inclusion in the calculation of the Borrowing Base pursuant
to any of clauses (a) through (n) below or otherwise deemed, in the commercially
reasonable discretion of the Administrative Agent, to be ineligible for
inclusion in the calculation of the Borrowing Base.  Without limiting the
foregoing, to qualify as “Eligible Inventory”, no Person other than a Loan Party
shall have any direct or indirect ownership, interest or title to such Inventory
and no Person other than a Loan Party shall be indicated on any purchase order
or invoice with respect to such Inventory as having or purporting to have an
interest therein.  Standards of eligibility may be fixed from time to time in
the commercially reasonable discretion of the Administrative Agent, with any
changes in such standards to be effective immediately after delivery of notice
thereof to the Parent Borrower.  Unless otherwise approved from time to time in
writing by the Administrative Agent, no Inventory shall be deemed Eligible
Inventory if:

(a)           such Inventory is not owned solely by a Loan Party or a Loan Party
does not have sole and good, valid and unencumbered title thereto; or

(b)           (i) with respect to Inventory of the Domestic Loan Parties, such
Inventory is not located in the United States, (ii) with respect to Inventory of
the Australian Loan Parties, such Inventory is not located in Australia, (iii)
with respect to Inventory of the Canadian Loan Parties, such Inventory is not
located in Canada, (iv) with respect to Inventory of the German Loan Parties,
such Inventory is not located in Germany, or (v) with respect to Inventory of
the Mexican Loan Parties, such Inventory is not located in Mexico, unless in the
case of clauses (i) through (v), the Administrative Agent is reasonably
satisfied that it has a legal, valid, perfected and enforceable security
interest in such Inventory under the laws of the jurisdiction in which such
Inventory is located pursuant to the applicable Security Documents; or

(c)           such Inventory is not either (i) located in a third party
warehouse or in another location not owned by a Loan Party and either
(A) covered by a Landlord Lien Waiver or Bailee Letter, as applicable, in each
case in form and substance acceptable to

19


--------------------------------------------------------------------------------




the Administrative Agent, or (B) a Rent Reserve has been taken with respect to
such Inventory or (ii) located on property owned by a Loan Party; or

(d)           such Inventory constitutes goods returned or rejected due to
quality issues by a customer of the applicable Loan Party, or constitutes goods
in transit to third parties; or

(e)           such Inventory constitutes operating supplies, packaging or
shipping materials, cartons, repair parts, labels or miscellaneous spare parts
or other such materials not considered for sale in the ordinary course of
business; or

(f)            such Inventory is not subject to a valid and perfected
first-priority Lien (or equivalent under applicable law) in favor of the
Administrative Agent, subject to no other Liens, other than Liens described
under clauses (a), (b) and (e) of the definition of “Permitted Encumbrances”; or

(g)           such Inventory is consigned or at a customer location but still
accounted for in the perpetual inventory balance of the applicable Loan Party;
or

(h)           such Inventory is being processed offsite at a third party
location or outside processor, or is in transit to or from the such third party
location or outside processor, or is located at a closed facility; or

(i)            such Inventory is seconds or thirds or stale or is scrap,
obsolete or slow moving or unmerchantable or is identified as overstock or
excess by the applicable Loan Party; or

(j)            such Inventory is used as a sample or prototype, displays or
display items, not first-quality or non-saleable in the ordinary course of
business or has been returned by a customer; or

(k)           such Inventory is a discontinued product or component thereof; or

(l)            any portion of the Inventory Value of such Inventory is
attributable to intercompany profit between any Loan Party and any of its
Affiliates; or

(m)          such Inventory is damaged, returned or marked for return to vendor;
or

(n)           such Inventory is not in good condition, does not meet all
material standards imposed by any Governmental Authority having regulatory
authority over it, is repair or replacement parts for machinery and equipment,
is rejected, defective or undergoing quality review.

“Eligible Raw Materials” means, on any date, the amount of Eligible Inventory
defined as Raw Materials by each Loan Party on such date as shown on its
perpetual inventory records in accordance with its current and historical
accounting practices.

20


--------------------------------------------------------------------------------




“Eligible Work in Process” means, on any date, the amount of Eligible Inventory
that (a) is defined as Work in Process by each Loan Party on such date as shown
on its perpetual inventory records in accordance with its current and historical
accounting practices and (b) constitutes either plain film waiting to be
converted or printed film on roll stock.

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, handling, treatment, storage, disposal, Release or
threatened Release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, obligation, claim, action, suit,
judgment or order, contingent or otherwise (including, but not limited to, any
liability for damages, natural resource damage, costs of environmental
remediation, administrative oversight costs, fines, penalties or indemnities),
of the Parent Borrower or any Subsidiary directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability

21


--------------------------------------------------------------------------------




with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Parent Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Parent Borrower or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Euro” means the single currency of participating member States of the European
Union.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Charges” means non-recurring charges incurred after the Effective Date
in respect of restructurings, plant closings, headcount reductions or other
similar actions, including severance charges in respect of employee
terminations; provided that the aggregate amount of Excluded Charges shall not
exceed (a) $45,000,000 during the term of this Agreement and (b) $15,000,000
during any one fiscal year (or, in each case, such greater amount acceptable to
the Administrative Agent in its sole discretion).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender with respect to any Borrower (other than an assignee pursuant to
a request by the Parent Borrower under Section 2.18(b)), any withholding tax
(including, without limitation, taxes imposed under Part XIII of the Income Tax
Act (Canada)) that is imposed on amounts payable by such Borrower to such
Foreign Lender that is attributable to such Foreign Lender’s failure to comply
with Section 2.16(e) and (d) in the case of a Foreign Lender with respect to any
Domestic Borrower (other than an assignee pursuant to a request by Parent
Borrower under Section 2.18(b)), any U.S. withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office) (or becomes a Participant
hereunder), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such tax pursuant to Section 2.16(a).

“Existing Letters of Credit” means the letters of credit issued by LaSalle
Business Credit, LLC and Wachovia Bank, National Association and outstanding as
of the Effective Date, which are listed on Schedule 1.01(b).

22


--------------------------------------------------------------------------------




“Existing Senior Subordinated Note Indenture” means collectively, (a) the
indenture dated as of May 31, 2000, between Old Pliant and The Bank of New York,
as trustee, and (b) the indenture dated as of April 10, 2002, between Old Pliant
and The Bank of New York, as trustee.

“Extraordinary Receipts” means any cash received by any Loan Party or any of
their respective subsidiaries in excess of $500,000 in the aggregate not in the
ordinary course of business (and not consisting of proceeds from the issuance of
Stock, debt or disposition of Collateral), including, without limitation, (i)
foreign, United States, state or local tax refunds paid  in connection with or
as the result of any settlement, audit, or amendment to any tax return, (ii)
pension plan reversions, (iii) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, and (iv)
indemnity payments (but excluding therefrom working capital adjustments).

“Facilities Availability Amount” means, at any time, an amount equal to
(a) (i) the lesser of (A) the total amount of the Available Commitments at such
time and (B) the Borrowing Base in effect at such time minus (ii) the total
Revolving Exposure at such time plus (b) (i) the lesser of (A) the total amount
of the Fixed Asset Commitments at such time and (B) the Fixed Asset Borrowing
Base in effect at such time minus (ii) the total Fixed Asset Revolving Exposure
at such time.

“FCCR Period” means any period (a) beginning on the first Business Day on which
the Facilities Availability Amount is less than $20,000,000 for 5 consecutive
days and (b) ending on the first Business Day on which the Facilities
Availability Amount is greater than or equal to $20,000,000 for more than 15
consecutive days.

“Federal Funds Effective Rate” means, for any day, a floating rate equal to the
weighted average of the rates on overnight Federal funds transactions among
members of the Federal Reserve System, as determined by the Administrative Agent
in its sole discretion, which determination shall be final, binding and
conclusive (absent manifest error).

“Fee Letter” means that certain Fee Letter dated May 18, 2006 between Old Pliant
and the Administrative Agent.

“Filing Companies” means Old Pliant, Uniplast Industries Co., Pliant Corporation
International, Pliant Film Products of Mexico, Inc., Pliant Packaging of Canada,
LLC, Pliant Solutions Corporation, Uniplast Holdings, Inc., Uniplast U.S., Inc.,
Pliant Investment, Inc., Alliant Company LLC, Pliant Corporation of Canada Ltd.
and Uniplast Industries Co.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Parent Borrower.

“Finished Goods” means completed goods that require no additional processing or
manufacturing to be sold to customers (other than customers that are Affiliates
of any Loan Party) by a Loan Party in the ordinary course of business.

“First Priority Assets” means (a) at all times prior to the 2004 Notes First
Lien Transition Date (as defined in the Intercreditor Agreement), the assets
referred to in clauses (a)(i)

23


--------------------------------------------------------------------------------




through (xi) of the definition of the term “Senior Lender First Lien Collateral”
in the Intercreditor Agreement, and (b) at all times on and after the 2004 Notes
First Lien Termination Date, any and all assets.

“First Priority Collateral” shall have the meaning assigned to the term “Senior
Lender First Lien Collateral” in the Intercreditor Agreement.

“Fixed Asset Borrowing Base” shall have the meaning assigned to the term
“Borrowing Base” in the Fixed Asset Credit Agreement.

“Fixed Asset Commitments” shall have the meaning assigned to the term
“Commitments” in the Fixed Asset Credit Agreement.

“Fixed Asset Credit Agreement” means the Fixed Asset Credit Agreement, dated as
of the date hereof, among Pliant Corporation Pty Ltd., Pliant Corporation of
Canada Ltd., Pliant Film Products GmbH and ASPEN Industrial, S.A. de C.V., as
borrowers, the lenders party thereto and Merrill Lynch Bank USA, as
administrative agent thereunder.

“Fixed Asset Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the Fixed Asset Credit Agreement.

“Fixed Asset Loan Party” shall have the meaning assigned to the term “Loan
Party” in the Fixed Asset Credit Agreement.

“Fixed Asset Obligations” shall have the meaning assigned to the term
“Obligations” in the Fixed Asset Credit Agreement.

“Fixed Asset Revolving Exposure” shall have the meaning assigned to the term
“Revolving Exposure” in the Fixed Asset Credit Agreement.

“Fixed Charge Coverage Ratio” means, as of the end of any period of twelve
consecutive fiscal months of the Parent Borrower, the ratio of (a) Consolidated
EBITDA for such period to (b) the sum of (i) the aggregate amount of scheduled
principal or similar payments made during such period in respect of Indebtedness
of the Parent Borrower and the Subsidiaries (other than (A) payments made by the
Parent Borrower or any Subsidiary to the Parent Borrower or a Subsidiary,
(B) payments made by the Parent Borrower or a Subsidiary in respect of loans
under the Pre-Petition Loan Agreement and the DIP Credit Agreement and
(C) payments made by the Parent Borrower or a Subsidiary in respect of any of
the Loans and the loans under the Fixed Asset Credit Agreement) plus (ii) Cash
Interest Expense during such period plus (iii) cash dividends or other
distributions paid by the Parent Borrower in respect of its Equity Interests
during such period, plus (iv) the aggregate amount of Taxes paid in cash during
such period, plus (v) Capital Expenditures made during such period (excluding
Capital Expenditures funded with the proceeds of a Reinvestment Event), all as
determined on a consolidated basis with respect to the Parent Borrower and the
Subsidiaries in accordance with GAAP.

“Foreign Collateral Proceeds Account” means an account maintained by and in the
name of the Administrative Agent, and designated by the Administrative Agent as
the

24


--------------------------------------------------------------------------------




“Foreign Collateral Proceeds Account” for purposes of this Agreement and the
other Loan Documents.

“Foreign Fixed Asset Collateral” means all Collateral of the Foreign Loan
Parties (other than Uniplast Canada), other than the Foreign Working Capital
Collateral.

“Foreign Guarantee Agreement” means the Foreign Guarantee Agreement,
substantially in the form of Exhibit B-2, among each Foreign Loan Party (other
than Uniplast Canada and the German Loan Parties) and the Administrative Agent.

“Foreign Lender” means (a) with respect to the Domestic Borrowers, any Lender
that is organized under the laws of a jurisdiction other than the United States
of America, any State thereof or the District of Columbia and (b) with respect
to the Canadian Subsidiary Borrowers, any Lender that is (i) not a resident of
Canada for the purposes of the Income Tax Act (Canada) or (ii) a bank that would
receive payment under the Loan Documents in respect of its Canadian banking
business for the purposes of subsection 212(13.3) of the Income Tax Act
(Canada).

“Foreign Loans Parties” means the Australian Loan Parties, Canadian Loan
Parties, German Loan Parties and Mexican Loan Parties.

“Foreign Obligations” means (a) all principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Foreign Revolving Loans (other
than the Canadian Revolving Loans made to Uniplast Canada) when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment,
or otherwise, (b) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of each Foreign Loan Party
(other than Uniplast Canada) to the Foreign Secured Parties under this Agreement
and the other Loan Documents, and (c) all covenants, agreements, obligations and
liabilities of each Foreign Loan Party (other than Uniplast Canada) under or
pursuant to this Agreement and the other Loan Documents.

“Foreign Revolving Exposure” means, with respect to any Lender at any time, the
sum of the Australian Revolving Exposure, Canadian Revolving Exposure, German
Revolving Exposure and Mexican Revolving Exposure of such Lender.

“Foreign Revolving Loans” means the Australian Revolving Loans, Canadian
Revolving Loans, German Revolving Loans and Mexican Revolving Loans.

“Foreign Secured Parties” means (a) the Australian Lenders, (b) the Canadian
Lenders, (c) the German Lenders, (d) the Mexican Lenders, (e) the Administrative
Agent, (f) the beneficiaries of each indemnification obligation undertaken by
any Foreign Loan Party under any Loan Document and (g) the permitted successors
and assigns of each of the foregoing.

25


--------------------------------------------------------------------------------


“Foreign Security Documents” means the Australian Security Agreement, Canadian
Security Agreement, German Security Agreement, Mexican Pledge Agreement, Mexican
Security Agreement, and each other security agreement or other instrument or
document executed and delivered by any Foreign Loan Party to secure any of the
Foreign Obligations.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Borrowers” means the Australian Subsidiary Borrower,
Canadian Subsidiary Borrowers, German Subsidiary Borrower and Mexican Subsidiary
Borrower.

“Foreign Working Capital Collateral” means any and all of the following assets
and properties now owned or at any time hereafter acquired by any Foreign Loan
Party (other than Uniplast Canada) that constitutes Collateral:  (i) all
Accounts; (ii) all Inventory; (iii) all Payment Intangibles (as defined in the
New York Uniform Commercial Code) (including corporate tax refunds and payments
made by distributors and wholesalers to whom loans have been made by any Loan
Party), other than any Payment Intangibles that represent tax refunds in respect
of or otherwise relate to real property, Fixtures (as defined in the New York
Uniform Commercial Code), Equipment or Intellectual Property; (iv) all
Investment Property (as defined in the New York Uniform Commercial Code)
(including capital stock of subsidiaries), marketable securities and other
Financial Assets (as defined in the New York Uniform Commercial Code); (v) all
indebtedness owed to any Foreign Loan Party (other than Uniplast Canada) that
arises from cash advances made after the date hereof to enable the obligor or
obligors thereon to acquire Inventory; (vi) all credit card proceeds of the
Foreign Loan Parties (other than Uniplast Canada), all collection accounts,
Deposit Accounts (as defined in the New York Uniform Commercial Code), commodity
accounts and securities accounts and any cash or other assets (including
Investment Property, marketable securities and other Financial Assets) in any
such accounts; (vii) all hedging, commodity or other derivative contracts (and
any cash and other deposits securing the same); (viii) all permits and licenses
related to any of the foregoing (excluding any permits or licenses related to
the ownership or operation of real property, Fixtures, Equipment or Intellectual
Property); (ix) all books and records related to the foregoing; (x) to the
extent evidencing, governing, securing or otherwise related to the preceding
clauses (i) through (ix), all (A) General Intangibles (as defined in the New
York Uniform Commercial Code), (B) Chattel Paper (as defined in the New York
Uniform Commercial Code), (C) Instruments (as defined in the New York Uniform
Commercial Code) and (D) Documents (as defined in the New York Uniform
Commercial Code); and (xi) all products and Proceeds (as defined in the New York
Uniform Commercial Code) of any and all of the foregoing in whatever form
received, including proceeds of insurance policies related to Inventory of the
Foreign Loan Parties (other than Uniplast Canada) and including proceeds of
business interruption insurance to the extent related to the first 45 days of
the covered period with respect to any business interruption.

“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States of America.

26


--------------------------------------------------------------------------------




“German Borrowing Base” means, at any time of determination, an amount equal to
the sum, without duplication of:

(a)           (i) 95% of each German Loan Party’s Adjusted Eligible Accounts
Receivable, plus (ii) 85% of each German Loan Party’s Adjusted Eligible Finished
Goods, plus (iii) 55% of each German Loan Party’s Adjusted Eligible Work in
Process, plus (iv) 55% of each German Loan Party’s Adjusted Eligible Raw
Materials, minus

(b)           the Rent Reserve with respect to each German Loan Party, minus

(c)           the Priority Payables Reserve with respect to each German Loan
Party, minus

(d)           the Secured Obligations Reserve with respect to each German Loan
Party, minus

(e)           any Reserves with respect to each German Loan Party.

The German Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to this Agreement.  Standards of eligibility and reserves and advance
rates of the German Borrowing Base may be revised and adjusted from time to time
solely at the commercially reasonable discretion of the Administrative Agent,
with any changes in such standards to be effective immediately after delivery of
notice thereof to the Parent Borrower.  For purposes of calculating the German
Borrowing Base on any date, all amounts reflected or outstanding in Euros shall
be translated into dollars at the exchange rate in effect on such date, as
determined in good faith by the Parent Borrower.

“German Collateral Proceeds Account” means an account maintained by and in the
name of the Administrative Agent, and designated by the Administrative Agent as
the “German Collateral Proceeds Account” for purposes of this Agreement, the
German Security Agreements and the German Pledge Agreement.

 “German Lender” means each Domestic Lender or any Affiliate of a Domestic
Lender designated by such Domestic Lender to the Parent Borrower as a “German
Lender”.  The German Lender on the Effective Date shall be Merrill Lynch Capital
Markets Bank Limited.

“German Loan Party” means the German Subsidiary Borrower and any other Loan
Party organized under the laws of Germany or any state or province thereof.

“German Obligations” means (a) all principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the German Revolving Loans when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment, or otherwise, (b) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable

27


--------------------------------------------------------------------------------




in such proceeding), of each German Loan Party to the Foreign Secured Parties
under this Agreement and the other Loan Documents, and (c) all covenants,
agreements, obligations and liabilities of each German Loan Party under or
pursuant to this Agreement and the other Loan Documents.

 “German Pledge Agreement” means the German Pledge Agreement, substantially in
the form of Exhibit C-4, among the Parent Borrower, the German Loan Parties and
the Administrative Agent.

 “German Revolving Exposure” means, with respect to any German Lender at any
time, the sum of the outstanding principal amount of such German Lender’s German
Revolving Loans.

“German Revolving Loan” means a Loan made by a German Lender pursuant to Section
2.01(d).  Each German Revolving Loan shall be a Eurodollar Loan or an ABR Loan.

“German Security Agreements” mean the German Global Assignment Agreement,
substantially in the form of Exhibit D-4, among the German Loan Parties and the
Administrative Agent, and each other security agreement or other instrument or
document executed and delivered by any German Loan Party to secure any of the
German Obligations.

“German Sublimit” means $15,000,000.

“German Subsidiary Borrower” means Pliant Film Products GmbH, a corporation
organized under the laws of Germany.

“Governmental Authority” means the government of the United States of America,
Australia, Canada, Germany or Mexico, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

28


--------------------------------------------------------------------------------




“Guarantee Agreements” means the Domestic Guarantee Agreement and the Foreign
Guarantee Agreement.

“Guarantor Payment” has the meaning assigned to such term in Section 11.07(a).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all other substances or
wastes of any nature regulated pursuant to any Environmental Law, including any
material listed as a hazardous substance under Section 101(14) of CERCLA.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business that are not overdue by more
than 90 days, unless the payment thereof is being contested in good faith) (it
being understood that “deferred purchase price” in connection with any purchase
of property or assets shall include only that portion of the purchase price that
shall be deferred beyond the date on which the purchase is actually
consummated), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests of such Person,
valued, in the case of redeemable preferred stock, at its involuntary
liquidation preference plus accrued and unpaid dividends.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Notwithstanding
the foregoing, “Indebtedness” shall not include (i) deferred taxes or
(ii) unsecured indebtedness of the Parent Borrower or any Subsidiary to finance
insurance premiums in a principal amount not in excess of the casualty and other
insurance premiums to be paid by the Parent Borrower or any Subsidiary for a
three-year period beginning on the date of any incurrence of such indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Lender” means Merrill Lynch Bank USA and its Affiliates.

“Instrument” has the meaning assigned to such term in the New York Uniform
Commercial Code.

29


--------------------------------------------------------------------------------




“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of February 17, 2004 among Old Pliant, the Pre-Petition
Collateral Agent (as successor to Deutsche Bank Trust Company Americas), the
Senior First Lien Note Trustee and the Senior Second Lien Note Trustee (or any
other trustee or agent to which Liens are granted under the Senior First Lien
Security Documents or the Senior Second Lien Security Documents).

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Loan in accordance with Section 2.07.

“Interest Payment Date” means, with respect to any ABR Loan (including any
Swingline Loan) or any Eurodollar Loan, the tenth Business Day of each calendar
month.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the tenth Business Day of
the first calendar month thereafter.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in Article 9 of the New York
Uniform Commercial Code.

“Inventory Reserves” means reserves against Inventory equal to the sum of the
following (with each reserve determined at the commercially reasonable
discretion of the Administrative Agent):

(a)           a reserve for shrink that arises from discrepancies between the
perpetual accounting system of the applicable Loan Party and physical counts of
the Inventory pertaining to inventory quantities on hand;

(b)           a reserve for royalties;

(c)           a reserve for Inventory that is designated to be returned to
vendors or that is recognized as damaged, off-quality or not to customer
specifications by the applicable Loan Party;

(d)           to the extent not included in the calculation of Inventory Value,
a revaluation reserve whereby capitalized favorable variances shall be deducted
from Eligible Inventory and unfavorable variances shall not be added to Eligible
Inventory;

(e)           a lower of the cost or market reserve for any differences between
the applicable Loan Party’s actual cost to produce versus its selling price to
third parties determined on a product line basis;

(f)            a reserve for prepaid freight;

(g)           a reserve for vendor rebates;

30


--------------------------------------------------------------------------------




(h)           with respect to the German Loan Parties, a reserve for any amounts
payable by such German Loan Party to suppliers for such Inventory; and

(i)            any other reserve as deemed appropriate from time to time.

“Inventory Value” means, with respect to any Inventory of any Loan Party at any
time of determination, the lesser of (a) the cost of such Inventory as shown on
the perpetual inventory records of each Loan Party stated on a basis consistent
with its current and historical accounting practices, in dollars, determined on
a first-in, first-out basis, less any markup on such Inventory from an Affiliate
and (b) the market value of such Inventory.

“Investment Grade” means, in the case of S&P, a rating of BBB- or better and, in
the case of Moody’s, a rating of Baa3 or better.

“Issuing Bank” means Merrill Lynch Bank USA, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i) and such other financial institutions as may become Issuing
Banks as provided in Section 2.05(i).  The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.  In the
event that there is more than one Issuing Bank at any time, references herein
and in the other Loan Documents to the Issuing Bank shall be deemed to refer to
the Issuing Bank in respect of the applicable Letter of Credit or to all Issuing
Banks, as the context requires.

“Landlord Lien Waiver” means a written agreement reasonably acceptable to the
Administrative Agent, pursuant to which a Person shall waive or subordinate its
rights and claims as landlord in any Inventory of the applicable Loan Party for
unpaid rents, grant access to the Administrative Agent for the repossession and
sale of such Inventory, and make other agreements relative thereto.

“LC Availability Period” means the period from and including the Effective Date
to but excluding the earlier of (a) the date that is 30 days prior to the
Maturity Date and (b) the date of termination of the Commitments.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Parent Borrower at such time.  The LC Exposure of any Domestic Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Domestic Lenders, the Australian Lenders, the Canadian
Lenders, the German Lenders and the Mexican Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

31


--------------------------------------------------------------------------------




“Letter of Credit Request” means a request by the Parent Borrower for a Letter
of Credit in substantially the form of Exhibit I hereto.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent equal to:

(a)           the rate of interest which is identified and normally published by
Bloomberg Professional Service Page BBAM 1 as the offered rate for loans in
dollars for a one month period under the caption British Bankers Association
LIBOR Rates as of 11:00 a.m. (London time), on the second full Business Day next
preceding the first day of such Interest Period; divided by

(b)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is 2 Business Days prior to the beginning
of such Interest Period (including basic, supplemental, marginal and emergency
reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurodollar funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System.

If such interest rates shall cease to be available from Bloomberg Professional
Service (or its successor satisfactory to the Administrative Agent), the LIBO
Rate shall be determined from such financial reporting service or other
information as shall be mutually acceptable to the Administrative Agent and the
Parent Borrower.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Fee Letter, the Guarantee Agreements,
the Security Documents, the Intercreditor Agreement, all Swap Agreements between
any Loan Party and any counterparty that was a Lender (or an Affiliate thereof)
at the time it entered into such Swap Agreement, all agreements or other
documents executed by any Loan Party in respect of Banking Services and each
other agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

“Loan Parties” means the Parent Borrower, the Subsidiary Borrowers, and each of
the other Subsidiaries that executes and delivers a Loan Document.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including Swingline Loans and Protective Advances.

“Margin Stock” has the meaning assigned to such term in Regulation U.

32


--------------------------------------------------------------------------------




“Mark-to-Market Value” has the meaning assigned to such term in the
Intercreditor Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, performance or condition (financial or
otherwise) or contingent or other liabilities of the Parent Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to perform
any material obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and loans under the Fixed Asset Credit Agreement), or obligations in
respect of one or more Swap Agreements, of any one or more of the Parent
Borrower and the Subsidiaries in an aggregate principal or similar amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Parent Borrower or any Subsidiary
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Parent Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Maturity Date” means the earliest of (a) July 18, 2011, (b) the date of
termination of the Lenders’ obligations to make Loans and to incur LC Exposure
or permit existing Loans to remain outstanding pursuant to Article VII, (c) May
15, 2009, if the Senior First Lien Notes outstanding on the Effective Date are
not refinanced in full prior to such date with the proceeds of Permitted
Refinancing Indebtedness, (d) August 1, 2009, if the Senior Second Lien Notes
outstanding on the Effective Date are not refinanced in full prior to such date
with the proceeds of Permitted Refinancing Indebtedness and (e) May 1, 2010, if
the Senior Subordinated Notes outstanding on the Effective Date are not
refinanced in full prior to such date with the proceeds of Permitted Refinancing
Indebtedness.

“Mexican Borrowing Base” means, at any time of determination, an amount equal to
the sum, without duplication of:

(a)           (i) 95% of each Mexican Loan Party’s Adjusted Eligible Accounts
Receivable, plus (ii) 85% of each Mexican Loan Party’s Adjusted Eligible
Finished Goods, plus (iii) 55% of each Mexican Loan Party’s Adjusted Eligible
Work in Process, plus (iv) 55% of each Mexican Loan Party’s Adjusted Eligible
Raw Materials, minus

(b)           the Rent Reserve with respect to each Mexican Loan Party, minus

(c)           the Priority Payables Reserve with respect to each Mexican Loan
Party, minus

(d)           the Secured Obligations Reserve with respect to each Mexican Loan
Party, minus

(e)           any Reserves with respect to each Mexican Loan Party, including,
without limitation, commencing 60 days after the Effective Date, Reserves with
respect to any liens registered in favor of Bancomer (now known as BBVA
Bancomer) on the Accounts or Inventory of any Mexican Loan Party.

33


--------------------------------------------------------------------------------




The Mexican Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to this Agreement.  Standards of eligibility and reserves and advance
rates of the Mexican Borrowing Base may be revised and adjusted from time to
time solely at the commercially reasonable discretion of the Administrative
Agent, with any changes in such standards to be effective immediately after
delivery of notice thereof to the Parent Borrower.  For purposes of calculating
the Mexican Borrowing Base on any date, all amounts reflected or outstanding in
Mexican Pesos shall be translated into dollars at the exchange rate in effect on
such date, as determined in good faith by the Parent Borrower.

“Mexican Lender” means each Domestic Lender or any Affiliate of a Domestic
Lender designated by such Domestic Lender to the Parent Borrower as a “Mexican
Lender”.  The Mexican Lender on the Effective Date shall be Merrill Lynch
Mortgage Capital Inc.

“Mexican Loan Party” means the Mexican Subsidiary Borrower and any other Loan
Party organized under the laws of Mexico or any state or province thereof.

“Mexican Peso” or “P” refers to the lawful money of Mexico.

“Mexican Pledge Agreement” means the Mexican Pledge Agreement, substantially in
the form of Exhibit C-5, among the Parent Borrower, Pliant Corporation
International, the Mexican Loan Parties and the Administrative Agent.

 “Mexican Revolving Exposure” means, with respect to any Mexican Lender at any
time, the sum of the outstanding principal amount of such Mexican Lender’s
Mexican Revolving Loans.

“Mexican Revolving Loan” means a Loan made by a Mexican Lender pursuant to
Section 2.01(e).  Each Mexican Revolving Loan shall be a Eurodollar Loan or an
ABR Loan.

“Mexican Security Agreement” means the Mexican Security Agreement, substantially
in the form of Exhibit D-5, among the Mexican Loan Parties and the
Administrative Agent, and each other security agreement or other instrument or
document executed and delivered by any Mexican Loan Party to secure any of the
Foreign Obligations.

“Mexican Sublimit” means $15,000,000.

“Mexican Subsidiary Borrower” means Aspen Industrial, S.A. de C.V., a
corporation organized under the laws of Mexico.

“Mexico” means the United Mexican States.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document, including any amendment thereto,
granting a Lien on any Mortgaged Property to secure the Obligations.

34


--------------------------------------------------------------------------------




“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01(a),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
by the Parent Borrower and the Subsidiaries in respect of such event including
(i) any cash received in respect of any non-cash proceeds (excluding interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Parent Borrower and the
Subsidiaries to third parties (other than to the Parent Borrower or a
Subsidiary) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or other insured damage or condemnation or similar
proceeding), the amount of all payments required to be made by the Parent
Borrower and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event (including in order to obtain any consent
required therefor) and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Parent Borrower and the Subsidiaries, and the
amount of any reserves established by the Parent Borrower and the Subsidiaries
to fund contingent liabilities reasonably estimated to be payable, and that are
directly attributable to such event (as determined reasonably and in good faith
by the chief financial officer of the Parent Borrower).  In the case of Net
Proceeds denominated in a currency other than dollars, the amount of such Net
Proceeds shall be the dollar equivalent thereof based upon the exchange rates
prevailing at the time of the transaction giving rise to such Net Proceeds.

“New York Uniform Commercial Code” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

“New Zealand Dollar” refers to the lawful money of New Zealand.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Obligations” means the Domestic Obligations and the Foreign Obligations.

“Old Pliant” means Pliant Corporation, a Utah corporation and the predecessor to
the Parent Borrower.

“Original Obligations” has the meaning assigned to such term in Section 9.15.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

35


--------------------------------------------------------------------------------




“Parallel Debt Security” has the meaning assigned to such term in Section 9.15.

“Parallel Obligations” has the meaning assigned to such term in Section 9.15.

“Parent Borrower” has the meaning specified in the preamble.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit F, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an executive officer of each Loan
Party.

“Permitted Acquisition” means any acquisition by the Parent Borrower or any of
its Subsidiaries of all or substantially all of the assets or all of the Equity
Interests of any Person or any operating division thereof (the “Target”), or the
merger of any Target with or into the Parent Borrower or any Subsidiary (and, in
the case of a merger with any Borrower, with such Borrower being the surviving
corporation), subject to the satisfaction of each of the following conditions:

(a)           the Administrative Agent shall receive at least 10 days’ prior
written notice of such proposed acquisition, which notice shall include, without
limitation, a reasonably detailed description of such proposed acquisition;

(b)           such proposed acquisition shall only involve assets located in the
United States and comprising a business, or those assets of a business, of the
type engaged in by the Parent Borrower and its Subsidiaries as of the Effective
Date;

(c)           such proposed acquisition shall be consensual and shall have been
approved by the Target’s board of directors;

(d)           no additional Indebtedness or other liabilities shall be incurred,
assumed or otherwise be reflected on a consolidated balance sheet of the Parent
Borrower and Target after giving effect to such proposed acquisition, except (i)
Loans made hereunder, (ii) ordinary course trade payables and accrued expenses
and (iii) Indebtedness of the Target permitted under Section 6.01;

(e)           the sum of (i) all amounts payable in connection with such
proposed acquisition, (ii) all other Permitted Acquisitions consummated after
the Effective Date (including in the case of clauses (i) and (ii) all
transaction costs and all Indebtedness and liabilities incurred or assumed in
connection therewith or otherwise reflected in a consolidated balance sheet of
the Parent Borrower and Target) and (iii) all Investments made pursuant to
Section 6.05(j) shall not exceed $50,000,000 during the term of this Agreement;

(f)            at or prior to the closing of such proposed acquisition, the
Parent Borrower (or the Subsidiary making such proposed acquisition) and the
Target shall have executed such documents and taken such actions as may be
required under Sections 5.12  and 5.13;

36


--------------------------------------------------------------------------------




(g)           the Parent Borrower shall have delivered to the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative Agent
and no later than 10 days prior to such proposed acquisition, such other
financial information, documentation or other information relating to such
proposed acquisition as the Administrative Agent or any Lender shall reasonably
request;

(h)           on or prior to the date of such proposed acquisition, the
Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent, copies of the acquisition agreement
and any other documents reasonably requested by the Administrative Agent; and

(i)            at the time of such proposed acquisition and after giving effect
thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) the Fixed Charge Coverage Ratio for the most recent 12-month
period for which financial statements have been provided to the Administrative
Agent, after giving pro forma effect to such proposed acquisition, shall not be
less than 1.10 to 1.00 and the Administrative Agent shall have received
reasonably detailed calculations setting forth the Parent Borrower’s compliance
with the foregoing.

“Permitted Encumbrances” means:

(a)           Liens imposed by law for Taxes that (i) are not yet due or (ii)
are being contested in compliance with Section 5.05;

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, processors’,
landlords’, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.05;

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)           deposits made to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

(f)            Liens of a collection bank arising in the ordinary course of
business under § 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction;

(g)           Liens (i) disclosed on title policies delivered to the
Administrative Agent in respect of any Mortgaged Property and (ii) easements,
zoning restrictions, rights-of-way and similar restrictions and encumbrances
(including minor title and survey defects) on real property imposed by law or
arising in the ordinary course of business that do not secure any Indebtedness
and do not materially detract from the value of the affected

37


--------------------------------------------------------------------------------




property or interfere with the ordinary conduct of business of the Parent
Borrower or any Subsidiary;

(h)           Liens in respect of real property that become Mortgaged Property
after the Effective Date pursuant to Section 5.13 to the extent such Lien is
permitted by the applicable Mortgage and reasonably acceptable to the
Administrative Agent; and

(i)            Canadian statutory Liens for employee source deductions and
vacation pay;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means: (i) a marketable obligation, maturing within two
years after issuance thereof, issued or guaranteed by the United States of
America or an instrumentality or agency thereof, (ii) a certificate of deposit
or banker’s acceptance, maturing within one year after issuance thereof, issued
by any Lender, or a national or state bank or trust company or a European,
Canadian or Japanese bank in each case having capital, surplus and undivided
profits of at least $100,000,000 and whose long-term unsecured debt has a rating
of “A” or better by S&P or A2 or better by Moody’s or the equivalent rating by
any other nationally recognized rating agency (provided that the aggregate face
amount of all investments in certificates of deposit or banker’s acceptances
issued by the principal offices of or branches of such European or Japanese
banks located outside the United States shall not at any time exceed 33-1/3% of
all investments described in this definition), (iii) open market commercial
paper, maturing within 270 days after issuance thereof, which has a rating of A1
or better by S&P or P1 or better by Moody’s, or the equivalent rating by any
other nationally recognized rating agency, (iv) repurchase agreements and
reverse repurchase agreements with a term not in excess of one year with any
financial institution that has been elected a primary government securities
dealer by the Federal Reserve Board or whose securities are rated AA-or better
by S&P or Aa3 or better by Moody’s or the equivalent rating by any other
nationally recognized rating agency relating to marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency or instrumentality thereof and backed by the full faith and credit of the
United States of America, (v) ”money market” preferred stock maturing within six
months after issuance thereof or municipal bonds issued by a corporation
organized under the laws of any state of the United States, which has a rating
of “A” or better by S&P or Moody’s or the equivalent rating by any other
nationally recognized rating agency, (vi) tax exempt floating rate option tender
bonds backed by letters of credit issued by a national or state bank whose
long-term unsecured debt has a rating of AA or better by S&P or Aa2 or better by
Moody’s or the equivalent rating by any other nationally recognized rating
agency, (vii) ”money market” funds that invest in the investments specified in
clauses (i) through (vi) above and (viii) demand deposit accounts with
commercial banks.

“Permitted Redemption Indebtedness” means any Indebtedness of the Parent
Borrower issued to refinance, redeem, repurchase or otherwise replace
(collectively, “refinance”) all or any portion of any of the Series AA Preferred
Stock; provided that (a) the aggregate principal amount at maturity of such
Permitted Redemption Indebtedness does not exceed the aggregate liquidation
preference of the Series AA Preferred Stock (plus accrued and unpaid

38


--------------------------------------------------------------------------------




dividends) being refinanced, (b) such Permitted Redemption Indebtedness has a
rate of interest at a market rate determined at the time of pricing, but in any
event, at no time greater than the rate of interest of the Senior Subordinated
Notes, (c) the stated maturity of such Permitted Redemption Indebtedness is no
earlier than 180 days after the Maturity Date, (d) such Permitted Redemption
Indebtedness does not require any scheduled amortization, principal or sinking
fund payments earlier than 180 days after the Maturity Date, (e) such Permitted
Redemption Indebtedness is unsecured and subordinated in right of payment to the
Obligations on terms no less favorable to the Lenders than those contained in
the Senior Subordinated Note Documents, (f) such Permitted Redemption
Indebtedness does not have different obligors or guarantors than those with
respect to the Senior Subordinated Notes, and (g) all other terms and conditions
(including, as applicable, any intercreditor provisions) of such Permitted
Redemption Indebtedness are not less favorable to the Lenders or the Parent
Borrower and its subsidiaries in any material respect than those contained in
the Senior Subordinated Notes.

 “Permitted Refinancing Indebtedness” means any Indebtedness of the Parent
Borrower issued to refinance, redeem, repurchase or otherwise replace
(collectively, “refinance”) all or any portion of any of the Senior First Lien
Notes, Senior Second Lien Notes or Senior Subordinated Notes (or previous
refinancings, redemptions, repurchases or replacements thereof constituting
Permitted Refinancing Indebtedness); provided that (a) the aggregate principal
amount at maturity of such Permitted Refinancing Indebtedness does not exceed
the aggregate principal amount at maturity of the Indebtedness being refinanced
(plus unpaid accrued interest and premium thereon), (b) if the aggregate
principal amount at maturity of the Indebtedness being refinanced exceeds the
accreted value of such Indebtedness, the accreted value of such Permitted
Refinancing Indebtedness does not exceed the accreted value of the Indebtedness
being refinanced (plus unpaid accrued interest (not included in the accreted
value) and premium thereon), (c) such Permitted Refinancing Indebtedness has a
rate of interest at a market rate determined at the time of pricing, but in any
event, at no time greater than the rate of interest of any of the Indebtedness
being refinanced, (d) the stated maturity of such Permitted Refinancing
Indebtedness is no earlier than the later of (i) 180 days after the Maturity
Date and (ii) the date on which the Indebtedness being refinanced would
otherwise come due in accordance with its terms, (e) such Permitted Refinancing
Indebtedness does not require any scheduled amortization, principal or sinking
fund payments earlier than the later of (i) 180 days after the Maturity Date and
(ii) the date on which the Indebtedness being refinanced would otherwise come
due in accordance with its terms, (f) with respect to any refinancing of the
Senior Subordinated Notes, such Permitted Refinancing Indebtedness is unsecured
and subordinated in right of payment to the Obligations on terms no less
favorable to the Lenders than those contained in the Senior Subordinated Note
Documents, (g) such Permitted Refinancing Indebtedness does not have different
obligors or guarantors than those with respect to the Senior First Lien Notes,
Senior Second Lien Notes or Senior Subordinated Notes, as applicable, being
refinanced and (h) all other terms and conditions (including, as applicable, any
collateral and intercreditor provisions) of such Permitted Refinancing
Indebtedness are not less favorable to the Lenders or the Parent Borrower and
its subsidiaries in any material respect than those contained in (i) except in
the case of Permitted Refinancing Indebtedness referred to in clause (ii) below,
the Senior First Lien Notes, Senior Second Lien Notes or Senior Subordinated
Notes, as applicable, being refinanced, or (ii) if such Permitted Refinancing
Indebtedness is refinancing any Senior First Lien Notes described in clause (b)
of the definition thereof, the Senior First Lien Notes described in clause (a)
of the definition thereof.

39


--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA, Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan of Reorganization” means the Debtors’ Fourth Amended Joint Plan of
Reorganization dated June 19, 2006 filed by the Filing Companies with the
Bankruptcy Court.

“Pledge Agreements” means the Domestic Pledge Agreement, Australian Pledge
Agreement, Canadian Pledge Agreement, German Pledge Agreement and Mexican Pledge
Agreement.

“Pliant Packaging” means Pliant Packaging of Canada, LLC, a Utah limited
liability company.

“Pounds” refers to the lawful money of the United Kingdom.

“Pre-Petition Collateral Agent” means the “Collateral Agent” under and as
defined in the Pre-Petition Loan Agreement.

“Pre-Petition Loan Agreement” means the Amended and Restated Credit Agreement,
dated as of November 21, 2005, among the Parent Borrower, Uniplast Industries
Co., and the Subsidiaries of Parent Borrower party thereto as borrowers, as
Borrowers, the Lenders party thereto, Morgan Stanley Senior Funding, Inc., as
Domestic B Agent, and GE Capital, as Domestic A Agent, Administrative Agent and
Collateral Agent.

“Preferred Stock” means the Series AA Preferred Stock and the Series M Preferred
Stock.

“Prepayment Fee” means a fee payable to the Administrative Agent, for the
benefit of the Lenders, in connection with the reduction in all or a portion of
the Commitments or the termination of all or a portion of the Commitments in an
amount equal to the amount of the Commitment so reduced or terminated multiplied
by 1.00%.

“Prime Rate” means the rate publicly quoted from time to time by The Wall Street
Journal as the “prime rate” (or, if The Wall Street Journal ceases quoting a
prime rate, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent); each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

“Priority Payables Reserve” means, with respect to any Person at any time, any
amount payable by such Person that is secured by a Lien in favor of a
Governmental Authority that ranks or is capable of ranking prior to or pari
passu with the Liens created by the Security

40


--------------------------------------------------------------------------------




Documents in respect of any Eligible Accounts Receivable or Eligible Inventory,
including, if applicable, amounts owing for wages, vacation pay, severance pay,
employee deductions (including with respect to any Australian Loan Party any
accrued annual leave, long service leave, sick leave, parental leave, rostered
days off, annual leave loading and any payments in lieu of notice), sales tax,
excise tax, Taxes payable pursuant to Part IX of the Excise Tax Act (Canada)
(net of GST input credits), income tax, workers compensation, government
royalties, pension fund obligations, overdue rents or Taxes, and other statutory
or other claims.

“Process Agent” has the meaning assigned to such term in Section 9.09(e).

“Pro Forma Opening Borrowing Base” means the Borrowing Base, calculated as of
June 30, 2006.

“Projections” has the meaning assigned to such term in Section 4.01(l).

“Protective Advances” has the meaning assigned to such term in Section 2.19(a).

“Qualified Preferred Stock” means, with respect to any Person, any preferred
Equity Interest that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event does not (a) (i) mature or becomes mandatorily redeemable
pursuant to a sinking fund obligation or otherwise; (ii) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock that is not Qualified Preferred Stock; or (iii) become redeemable at the
option of the holder thereof (other than as a result of a change of control
event), in whole or in part, in each case on or prior to the first anniversary
of the Maturity Date and (b) provide holders thereunder with rights upon the
occurrence of a “change of control” event or have other terms relating to
“change of control” events.

“Raw Materials” means items or materials used or consumed in the manufacturing
of goods to be sold by the applicable Loan Party in the ordinary course of
business.

“Real Estate” has the meaning assigned to such term in Section 3.05.

“Recovery Event” means (a) any loss of or damage to property of the Parent
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance in excess of $500,000 in the aggregate or (b) any
taking of property of the Parent Borrower or any of its Subsidiaries that
results in the receipt by such Person of a compensation payment in respect
thereof in excess of $500,000 in the aggregate.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

41


--------------------------------------------------------------------------------




“Regulation Z” means Regulation Z of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reinvestment Event” means any Asset Disposition or Recovery Event in respect of
which the Parent Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Financial Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Parent Borrower (directly or indirectly through a Subsidiary) intends
and expects to use all or a specified portion of the proceeds of an Asset
Disposition or Recovery Event to acquire assets useful in its business.

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the cash proceeds from such Reinvestment Event less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the Parent
Borrower’s business.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earliest of (a) the date occurring 180 days after such Reinvestment Event,
(b) the date on which the Parent Borrower shall have determined not to, or shall
have otherwise ceased to, acquire assets useful in the Parent Borrower’s
business with all or any portion of the relevant proceeds from a Reinvestment
Event and (c) the date an Event of Default shall occur and be continuing.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Rent Reserve” means, with respect to any location that is not owned by a Loan
Party where any Inventory (to the extent subject to Liens arising by operation
of law or otherwise to secure rent, warehousing fees or similar payment
obligations payable by any Loan Party in respect of such location) is located
and with respect to which no Landlord Lien Waiver or Bailee Letter, as
applicable, is in effect, a reserve equal to three months’ rent, warehousing
fees or similar payment obligations at such location; provided, however, that no
Rent Reserve shall be established until 60 days after the Effective Date (or
such later date acceptable to the Administrative Agent in its sole discretion).

“Required Canadian Lenders” means, at any time, Canadian Lenders having Canadian
Revolving Exposure representing more than 50% of the sum of the total Canadian
Revolving Exposure at such time.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.

42


--------------------------------------------------------------------------------




“Reserves” means any reserves against Eligible Accounts Receivable, Eligible
Finished Goods, Eligible Raw Materials or Eligible Work in Progress of any Loan
Party or the Availability Amount that the Administrative Agent may, in its
reasonable credit judgment, establish from time to time, including, without
limitation, reserves for the cost of enforcing the rights of the Secured Parties
under the Security Documents.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Parent Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Parent Borrower or any Subsidiary.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Revolving Credit Note” means a revolving credit note in substantially the form
of Exhibit K hereto.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the Domestic Revolving Exposure and Foreign Revolving Exposure of such Lender.

“Revolving Loan” means a Domestic Revolving Loan or any Foreign Revolving Loan.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Second Priority Collateral” shall have the meaning assigned to the term “2004
Notes First Lien Collateral” in the Intercreditor Agreement.

“Secured Obligations Reserve” means, at any time, the sum of (a) the
Mark-to-Market Value of the Swap Obligations of the Loan Parties at such time,
(b) if, at such time, any Cash Management Arrangement is in effect that could
give rise to Banking Services Obligations, the actual amount of Banking Services
Obligations at such time and (c) any amount payable by a Loan Party that is
secured by the First Priority Collateral and ranks pari passu with or senior to
the Obligations.

“Secured Parties” means the Domestic Secured Parties and the Foreign Secured
Parties.

“Security Agreements” means the Domestic Security Agreement, Australian Security
Agreement, Canadian Security Agreement, German Security Agreement and Mexican
Security Agreement.

43


--------------------------------------------------------------------------------




“Security Documents” means the Security Agreements, the Pledge Agreements, the
Mortgages and each other security agreement or other instrument or document
executed and delivered by any Loan Party to secure any of the Obligations.

“Senior First Lien Note Documents” means the Senior First Lien Notes, the Senior
First Lien Note Indenture, the Senior First Lien Security Documents, the
Intercreditor Agreement and all other instruments, agreements and documents
evidencing, guaranteeing or otherwise governing the terms of the Senior First
Lien Notes.

“Senior First Lien Note Indenture” means (a) the amended and restated indenture
dated as of May 6, 2005, between the Parent Borrower and Wilmington Trust
Company, as trustee, (b) the indenture dated as of February 17, 2004, between
the Parent Borrower and Wilmington Trust Company, as trustee, (c) the
supplemental first lien notes indenture, dated as of the Effective Date (the
“Supplemental First Lien Notes Indenture”), between the Parent Borrower and
Wilmington Trust Company, as trustee, and (d) any other indenture or similar
agreement or instrument, in each case pursuant to which any Senior First Lien
Notes are issued.

“Senior First Lien Notes” means (a) the $298,200,000 principal amount at
maturity of 11-5/8% senior secured notes due 2009 of the Parent Borrower
outstanding on the Effective Date, (b) the $7,800,000 principal amount at
maturity of 11-1/8% senior secured discount notes due 2009 of the Parent
Borrower outstanding on the Effective Date and (c) any Permitted Refinancing
Indebtedness in respect thereof.

“Senior First Lien Note Trustee” means the trustee under the Senior First Lien
Note Indenture, or any successor thereto.

“Senior First Lien Security Documents” means any and all security agreements,
pledge agreements, mortgages and other agreements and documents pursuant to
which any Liens are granted to secure any Indebtedness or other obligations in
respect of the Senior First Lien Notes.

“Senior Second Lien Note Documents” means the Senior Second Lien Notes, the
Senior Second Lien Note Indenture, the Senior Second Lien Security Documents,
the Intercreditor Agreement and all other instruments, agreements and documents
evidencing, guaranteeing or otherwise governing the terms of the Senior Second
Lien Notes.

“Senior Second Lien Note Indenture” means the indenture dated as of May 30,
2003, between the Parent Borrower and Wells Fargo Bank, N.A. (as successor to
Wilmington Trust Company), as trustee, or any other indenture or similar
agreement or instrument, in each case pursuant to which any Senior Second Lien
Notes are issued.

“Senior Second Lien Notes” means the $250,000,000 aggregate principal amount of
11-1/8% senior secured notes due 2009 of the Parent Borrower outstanding on the
Effective Date and any Permitted Refinancing Indebtedness in respect thereof.

“Senior Second Lien Note Trustee” means the trustee under the Senior Second Lien
Note Indenture, or any successor thereto.

44


--------------------------------------------------------------------------------




“Senior Second Lien Security Documents” means any and all security agreements,
pledge agreements, mortgages and other agreements and documents pursuant to
which any Liens are granted to secure any Indebtedness or other obligations in
respect of the Senior Second Lien Notes.

“Senior Subordinated Note Documents” means the Senior Subordinated Notes, the
Senior Subordinated Note Indenture and all other instruments, agreements and
documents evidencing, guaranteeing or otherwise governing the terms of the
Senior Subordinated Notes.

“Senior Subordinated Note Indenture” means collectively, (a) the indenture dated
as of July 18, 2006, between the Parent Borrower and The Bank of New York Trust
Company, N.A., as trustee, and (b) any other indenture or similar agreement or
instrument, in each case pursuant to which any Senior Subordinated Notes are
issued.

“Senior Subordinated Notes” means the $35,000,000 aggregate principal amount of
13% senior subordinated notes due 2010 of the Parent Borrower outstanding on the
Effective Date and any Permitted Refinancing Indebtedness in respect thereof.

“Series AA Preferred Stock” means the Series AA Preferred Stock of the Parent
Borrower having the terms specified in the Parent Borrower’s Amended and
Restated Certificate of Incorporation dated July 18, 2006, as such terms may be
amended or modified from time to time pursuant to Section 6.12(a).

“Series M Preferred Stock” means the Series M Preferred Stock of the Parent
Borrower having the terms specified in the Parent Borrower’s Amended and
Restated Certificate of Incorporation dated July 18, 2006, as such terms may be
amended or modified from time to time pursuant to Section 6.12(a).

“Sponsor” means J.P. Morgan Partners, LLC.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other

45


--------------------------------------------------------------------------------




entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held.

“Subsidiary” means any direct or indirect subsidiary of the Parent Borrower.

“Subsidiary Borrower” means each of the Australian Subsidiary Borrower, the
Canadian Subsidiary Borrowers, the Domestic Subsidiary Borrowers, the German
Subsidiary Borrower and the Mexican Subsidiary Borrower.

“Swap Agreement” means any agreement with respect to any swap, spot, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of each Loan Party means all obligations, monetary or
otherwise, under each Swap Agreement that (i) is effective on the Effective Date
with a counterparty that is a Lender (or an Affiliate of a Lender) as of the
Effective Date or (ii) is entered into after the Effective Date with any
counterparty that is a Lender (or an Affiliate thereof) at the time such Swap
Agreement is entered into.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Merrill Lynch Bank USA, in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” has the meaning assigned to such term in Section 2.04.

“Swingline Loan Request” means a request by the Parent Borrower for a Swingline
Loan in substantially the form of Exhibit J hereto.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, (b) the execution, delivery and performance by each Fixed Asset Loan
Party of the Fixed Asset Loan Documents to which it is to be a party, the
borrowing of loans thereunder and the use of the proceeds thereof, (c) the
termination of the Pre-Petition Loan Agreement, and the payment in full of all
loans, interest and other amounts accrued or owing thereunder (other than in
respect of the Existing Letters of Credit, which will be fully cash
collateralized or backstopped with Letters of Credit issued under

46


--------------------------------------------------------------------------------




this Agreement on or prior to the Effective Date), (d) the termination of the
DIP Credit Agreement, and the payment in full of all loans, interest and other
amounts accrued or owing thereunder (other than in respect of the Existing
Letters of Credit, which will be fully cash collateralized or backstopped with
Letters of Credit issued under this Agreement on or prior to the Effective
Date), and (e) the payment of the Transaction Costs.

“Transaction Costs” means the fees and expenses incurred by, or required to be
reimbursed or paid by, the Parent Borrower and the Subsidiaries in connection
with the Transactions.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“Uniplast Canada” means Uniplast Industries Co., an unlimited liability company
organized under the laws of Nova Scotia.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act)
Act of 2001.

“Wholly Owned Subsidiary” means a Subsidiary of which securities (except for
directors’ qualifying shares or other de minimus shares) or other ownership
interests representing 100% of the equity are at the time owned, directly or
indirectly, by the Parent Borrower.

“Withdrawal Liability” means liability of the Parent Borrower or any ERISA
Affiliate to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Work in Process” means items that require additional processing or
manufacturing to be sold to customers (other than customers that are Affiliates
of any Loan Party) by a Loan Party in the ordinary course of its business, other
than Raw Materials.

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Borrowing”)
or by Class and Type (e.g., a “Eurodollar Revolving Loan”).

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or

47


--------------------------------------------------------------------------------




modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

THE CREDITS

SECTION 2.01.  Commitments.  (a)  Subject to the terms and conditions set forth
herein, each Domestic Lender agrees to make loans in dollars to the Parent
Borrower and the Domestic Subsidiary Borrowers from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Domestic Revolving Exposure exceeding such Lender’s
Commitment (after giving effect to the application of any proceeds being applied
contemporaneously with the advance of such Domestic Revolving Loans), (ii) the
total Domestic Revolving Exposure exceeding the lesser of (A) the total amount
of the Available Commitments at such time and (B) the Domestic Borrowing Base
then in effect, (iii) the total Revolving Exposure exceeding the total amount of
the Available Commitments at such time or (iv) the total Revolving Exposure plus
the total Fixed Asset Revolving Exposure exceeding the total amount of the
Commitments at such time, subject to the Administrative Agent’s authority, in
its sole discretion, to make Protective Advances pursuant to the terms of
Section 2.19.

(b)           Subject to the terms and conditions set forth herein, each
Australian Lender agrees to make loans in dollars to the Australian Subsidiary
Borrower from time to time during the Australian Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Australian
Revolving Exposure exceeding such Lender’s Applicable Percentage of the
Australian Sublimit, (ii) the total Australian Revolving Exposure exceeding the
lesser of (A) the Australian Sublimit and (B) the Australian Borrowing Base then
in effect, (iii) the total Revolving Exposure exceeding the total amount of the
Available Commitments at such time or (iv) the total Revolving Exposure plus the
total Fixed Asset Revolving Exposure

48


--------------------------------------------------------------------------------




exceeding the total amount of the Commitments at such time, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.19.  Notwithstanding anything herein
to the contrary, the obligations of each Australian Lender to make Australian
Revolving Loans to the Australian Subsidiary Borrower pursuant to this Agreement
shall terminate if any Domestic Lender is unable to designate an Affiliate
reasonably satisfactory to it as the Australian Lender hereunder.

(c)           Subject to the terms and conditions set forth herein, each
Canadian Lender agrees to make loans in dollars to the Canadian Subsidiary
Borrowers from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Canadian
Revolving Exposure exceeding such Lender’s Applicable Percentage of the Canadian
Sublimit, (ii) the total Canadian Revolving Exposure exceeding the Canadian
Sublimit, (iii) the Canadian Revolving Exposure with respect to each Canadian
Subsidiary Borrower exceeding such Canadian Subsidiary Borrower’s Canadian
Borrowing Base then in effect, (iv) the total Revolving Exposure exceeding the
total amount of the Available Commitments at such time or (v) the total
Revolving Exposure plus the total Fixed Asset Revolving Exposure exceeding the
total amount of the Commitments at such time, subject to the Administrative
Agent’s authority, in its sole discretion, to make Protective Advances pursuant
to the terms of Section 2.19.

(d)           Subject to the terms and conditions set forth herein, each German
Lender agrees to make loans in dollars to the German Subsidiary Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s German Revolving Exposure
exceeding such Lender’s Applicable Percentage of the German Sublimit, (ii) the
total German Revolving Exposure exceeding the lesser of (A) the German Sublimit
and (B) the German Borrowing Base then in effect, (iii) the total Revolving
Exposure exceeding the total amount of the Available Commitments at such time or
(iv) the total Revolving Exposure plus the total Fixed Asset Revolving Exposure
exceeding the total amount of the Commitments at such time, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.19.

(e)           Subject to the terms and conditions set forth herein, each Mexican
Lender agrees to make loans in dollars to the Mexican Subsidiary Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Mexican Revolving Exposure
exceeding such Lender’s Applicable Percentage of the Mexican Sublimit, (ii) the
total Mexican Revolving Exposure exceeding the lesser of (A) the Mexican
Sublimit and (B) the Mexican Borrowing Base then in effect, (iii) the total
Revolving Exposure exceeding the total amount of the Available Commitments at
such time or (iv) the total Revolving Exposure plus the total Fixed Asset
Revolving Exposure exceeding the total amount of the Commitments at such time,
subject to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances pursuant to the terms of Section 2.19.

(f)            Within the foregoing limits and subject to the terms and
conditions set forth herein, (i) the Borrowers (other than the Australian
Subsidiary Borrower) may borrow, prepay and reborrow Revolving Loans (other than
Australian Revolving Loans) during the Revolving Availability Period and (ii)
the Australian Subsidiary Borrower may borrow, prepay and reborrow Australian
Revolving Loans during the Australian Availability Period.

49


--------------------------------------------------------------------------------


SECTION 2.02.  Loans and Borrowings.  (a) Each Domestic Revolving Loan (other
than a Swingline Loan) shall be made as part of a Borrowing consisting of
Domestic Revolving Loans of the same Type made by the Domestic Lenders ratably
in accordance with their respective Commitments.  Each Australian Revolving Loan
shall be made as part of a Borrowing consisting of Australian Revolving Loans of
the same Type made by the Australian Lenders ratably in accordance with their
respective Applicable Percentage.  Each Canadian Revolving Loan shall be made as
part of a Borrowing consisting of Canadian Revolving Loans of the same Type made
by the Canadian Lenders ratably in accordance with their respective Applicable
Percentage.  Each German Revolving Loan shall be made as part of a Borrowing
consisting of German Revolving Loans of the same Type made by the German Lenders
ratably in accordance with their respective Applicable Percentage.  Each Mexican
Revolving Loan shall be made as part of a Borrowing consisting of Mexican
Revolving Loans of the same Type made by the Mexican Lenders ratably in
accordance with their respective Applicable Percentage.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.  Any Protective Advance and any Swingline
Loan shall be made in accordance with the procedures set forth in Sections 2.19
and 2.04.

(b)           Subject to Section 2.13, each Revolving Loan shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan.

(c)           At the commencement of each Interest Period for any Eurodollar
Revolving Loan, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.  At the time that
each ABR Revolving Loan is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $1,000,000; provided
that an ABR Revolving Loan of any Class may be in an aggregate amount that is
equal to the entire unused balance of the total amount of the Commitments of
such Class or that is equal to the amount required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e).  Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$500,000.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
eight Eurodollar Borrowings outstanding.

(d)           Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

SECTION 2.03.  Requests for Borrowings.  To request a Revolving Loan, the Parent
Borrower shall deliver a Borrowing Request to the Administrative Agent (on
behalf of itself or another Borrower) (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 4:00 p.m., New York City time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Loan to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed

50


--------------------------------------------------------------------------------




Borrowing.  Each such Borrowing Request shall be irrevocable and shall be signed
by the Parent Borrower (on behalf of itself or another Borrower).  Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i)            whether the Parent Borrower is requesting such Borrowing on
behalf of itself or for another Borrower (and, if on behalf of another Borrower,
the identity of such Borrower);

(ii)           whether the requested Borrowing is a Domestic Revolving
Borrowing, Australian Revolving Borrowing, Canadian Revolving Borrowing, German
Revolving Borrowing or Mexican Revolving Borrowing;

(iii)          the aggregate amount of such Borrowing;

(iv)          the date of such Borrowing, which shall be a Business Day; and

(v)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  Promptly following receipt of a Borrowing
Request with respect to a Borrowing of any Class in accordance with this
Section, the Administrative Agent shall advise each Lender with respect to such
Class of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.  The Australian Subsidiary Borrower may not
request more than two Australian Borrowings and Australian Borrowings (as
defined in the Fixed Asset Credit Agreement) in the aggregate per calendar
month.

SECTION 2.04.  Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make loans (“Swingline Loans”) to
the Parent Borrower from time to time during the Revolving Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$10,000,000, (ii) the total Domestic Revolving Exposure exceeding the lesser of
(A) the total amount of the Available Commitments and (B) the Domestic Borrowing
Base then in effect, (iii) the total Revolving Exposure exceeding the total
amount of the Available Commitments then in effect and (iv) the total Revolving
Exposure plus the total Fixed Asset Revolving Exposure exceeding the total
amount of the Commitments then in effect; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Parent Borrower may borrow, prepay and reborrow
Swingline Loans.

(b)           To request a Swingline Loan, the Parent Borrower shall deliver a
Swingline Loan Request to the Administrative Agent, not later than 3:00 p.m.,
New York City time, on the day of a proposed Swingline Loan.  Each such
Swingline Loan Request shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan. 
The Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Parent Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Parent Borrower by wire transfer to the account
specified

51


--------------------------------------------------------------------------------




by the Parent Borrower in the request for such Swingline Loan (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 2:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Domestic Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Domestic
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Domestic Lender,
specifying in such notice such Domestic Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Domestic Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Domestic
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Domestic
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Domestic Lender shall comply with its obligation
under this paragraph by making a wire transfer to the Administrative Agent for
the benefit of the Swingline Lender of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Domestic Revolving Loans made
by such Domestic Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Domestic Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Parent Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Parent Borrower (or other party on behalf of the
Parent Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Domestic Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Parent Borrower of any default in the payment thereof.

SECTION 2.05.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Issuing Bank agrees to issue at the request of
the Parent Borrower one or more Letters of Credit from time to time on any
Business Day during the LC Availability Period.  The Parent Borrower may request
the issuance of Letters of Credit for its own account or the account of any
other Domestic Loan Party (provided that the Parent Borrower shall be a
co-applicant with respect to each Letter of Credit issued for the account of or
in favor of such other Loan Party, and the issuance of any such Letter of Credit
shall constitute a Guarantee by the Parent Borrower of Indebtedness of such Loan
Party pursuant to Section 6.05(e)), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the LC Availability Period.  All Letters of Credit shall be denominated
in

52


--------------------------------------------------------------------------------




dollars.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Parent Borrower to, or entered
into by the Parent Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Parent Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a Letter of Credit Request
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Parent Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Parent Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $20,000,000, (ii) the total Domestic
Revolving Exposure shall not exceed the lesser of (A) the total amount of the
Available Commitments and (B) the Domestic Borrowing Base then in effect,
(iii) the total Revolving Exposure shall not exceed the total amount of the
Available Commitments then in effect and (iv) the total Revolving Exposure plus
the total Fixed Asset Revolving Exposure shall not exceed the total amount of
the Commitments then in effect.

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is 30 days prior to the Maturity Date.

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Domestic Lender, and each Domestic Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Domestic Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Domestic Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Domestic Lender’s Applicable Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Parent Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Parent Borrower for any reason.  Each Domestic
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of

53


--------------------------------------------------------------------------------




Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Parent Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such
LC Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Parent Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time, on such date,
or, if such notice has not been received by the Parent Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that the Parent Borrower receives such notice, if such
notice is received prior to 10:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the day that the Parent
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, if the Parent Borrower does not otherwise
elect by notice to the Administrative Agent to make such payment, the Parent
Borrower shall be deemed to have requested in accordance with Section 2.03 (but
without regard to the minimum borrowing amounts specified in Section 2.02) that
such LC Disbursement be financed with an ABR Domestic Revolving Loan in an
amount equal to such LC Disbursement, the Administrative Agent shall notify the
Domestic Lenders thereof, the Domestic Lenders shall (subject to the conditions
to borrowing herein) advance their respective ABR Domestic Revolving Loans
(which shall be applied to reimburse such LC Disbursement) and, to the extent
such ABR Domestic Revolving Loans are so advanced and applied, the Parent
Borrower’s obligation to make such payment shall be deemed discharged as of the
date due and replaced by the resulting ABR Domestic Revolving Loans.  If and to
the extent that the Parent Borrower’s obligation to make such payment is not
fully discharged and replaced by ABR Domestic Revolving Loans as aforesaid
(whether as a result of the failure to satisfy any condition to borrowing or
otherwise) and if the Parent Borrower otherwise fails to make such payment when
due, the Administrative Agent shall notify each Domestic Lender of the
applicable LC Disbursement, the payment then due from the Parent Borrower in
respect thereof and such Domestic Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each Domestic Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Parent Borrower, in the same manner as provided in Section 2.06 with respect to
Domestic Revolving Loans made by such Domestic Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Domestic Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Domestic Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Parent Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Domestic Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Domestic Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Domestic
Lender pursuant to this paragraph to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of ABR Domestic Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the Parent
Borrower of its obligation to reimburse such LC Disbursement.

(f)            Obligations Absolute.  The Parent Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional

54


--------------------------------------------------------------------------------




and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Parent Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that nothing in this Section 2.05 shall be construed to
excuse the Issuing Bank from liability to the Parent Borrower to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Parent Borrower to the extent permitted by
applicable law) suffered by the Parent Borrower that are caused by the Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank, the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Parent Borrower by telephone (confirmed
by telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Parent Borrower of its
obligation to reimburse the Issuing Bank and the Domestic Lenders with respect
to any such LC Disbursement.

(h)           Interim Interest.  If the Issuing Bank shall make any
LC Disbursement, then, unless the Parent Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Parent Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR

55


--------------------------------------------------------------------------------




Domestic Revolving Loans; provided that, if the Parent Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12(d) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Domestic Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)            Replacement of the Issuing Bank; Additional Issuing Banks.  The
Issuing Bank may be replaced at any time by written agreement among the Parent
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Domestic Lenders of any
such replacement of the Issuing Bank or any such additional Issuing Bank.  At
the time any such replacement shall become effective, the Parent Borrower shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.11(b).  From and after the effective date of any such
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or such addition or to any previous Issuing Bank, or to such
successor or such addition and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.  If at any time there is more
than one Issuing Bank hereunder, the Parent Borrower may, in its discretion,
select which Issuing Bank is to issue any particular Letter of Credit.

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Domestic Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Parent Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Domestic Lenders, an amount in cash equal to 105% of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Parent Borrower described in clause (h) or
(i) of Article VII.  The Parent Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.10(b), and
any such cash collateral so deposited and held by the Administrative Agent
hereunder shall constitute part of the Borrowing Base for purposes of
determining compliance with Section 2.10(b).  Each such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Parent Borrower under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Parent Borrower’s risk
and expense, such deposits shall not bear interest.  Interest or profits, if
any, on such

56


--------------------------------------------------------------------------------




investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Parent Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Domestic Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other obligations of the Parent Borrower under this Agreement.  If
the Parent Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Parent Borrower
within three Business Days after all Events of Default have been cured or
waived.  If the Parent Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.10(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Parent Borrower as and to the
extent that, after giving effect to such return, the Parent Borrower would
remain in compliance with Section 2.10(b) and no Default shall have occurred and
be continuing.

SECTION 2.06.  Funding of Borrowings.  (a) Each Lender shall make each Loan of
any Class to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose for such Class by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04.  The Administrative Agent will make
such Loans available to the applicable Borrower by promptly transferring the
amounts so received, in like funds, to the applicable Borrower Account; provided
that ABR Domestic Revolving Loans made to finance the reimbursement of (i) an
LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank and (ii) a Protective Advance shall be
made by the Administrative Agent.

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may, in its sole discretion, assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of any Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07.  Interest Elections.  (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request.  Thereafter, the
Parent Borrower may elect (on behalf of itself or another Borrower) to convert
such Borrowing to a different Type or to continue such Borrowing, all as
provided in this Section.  The Parent Borrower (on behalf

57


--------------------------------------------------------------------------------




of itself or another Borrower) may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Loans or
Protective Advances, which may not be converted or continued.

(b)           To make an election pursuant to this Section, the Parent Borrower
shall notify the Administrative Agent of such election in writing by the time
that a Borrowing Request would be required under Section 2.03 if the Parent
Borrower were requesting a Revolving Borrowing of the Class and Type resulting
from such election to be made on the effective date of such election.  Each such
Interest Election Request shall be irrevocable and shall be in a form approved
by the Administrative Agent and signed by the Parent Borrower.

(c)           Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i)            the Borrowing (including the identity of the applicable Borrower)
to which such Interest Election Request applies and, if different options are
being elected with respect to different portions thereof, the portions thereof
to be allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clause (iii) below shall be specified for each resulting
Borrowing);

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)           If the Parent Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Parent Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.08.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b)           The Parent Borrower may at any time terminate, or from time to
time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Parent

58


--------------------------------------------------------------------------------




Borrower shall not terminate or reduce the Commitments if (A) the total
Revolving Exposure would exceed the total amount of the Available Commitments or
(B) after giving pro forma effect to such reduction, the Facilities Availability
Amount would be less than $10,000,000.  In connection with such termination or
reduction, the Borrowers shall pay the applicable Prepayment Fee; provided,
however, that no Prepayment Fee shall be payable on the Commitments in the event
this Agreement is terminated in connection with a refinancing of the Obligations
in a transaction in which the Initial Lender provides for the Borrowers a credit
facility in which the Initial Lender is the sole lead arranger and book manager
and the sole administrative agent.

(c)           The Parent Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders with respect to such Commitments of the contents
thereof.  Each notice delivered by the Parent Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Parent Borrower under paragraph (b) of this Section may state
that such notice is conditioned upon the effectiveness of other borrowings or
the completion of the sale or issuance of stock of the Parent Borrower or the
sale of assets of the Parent Borrower, in which case such notice may be revoked
by the Parent Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

SECTION 2.09.  Repayment of Loans; Evidence of Debt.  (a) The Parent Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Domestic Lender the then unpaid principal amount of each
Domestic Revolving Loan of such Domestic Lender made to it on the Maturity Date,
(ii) to the Administrative Agent the then unpaid amount of each Protective
Advance on the earlier of the Maturity Date and demand by the Administrative
Agent and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Maturity Date.  Each Domestic Subsidiary Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Domestic Lender the then unpaid principal amount of each Domestic Revolving
Loan of such Domestic Lender made to it on the Maturity Date.  The Australian
Subsidiary Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Australian Lender the then unpaid principal amount
of each Australian Revolving Loan of such Australian Lender on the Maturity
Date.  Each Canadian Subsidiary Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of each Canadian Lender the then
unpaid principal amount of each Canadian Revolving Loan of such Canadian Lender
made to it on the Maturity Date.  The German Subsidiary Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each German Lender the then unpaid principal amount of each German Revolving
Loan of such German Lender on the Maturity Date.  The Mexican Subsidiary
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Mexican Lender the then unpaid principal amount of each
Mexican Revolving Loan of such Mexican Lender on the Maturity Date.

59


--------------------------------------------------------------------------------




(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be conclusive evidence (absent
manifest error) of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of any Borrower to repay the Loans in accordance with the terms of
this Agreement.

(e)           Any Lender may request that Loans made by it be evidenced by a
Revolving Credit Note.  In such event, the applicable Borrower shall prepare,
execute and deliver to such Lender a Revolving Credit Note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns).  Thereafter, the Loans evidenced by such Revolving Credit
Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Revolving Credit Notes
in such form payable to the order of the payee named therein (or, if such
Revolving Credit Note is a registered note, to such payee and its registered
assigns).

SECTION 2.10.  Prepayment of Loans.  (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.

(b)           (i)            If at any time the total Domestic Revolving
Exposure exceeds the lesser of (A) the total amount of the Available Commitments
at such time and (B) the Domestic Borrowing Base then in effect, then in any
such case the Domestic Borrowers shall immediately prepay first, Protective
Advances, second, Swingline Loans and third, Domestic Revolving Loans, without
demand or notice of any kind, to the extent necessary to eliminate such excess. 
If any such excess remains after all Domestic Revolving Loans, Protective
Advances and Swingline Loans are prepaid, the Parent Borrower shall deposit cash
collateral pursuant to Section 2.05(j) in an amount equal to such remaining
excess.

(ii)           If at any time the total Australian Revolving Exposure exceeds
the lesser of (A) the Australian Sublimit at such time and (B) the Australian
Borrowing Base then in effect, then in any such case the Australian Subsidiary
Borrower shall immediately prepay the Australian Revolving Loans, without demand
or notice of any kind, to the extent necessary to eliminate such excess.

60


--------------------------------------------------------------------------------




(iii)          If at any time (A) the total Canadian Revolving Exposure exceeds
the Canadian Sublimit at such time or (B) the Canadian Revolving Exposure with
respect to any Canadian Subsidiary Borrower exceeds such Canadian Subsidiary
Borrower’s Canadian Borrowing Base then in effect, then in any such case the
Canadian Subsidiary Borrowers shall immediately prepay their respective Canadian
Revolving Loans, without demand or notice of any kind, to the extent necessary
to eliminate such excess.

(iv)          If at any time the total German Revolving Exposure exceeds the
lesser of (A) the German Sublimit at such time and (B) the German Borrowing Base
then in effect, then in any such case the German Subsidiary Borrower shall
immediately prepay the German Revolving Loans, without demand or notice of any
kind, to the extent necessary to eliminate such excess.

(v)           If at any time the total Mexican Revolving Exposure exceeds the
lesser of (A) the Mexican Sublimit at such time and (B) the Mexican Borrowing
Base then in effect, then in any such case the Mexican Subsidiary Borrower shall
immediately prepay the Mexican Revolving Loans, without demand or notice of any
kind, to the extent necessary to eliminate such excess.

(vi)          If at any time the total Revolving Exposure exceeds the total
amount of the Available Commitments at such time, then in any such case (A) the
Domestic Borrowers shall immediately prepay first, Protective Advances, second,
Swingline Loans and third, Domestic Revolving Loans, (B) the Australian
Subsidiary Borrower shall immediately prepay Australian Revolving Loans, (C) the
Canadian Subsidiary Borrowers shall immediately prepay Canadian Revolving Loans,
(D) the German Subsidiary Borrower shall immediately prepay German Revolving
Loans, and (E) the Mexican Subsidiary Borrower shall immediately prepay Mexican
Revolving Loans, in each case, without demand or notice of any kind, to the
extent necessary to eliminate such excess.  If any such excess remains after all
Revolving Loans, Protective Advances and Swingline Loans are prepaid, the Parent
Borrower shall deposit cash collateral pursuant to Section 2.05(j) in an amount
equal to such remaining excess.

(c)           Subject to Section 2.17(b), (c) and (d) if an Event of Default
shall have occurred and be continuing, during a Cash Collection Period, the
Administrative Agent may, and at the request of the Required Lenders shall, (i)
apply cash deposited in the Domestic Collateral Proceeds Account on each
Business Day to prepay, first, Protective Advances, second, Swingline Loans and
third, Domestic Revolving Loans, (ii) apply cash deposited in the Foreign
Collateral Proceeds Account on each Business Day to prepay Foreign Revolving
Loans and (iii) apply cash deposited in the German Collateral Proceeds Account
on each Business Day to prepay German Revolving Loans; provided, however, that,
in the case of clauses (ii) and (iii), proceeds of Foreign Fixed Asset
Collateral shall be applied first, to the payment of the Fixed Asset Obligations
to the extent required by the Fixed Asset Credit Agreement and then, to the
payment of the Foreign Revolving Loans and German Revolving Loans,
respectively.  To the extent the terms of this clause (c) do not require any
payment to be allocated to any specific Class of Revolving Borrowings, the
Administrative Agent will apply any prepayment of Revolving Borrowings made
pursuant to this clause (c) to each Class of Revolving Borrowings on a pro rata
basis, with each prepayment of Revolving Borrowings within any Class applied to
prepay ABR

61


--------------------------------------------------------------------------------




Borrowings before any other Borrowings, with any excess prepayment amount
applied to prepay Eurodollar Borrowings in order of expiration of their
respective Interest Periods (and applied on a pro rata basis in respect of
Eurodollar Borrowings with Interest Periods expiring on the same date).

(d)           (i)            Unless a Reinvestment Notice shall be delivered in
respect thereof, immediately upon receipt by any Loan Party of cash proceeds of
any Asset Disposition or Recovery Event, the Borrowers shall prepay the Loans in
an amount equal to all such proceeds, net of (A) commissions and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrowers in connection
therewith (in each case, paid to non-Affiliates), (B) transfer taxes, (C)
amounts payable to holders of senior Liens on such asset (to the extent such
Liens constitute Permitted Encumbrances hereunder), if any, and (D) an
appropriate reserve for income taxes in accordance with GAAP in connection
therewith; provided, however, that, proceeds of Foreign Fixed Asset Collateral
shall be applied first, to the payment of the Fixed Asset Obligations to the
extent required by the Fixed Asset Credit Agreement and then, to the payment of
the Loans.  On each Reinvestment Prepayment Date, the Loans shall be prepaid by
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event.  Any such prepayment pursuant to this clause (i)
shall be applied in accordance with Section 2.17.

(ii)           If any Loan Party issues any Equity Interests or any debt
securities (other than (A) in connection with the Plan of Reorganization, (B)
Permitted Refinancing Indebtedness and Permitted Redemption Indebtedness and (C)
the Series M Preferred Stock to officers and employees of the Parent Borrower
and the Subsidiaries), no later than the Business Day following the date of
receipt of proceeds thereof in excess of $500,000, all Borrowers (in the case of
an issuance by a Loan Party that is not a Borrower) or the issuing Borrower
shall prepay the Loans (and cash collateralize Letter of Credit Obligations) in
an amount equal to all such proceeds, net of underwriting discounts and
commissions and other reasonable costs paid to non-Affiliates in connection
therewith.  Any such prepayment shall be applied in accordance with Section
2.17.

(iii)          If at any time any Loan Party or any of their respective
subsidiaries receives any Extraordinary Receipts, the Borrowers shall prepay the
Loans in an amount equal to all such Extraordinary Receipts no later than the
Business Day following the date of receipt thereof.  Any such prepayment shall
be applied in accordance with Section 2.17.

(e)           Prior to any optional or mandatory prepayment of Borrowings
hereunder (other than a mandatory prepayment made pursuant to clause (c) above),
the Parent Borrower shall, subject to the requirements of clause (b) above,
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (e) of this
Section; provided that (i) the Parent Borrower may elect not to provide notice,
or select the Borrowing or Borrowings to be prepaid, in connection with a
mandatory prepayment pursuant to clause (b) above and, in such an event, (A),
such prepayment shall be applied to outstanding Borrowings in such manner as the
Administrative Agent deems appropriate to comply with the terms of clause (b)
above and (B) to the extent that the terms of clause (b) above

62


--------------------------------------------------------------------------------




and subclause (A) of this clause (i) do not require any prepayment to be
allocated to any specific Class of Revolving Borrowings, the Administrative
Agent shall apply such prepayment to each Class of Revolving Borrowings on a pro
rata basis, and (ii) each prepayment of Revolving Borrowings within any Class
shall be applied to prepay ABR Borrowings before any other Borrowings, with any
excess prepayment amount applied to prepay Eurodollar Borrowings in order of
expiration of their respective Interest Periods (and applied on a pro rata basis
in respect of Eurodollar Borrowings with Interest Periods expiring on the same
date).

(f)            The Parent Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) in writing
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that (A) no notice shall be required in respect of
any mandatory prepayment made pursuant to clause (c) above, (B) in the event the
Parent Borrower elects to provide notice of a mandatory prepayment pursuant to
clause (b) above to identify the Borrowings to be prepaid in connection
therewith, such notice shall be given to the Administrative Agent on the same
day that the applicable prepayment is required to be made pursuant to such
clause, it being understood that any failure or delay on the part of the Parent
Borrower in providing such notice to the Administrative Agent shall not affect
the obligations of the Parent Borrower to make such prepayment, and (C) if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount such that the remaining amount of such
Borrowing not so prepaid would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.

(g)           If, at 3:00 p.m., New York City time, on any Business Day the
amount, determined reasonably and in good faith by the Parent Borrower (the
“Cash Amount”), equal to (i) the aggregate amount of “cash and cash equivalents”
and “marketable securities” of the Foreign Loan Parties (other than Uniplast
Canada), in each case that would be required to be reflected on a consolidated
balance sheet of the Parent Borrower and the Subsidiaries prepared as of such
time in accordance with GAAP (excluding any such “cash” that is “restricted”
cash, including, without limitation, any such cash subject to the Liens
permitted by Section 6.03(j)), minus (ii) the aggregate amount of payments in
such cash and cash equivalents that will be made (and will reduce such cash and
cash equivalents) on such Business Day is more than $11,000,000, then on such
Business Day (A) the Australian Subsidiary Borrower shall immediately prepay
Australian Revolving Loans, (B) the Canadian Subsidiary Borrowers (other

63


--------------------------------------------------------------------------------




than Uniplast Canada) shall immediately prepay Canadian Revolving Loans, (C) the
German Subsidiary Borrower shall immediately prepay German Revolving Loans, and
(D) the Mexican Subsidiary Borrower shall immediately prepay Mexican Revolving
Loans, in each case to the extent necessary so that, after giving effect to such
prepayment and the receipt by the applicable Foreign Subsidiary Borrower of the
proceeds of any Foreign Revolving Loans made or to be made on such Business Day,
the Cash Amount will not exceed $11,000,000.  For purposes of any calculation
required by this clause (g), Section 4.02(e) and Section 6.14, the amount of any
cash and cash equivalents and marketable securities held by the Foreign Loan
Parties (other than Uniplast Canada) at any time and denominated in a currency
other than dollars shall be deemed to be the dollar equivalent thereof
determined in good faith by the Parent Borrower based upon prevailing exchange
rates at such time.

SECTION 2.11.  Fees.  (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of the office (or Affiliate) of each Lender
from which such Lender would make Revolving Loans of any Class to the Borrowers
hereunder (which office or Affiliate shall be specified by each Lender for each
Class of such Lender’s Commitments in a notice to the Administrative Agent prior
to the initial payment to such Lender under this paragraph) a commitment fee,
which shall accrue at a per annum rate of 0.375% on the average daily unused
amount of the Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates. 
Accrued commitment fees with respect to each Commitment shall be payable in
arrears on the first Business Day of each month and on the date on which such
Commitment terminates, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  For purposes of determining the
unused amount of the Commitment of each Lender for purposes of computing
commitment fees with respect to Commitments, a Commitment of a Lender shall be
deemed to be used to the extent of the (i) the outstanding Revolving Loans and
LC Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose) and (ii) the Fixed Asset Revolving Exposure.

(b)           The Parent Borrower agrees to pay (i) to the Administrative Agent
for the account of each Domestic Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurodollar Domestic Revolving
Loans on the average daily amount of such Domestic Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Domestic Lender’s Commitment terminates and the
date on which such Domestic Lender ceases to have any LC Exposure, and (ii) to
the Issuing Bank a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Parent Borrower and the Issuing Bank on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any
LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the first Business Day of each month of each year shall be payable
on

64


--------------------------------------------------------------------------------




such first Business Day of each month, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)           The Parent Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Parent Borrower and the Administrative Agent.

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing Bank
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.

SECTION 2.12.  Interest.  (a) The Loans made by the Lenders comprising each
ABR Borrowing (including each Swingline Loan) shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(b)           The Loans made by the Lenders comprising each Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c)           Each Protective Advance shall bear interest at the rate applicable
to ABR Domestic Revolving Loans as provided in paragraph (a) of this Section.

(d)           Notwithstanding the foregoing, so long as any Event of Default has
occurred and is continuing under Article VII (a), (b), (h) or (i), or so long as
any other Event of Default has occurred and is continuing and at the election of
the Administrative Agent (or upon the written request of the Required Lenders)
confirmed by written notice to the Parent Borrower, the interest rates
applicable to Loans and any fee or other amount payable by any Borrower
hereunder shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.50% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.50% plus the rate
applicable to ABR Domestic Revolving Loans as provided in paragraph (a) of this
Section.

(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (A) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (B) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan (other than an
Australian Revolving Loan) prior to the end of the Revolving Availability Period
or an ABR Australian Revolving Loan prior to the end of the Australian
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (C) in the
event of any conversion of any

65


--------------------------------------------------------------------------------




Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f)            All interest hereunder shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.  Solely for purposes of
the Interest Act (Canada), (i) whenever interest is to be computed or expressed
at any rate (the “Specified Rate”), the annual rate of interest to which each
such Specified Rate is equal is such Specified Rate multiplied by a fraction,
the numerator of which is the actual number of days in the relevant year and the
denominator of which is 360; (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder; and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

(b)           the Administrative Agent is advised by the Required Lenders or the
Required Canadian Lenders that the LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders or the Canadian Lenders, as applicable, by telephone or telecopy
as promptly as practicable thereafter and, until the Administrative Agent
notifies the Parent Borrower and such Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Revolving Borrowing or Canadian Revolving Borrowing, as
applicable, to, or continuation of any such Borrowing as, a Eurodollar Borrowing
shall be ineffective and (ii) if any Borrowing Request with respect to any
Revolving Borrowing or Canadian Revolving Borrowing, as applicable, requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.14.  Increased Costs.  (a) If any Change in Law shall:

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate) or the Issuing Bank; or

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

66


--------------------------------------------------------------------------------




and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower(s) will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate (on an after-tax
basis) such Lender or the Issuing Bank, as the case may be, for such additional
costs incurred or reduction suffered.

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the applicable Borrower(s) will pay to
such Lender or the Issuing Bank, as the case may be, following receipt by the
Parent Borrower of the certificate referred to in clause (c) below, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section (and setting forth the underlying calculations) shall be delivered
to the Parent Borrower and shall be conclusive absent manifest error.  The
applicable Borrower(s) shall pay such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Parent Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered

67


--------------------------------------------------------------------------------




pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(f) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Parent Borrower pursuant to
Section 2.18, then, in any such event, the applicable Borrower(s) shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount reasonably determined by such Lender
to be the excess, if any, of (i) the amount of interest that would have accrued
on the principal amount of such Loan had such event not occurred, at the LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section (and setting forth the underlying calculations) shall be delivered to
the Parent Borrower and shall be conclusive absent manifest error.  The
applicable Borrower(s) shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.16.  Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if any Borrower shall be required to deduct
or withhold any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) such Borrower shall make such deductions or withholdings and (iii) such
Borrower shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

(b)           In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)           The Borrowers shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability (and
setting forth the underlying calculations) delivered to the Parent Borrower by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

68


--------------------------------------------------------------------------------




(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding Tax under the laws of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement made by such Borrower, shall deliver to
the Parent Borrower (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the Parent
Borrower as will permit such payments to be made without withholding or at a
reduced rate.  Notwithstanding any other provision of this Section 2.16, no such
Foreign Lender shall be required to deliver any form pursuant to this
Section 2.16(e) that such Foreign Lender is not legally able to deliver or that,
in the reasonable judgment of such Foreign Lender could be disadvantageous to
such Foreign Lender.

(f)            If the Administrative Agent or a Lender (or transferee)
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which a Borrower has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.16 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender (or transferee) and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided,
however, that the Borrowers, upon the request of the Administrative Agent or
such Lender (or transferee), agree to repay the amount paid over to such
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority), to the Administrative Agent or such Lender (or
transferee) in the event the Administrative Agent or such Lender (or transferee)
is required to repay such refund to such Governmental Authority.  Nothing
contained in this Section 2.16(f) shall require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to any Borrower or any other Person.

SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  (a)
The Parent Borrower and each Subsidiary Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00 p.m.,
New York City time, on the date when due, by wire transfer in immediately
available funds, without setoff or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices at 800 Scudders Mill Road, Plainsboro, NJ
08536, except (i) payments by the Canadian Subsidiary Borrowers shall be made
directly to each Canadian Lender at its Canadian Lending Office, (ii) payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein, (iii) payments

69


--------------------------------------------------------------------------------




pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the
Persons entitled thereto and (iv) payments pursuant to other Loan Documents
shall be made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments under each Loan Document shall be
made in dollars.

(b)           Any proceeds of Collateral of the Domestic Loan Parties or
Uniplast Canada received by the Administrative Agent (i) not constituting either
(A) a specific payment of principal, interest, fees or other sum payable under
the Loan Documents (which shall be applied as specified therein), or (B) a
mandatory prepayment pursuant to Section 2.10(b) or (c) (which shall be applied
in accordance with Section 2.10) or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, such funds shall be applied, subject to the Intercreditor Agreement,
ratably as follows:

first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank from the Domestic 
Borrowers and Uniplast Canada (other than in connection with Banking Services or
Swap Obligations);

second, to pay any fees or expense reimbursements then due to the Lenders from
the Domestic Borrowers and Uniplast Canada (other than in connection with
Banking Services or Swap Obligations);

third, to pay interest due in respect of the Protective Advances and any amounts
owing with respect to Banking Services;

fourth, to pay the principal of the Protective Advances;

fifth, to pay interest then due and payable on the Swingline Loans;

sixth, to pay the principal of the Swingline Loans;

seventh, to pay interest on the Domestic Revolving Loans;

eighth, to pay the principal of the Domestic Revolving Loans and unreimbursed LC
Disbursements;

ninth, to pay an amount to the Administrative Agent equal to 105% of the
aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations;

tenth, to pay any amounts owing with respect to Swap Obligations;

70


--------------------------------------------------------------------------------




eleventh, to the payment of any other Domestic Obligation due to the
Administrative Agent or any Lender by any Domestic Borrower or Uniplast Canada;
and

twelfth, if all of the Domestic Obligations (other than contingent obligations
for which no claim has been made) have been indefeasibly paid and performed in
full (or with respect to any outstanding Letters of Credit, a cash deposit has
been delivered to the Administrative Agent as required by this Agreement) and
the Commitments have been terminated, to the Loan Parties to be paid pursuant to
the Senior First Lien Note Indenture or the Senior Second Lien Note Indenture
pursuant to the terms of such documents.

To the extent that the terms of this clause (b) do not require any payment to be
allocated to any specific Class of Revolving Borrowings, the Administrative
Agent shall apply such prepayment to each Class of Revolving Borrowings on a pro
rata basis.  The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Obligations in accordance with the payment
priorities established hereby.

(c)           Any proceeds of Collateral of the Foreign Loan Parties (other than
Uniplast Canada and the German Loan Parties) received by the Administrative
Agent (i) not constituting either (A) a specific payment of principal, interest,
fees or other sum payable under the Loan Documents (which shall be applied as
specified therein), or (B) a mandatory prepayment pursuant to Section 2.10(b) or
(c) (which shall be applied in accordance with Section 2.10) or (ii) after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such funds shall be applied ratably as
follows:

first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the Foreign Subsidiary Borrowers;

second, to pay any fees or expense reimbursements then due to the Lenders from
the Foreign Subsidiary Borrowers;

third, to pay interest on the Foreign Revolving Loans;

fourth, to pay the principal of the Foreign Revolving Loans;

fifth, to the payment of any other Foreign Obligation due to the Administrative
Agent or any Lender by the Foreign Subsidiary Borrowers; and

sixth, if all of the Foreign Obligations (other than contingent obligations for
which no claim has been made) have been indefeasibly paid and performed in full
and the Commitments have been terminated, to the Loan Parties.

To the extent that the terms of this clause (c) do not require any payment to be
allocated to any specific Class of Revolving Borrowings, the Administrative
Agent shall apply such prepayment to each Class of Revolving Borrowings on a pro
rata basis.  The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and

71


--------------------------------------------------------------------------------




all such proceeds and payments to any portion of the Obligations in accordance
with the payment priorities established hereby.

(d)           Any proceeds of Collateral of the German Loan Parties received by
the Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified therein), or (B) a mandatory prepayment pursuant
to Section 2.10(b) or (c) (which shall be applied in accordance with
Section 2.10) or (ii) after an Event of Default has occurred and is continuing
and the Administrative Agent so elects or the Required Lenders so direct, such
funds shall be applied ratably as follows:

first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the German Subsidiary Borrower;

second, to pay any fees or expense reimbursements then due to the Lenders from
the German Subsidiary Borrower;

third, to pay interest on the German Revolving Loans;

fourth, to pay the principal of the German Revolving Loans;

fifth, to the payment of any other German Obligation due to the Administrative
Agent or any Lender by the German Subsidiary Borrower; and

sixth, if all of the German Obligations (other than contingent obligations for
which no claim has been made) have been indefeasibly paid and performed in full
and the Commitments have been terminated, to the Loan Parties.

To the extent that the terms of this clause (d) do not require any payment to be
allocated to any specific Class of Revolving Borrowings, the Administrative
Agent shall apply such prepayment to each Class of Revolving Borrowings on a pro
rata basis.  The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the German Obligations in accordance with the
payment priorities established hereby.

(e)           At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Parent Borrower pursuant to Section 2.03 or a deemed request as provided
in this Section or may be deducted from any deposit account of the Borrowers
maintained with the Administrative Agent.  The Borrowers hereby irrevocably
authorize (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans (including Swingline Loans, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Section 2.03, 2.04 or 2.19,
as

72


--------------------------------------------------------------------------------




applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrowers maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(f)            If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Loans or
participations in LC Disbursements to any assignee or participant, other than to
a Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply).  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against any Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

(g)           Unless the Administrative Agent shall have received notice from
the Parent Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume, in its sole discretion, that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if no Borrower has in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds

73


--------------------------------------------------------------------------------




Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(h)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.17(g) or
10.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.18.  Mitigation Obligations.  (a) If any Lender requests compensation
under Section 2.14, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then, upon the Parent Borrower’s written request, such
Lender shall use commercially reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates (provided that, if such compensation or additional amounts relate to
a particular Class of Loans, such designation or assignment may relate only to
such Class of Loans), if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)           If any Lender (other than the Initial Lender) requests
compensation under Section 2.14, or if any Borrower is required to pay any
additional amount to any Lender (other than the Initial Lender) or any
Governmental Authority for the account of such Lender pursuant to Section 2.16,
or if any Lender (other than the Initial Lender) defaults in its obligation to
fund Loans hereunder, then the Parent Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent Borrower shall have received the prior
written consent of the Administrative Agent, the Issuing Bank and Swingline
Lender, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments and
(iv) with respect to compensation or additional amounts (but not defaults) in
respect of a particular Class of Loans, such assignment may be limited to such
Class of Loans.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Parent Borrower to require such 
assignment and delegation cease to apply.

74


--------------------------------------------------------------------------------




SECTION 2.19.  Protective Advances.  (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its reasonable discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that, the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed $15,000,000; and provided further that, the
aggregate amount of outstanding Protective Advances plus the aggregate Revolving
Exposure shall not exceed the aggregate unused Available Commitments. 
Protective Advances may be made even if the conditions precedent set forth in
Section 4.02 have not been satisfied.  The Protective Advances shall be secured
by the Liens in favor of the Administrative Agent in and to the Collateral and
shall constitute Obligations hereunder.  All Protective Advances shall be ABR
Borrowings.  The Administrative Agent’s authorization to make Protective
Advances may be revoked at any time by the Required Lenders.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.  At any time that the Availability
Amount is greater than $0 and the conditions precedent set forth in Section 4.02
have been satisfied, the Administrative Agent may request the Domestic Revolving
Lenders to make a Domestic Revolving Loan to repay a Protective Advance.  At any
other time the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.19(b).

(b)           Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Domestic
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage.  From and after the date, if
any, on which any Domestic Lender is required to fund its participation in any
Protective Advance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

SECTION 3.01.  Organization; Powers.  Each of the Parent Borrower and the
Subsidiaries is duly organized, validly existing and, where applicable, in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its

75


--------------------------------------------------------------------------------




business as now conducted and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

SECTION 3.02.  Authorization; Enforceability.  The Transactions entered into and
to be entered into by each Loan Party are within such Loan Party’s corporate
powers and have been duly authorized by all necessary corporate and, if
required, stockholder action.  This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Borrower
or such Loan Party (as the case may be), enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other Person, except such as
have been obtained or made and are in full force and effect and except filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Parent Borrower or any of the Subsidiaries or
any order of any Governmental Authority, except, with respect to any violation
of applicable law or regulation, to the extent any such violation would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Parent Borrower or any
of the Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Parent Borrower or any of the Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Parent Borrower or any of the Subsidiaries, except Liens created under the
Loan Documents and the Fixed Asset Loan Documents.

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a) The Parent
Borrower has heretofore furnished to the Lenders (i) its consolidated balance
sheet and statements of income, stockholders’ equity and cash flows (A) as of
and for the fiscal year ended December 31, 2005, reported on by Ernst & Young
LLP, independent public accountants and (B) as of and for the fiscal quarter
ended March 31, 2006, certified by its chief financial officer and (ii) its
consolidated balance sheet and statements of income and stockholders’ equity as
of and for the fiscal month ended May 31, 2006, certified by its chief financial
officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Parent
Borrower and its consolidated Subsidiaries, as of such dates and for such
periods in accordance with GAAP and in the case of clauses (i)(B) and (ii)
above, subject to normal year-end audit adjustments and the absence of
footnotes.

(b)           The Parent Borrower has heretofore made available to the Lenders
its pro forma consolidated balance sheet as of March 31, 2006, prepared giving
effect to the Transactions as if the Transactions had occurred on such date. 
Such pro forma consolidated balance sheet (i) has been prepared in good faith
based on the same assumptions used to prepare the applicable pro forma financial
statements, which were simultaneously made available to the

76


--------------------------------------------------------------------------------




Lenders (which assumptions are believed by the Parent Borrower to be
reasonable), (ii) is based on the best information available to the Parent
Borrower after due inquiry, (iii) accurately reflects all material adjustments
necessary to give effect to the Transactions and (iv) presents fairly, in all
material respects, the pro forma financial position of the Parent Borrower and
its consolidated Subsidiaries as of March 31, 2006, as if the Transactions had
occurred on such date.

(c)           Except as disclosed in the financial statements referred to above
or the notes thereto, after giving effect to the Transactions, none of the
Parent Borrower or any of the Subsidiaries has, as of the Effective Date, any
material contingent liabilities, unusual long-term commitments or unrealized
losses.

(d)           Since December 31, 2005, there has been no material adverse change
in the business, operations, properties, assets, performance, condition
(financial or otherwise) or contingent or other liabilities of the Parent
Borrower and the Subsidiaries, taken as a whole, other than the commencement of
the Chapter 11 Cases.

SECTION 3.05.  Properties.  (a) Each of the Parent Borrower and the Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business (including its Mortgaged Properties), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and other Permitted Encumbrances.

(b)           Each of the Parent Borrower and the Subsidiaries owns, or is
licensed or otherwise permitted to use, all trademarks, tradenames, copyrights,
patents and other intellectual property material to the business of the Parent
Borrower and the Subsidiaries, taken as a whole, and the use thereof by the
Parent Borrower and the Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c)           Schedule 3.05 sets forth the address of each parcel of real
property that is owned or leased (the “Real Estate”) by the Parent Borrower or
any of the Subsidiaries as of the Effective Date.

(d)           As of the Effective Date, neither the Parent Borrower nor any of
the Subsidiaries has received notice of, or has knowledge of, any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation.  Neither any Mortgaged
Property nor any interest therein is subject to any right of first refusal,
option or other contractual right to purchase such Mortgaged Property or
interest therein held by any Person, other than any Domestic Loan Party.

SECTION 3.06.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent Borrower, threatened against
or affecting the Parent Borrower or any of the Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any of
the Loan Documents or the Transactions.

77


--------------------------------------------------------------------------------


(b)           Except with respect to any matters that, individually or in the
aggregate, would not be reasonably likely to result in a Material Adverse
Effect, neither the Parent Borrower nor any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Parent Borrower
and the Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

SECTION 3.08.  Investment Company Status.  Neither the Parent Borrower nor any
of the Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09.  Taxes.  Each of the Parent Borrower and the Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Parent Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves to the extent required
by GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.  There is no proposed tax
assessment against any Loan Party that would, if made, have a Material Adverse
Effect.  No Loan Party or their subsidiaries is party to any tax sharing
agreement with any other Person pursuant to which it is liable for any Taxes of
any Person that could be reasonably expected to have a Material Adverse Effect.

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan individually (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent audited financial statements reflecting such
amounts, exceed by more than $30,000,000 the fair market value of the assets of
such Plan individually, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent audited financial statements reflecting such amounts, exceed
by more than $30,000,000 the fair market value of the assets of all such
underfunded Plans.

SECTION 3.11.  Disclosure.  The Parent Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Parent
Borrower or any of the Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  The

78


--------------------------------------------------------------------------------




reports, financial statements, certificates and other written information
furnished by or on behalf of any Loan Party to the Administrative Agent, the
Arranger or any Lender in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished), when made or delivered, did not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Parent Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.12.  Subsidiaries; Loan Party Information.  (a) Schedule 3.12(a) sets
forth the name of, the jurisdiction of organization of, and the direct or
indirect ownership interest of the Parent Borrower in, each Subsidiary of the
Parent Borrower, in each case as of the Effective Date.

(b)           Schedule 3.12(b) sets forth as of the Effective Date the name,
address of principal place of business and the federal tax identification number
(if any) of each Loan Party.

SECTION 3.13.  Insurance.  Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Parent Borrower and the Subsidiaries
as of the Effective Date.  As of the Effective Date, all premiums that are due
and payable in respect of such insurance have been paid.  The Parent Borrower
believes that the insurance maintained by or on behalf of the Parent Borrower
and the Subsidiaries is adequate.

SECTION 3.14.  Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Parent Borrower or any Subsidiary pending or,
to the knowledge of the Parent Borrower, threatened that could reasonably be
expected to result in a Material Adverse Effect.  All material payments due from
the Parent Borrower or any Subsidiary, or for which any claim may be made
against the Parent Borrower or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Parent Borrower or such Subsidiary.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Parent Borrower or any Subsidiary is bound.

SECTION 3.15.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and issuance of each Letter of Credit (if any) on the Effective Date or such
other date as Loans requested hereunder are made or Letters of Credit are
issued, and after giving effect to the application of the proceeds of such
Loans, (a) the fair value of the assets of the Loan Parties taken as a whole, at
a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Loan Parties taken as a whole will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties taken as a whole will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; (d) the Loan Parties
taken as a whole will not have unreasonably

79


--------------------------------------------------------------------------------




small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Effective Date; and (e) the Loan Parties taken as a whole will not be deemed
insolvent or bankrupt under any applicable bankruptcy or insolvency legislation
under the laws of Australia, Canada, Germany or Mexico.

SECTION 3.16.  Security Documents.  (a) The Pledge Agreements are effective
(with respect to the Australian Pledge Agreement, on and after the Australian
Effective Date) to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein (and the proceeds thereof) and, when such
Collateral is delivered to the Administrative Agent and any other requirements
set forth therein are completed, the Administrative Agent shall have a fully
perfected first-priority Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof as
security for the Obligations, as applicable, in each case prior and superior in
right to any other Person.

(b)           The Security Agreements are effective (with respect to the
Australian Security Agreement, on and after the Australian Effective Date) to
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein (and the proceeds thereof) and, when financing
statements, and/or other filings, notices and registrations, in the case of
Collateral under the Foreign Security Documents in appropriate form are filed,
given or obtained with, to or from the appropriate offices in each relevant
jurisdiction (including those specified on Schedule 6 to the Perfection
Certificate), the Administrative Agent shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial Code
and the legislation in other jurisdictions, the proceeds thereof, as security
for the Obligations, in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 6.03.

(c)           When the Domestic Security Agreement (or a summary thereof) is
filed in the United States Patent and Trademark Office and the United States
Copyright Office, the Administrative Agent shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Intellectual Property (as defined in the Domestic Security Agreement) in
which a security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, in each case prior and superior in right to any other Person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a lien on registered trademarks, trademark applications and copyrights
acquired by the Loan Parties after the Effective Date), other than with respect
to Liens permitted by Section 6.03.

(d)           The Mortgages are effective to create, subject to the exceptions
listed in each title insurance policy covering such Mortgage, in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable Lien on all of the Loan Parties’ right, title and interest
in and to the Mortgaged Properties thereunder and the proceeds thereof, and when
the Mortgages are filed in the offices specified on Schedule 3.16(d), the

80


--------------------------------------------------------------------------------




Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Mortgaged
Properties and, to the extent applicable, subject to Section 9-315 of the
New York Uniform Commercial Code (and the equivalent legislation in other
jurisdictions), the proceeds thereof, in each case prior and superior in right
to any other Person, other than with respect to the rights of Persons pursuant
to Liens expressly permitted by Section 6.03.

SECTION 3.17.  Federal Reserve Regulations.  (a) Neither the Parent Borrower nor
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b)           No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (i) to purchase or carry Margin Stock or any security convertible
into or exchangeable for Margin Stock, or extend credit to others for the
purpose of purchasing or carrying Margin Stock or any security convertible into
or exchangeable for Margin Stock, or to refund Indebtedness originally incurred
for such purpose, or (ii) for any purpose that entails a violation of the
provisions of the Regulations of the Board, including Regulation U or
Regulation X.

SECTION 3.18.  Senior Secured Obligations.  All the Obligations of the Domestic
Loan Parties and Uniplast Canada constitute (a) ”Credit Agreement Obligations”
under and as defined in the Senior First Lien Note Indenture and the Senior
Second Lien Note Indenture (in each case with respect to the First Priority
Collateral) and (b) ”Second-Priority Obligations” under and as defined in the
Senior First Lien Note Indenture and “Other Second-Lien Obligations” under and
as defined in the Senior Second Lien Note Indenture (in each case with respect
to the Second Priority Collateral).  All the Obligations of the Loan Parties
constitute “Senior Indebtedness” and “Designated Senior Indebtedness” under and
as defined in the Senior Subordinated Note Indenture.  The Liens granted
pursuant to the Security Documents (i) in respect of the First Priority
Collateral, are prior to the Liens granted pursuant to the Senior First Lien
Note Documents and the Senior Second Lien Note Documents in respect of such
Collateral and (ii) in respect of the Second Priority Collateral, are equal in
priority to the Liens granted pursuant to the Senior Second Lien Note Documents
in respect of such Collateral prior to the 2004 Notes First Lien Transition Date
(as defined in the Intercreditor Agreement), and are prior to the Liens granted
pursuant to the Senior Second Lien Note Documents in respect of such Collateral
on or after the 2004 Notes First Lien Transition Date (as defined in the
Intercreditor Agreement).

SECTION 3.19.  Related Names.  None of Huntsman Corporation Canada Inc., 
Huntsman Chemical Company of Canada Inc., Tioxide Canada Inc., Huntsman ICI
(Canada) Corp., La Corporation Huntsman Canada Inc., Huntsman Corporation Canada
Inc./La Corporation Huntsman Canada Inc., La Corporation Huntsman Canada
Inc./Huntsman Corporation Canada Inc.  or Huntsman - Tioxide Canada Inc. are
subsidiaries of  any Loan Party.

SECTION 3.20.  Permanent Establishment in Canada.  Neither the Parent Borrower
nor Pliant Solutions Corporation (a) maintains any location in Canada, (b) has
any income attributable to a permanent establishment in Canada or (c) is
required to pay any income taxes in Canada.

81


--------------------------------------------------------------------------------




SECTION 3.21.  Canadian Pension Plans.   The Canadian Pension Plans are duly
registered under the Income Tax Act (Canada) and any other applicable laws which
require registration, have been administered in accordance with the Income Tax
Act (Canada) and such other applicable laws and no event has occurred which
could reasonably be expected to cause the loss of such registered status, except
to the extent that any failure to do so could not reasonably be expected to have
a Material Adverse Effect.  All material obligations of each of the Loan Parties
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans and the
funding agreements therefor have been performed on a timely basis, except to the
extent that any failure to do so could not reasonably be expected to have a
Material Adverse Effect.  There are no outstanding disputes concerning the
assets of the Canadian Pension Plans.  No promises of benefit improvements under
the Canadian Pension Plans have been made except where such improvement could
not reasonably be expected to have a Material Adverse Effect.  All contributions
or premiums required to be made or paid by each of the Loan Parties to the
Canadian Pension Plans have been made on a timely basis in accordance with the
terms of such plans and all applicable laws.  There have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans.  Each
of the Canadian Pension Plans is fully funded on a solvency basis and going
concern basis (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities and which
are consistent with GAAP).   No Canadian Pension Plan or fund maintained by or
on behalf of any Loan Party for the benefit of any officer, director or employee
of such Loan Party is a so-called defined benefit plan.  For any Canadian
Pension Plan or fund, and for any other employee benefit plan, which is a
defined contribution plan requiring any Loan Party to contribute thereto, or to
deduct from payments to any individual and pay such deductions into or to the
credit of such Canadian Pension Plan or fund, all required employer
contributions have been properly withheld by such Loan Party and fully paid into
the funding arrangements for the applicable Pension Plan or fund.  Any
assessments owed to the Pension Benefits Guarantee Fund established under the
Pension Benefits Act (Ontario), or other assessments or payments required under
similar legislation in any other jurisdiction, have been paid when due.

ARTICLE IV

CONDITIONS

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)           The Administrative Agent (or its counsel) shall have received from
the Parent Borrower, the Subsidiary Borrowers and each Lender, a counterpart of
this Agreement signed on behalf of such party.

(b)           (i) The Bankruptcy Court shall have entered an order (the
“Confirmation Order”), in form and substance reasonably satisfactory to the
Administrative Agent, confirming the Plan of Reorganization and approving and
authorizing the transactions contemplated thereby; (ii) the Plan of
Reorganization shall not have been modified,

82


--------------------------------------------------------------------------------




altered, amended or otherwise changed or supplemented without the prior written
consent of the Administrative Agent; (iii) all material conditions precedent to
the effectiveness of the Plan of Reorganization shall have been satisfied (or
waived with the prior written consent of the Administrative Agent) and the
Effective Date (as defined in the Plan of Reorganization) shall have occurred
(other than the extension of credit under this Agreement); (iv) unless otherwise
agreed by the Administrative Agent, ten days shall have passed since the entry
of the Confirmation Order and the Confirmation Order shall not be subject to any
stay; (v) the Administrative Agent shall be reasonably satisfied that, except as
otherwise consented to by it, the Bankruptcy Court’s retention of jurisdiction
under the Confirmation Order will not govern the enforcement of the Loan
Documents; (vi) the transactions set forth in the Plan of Reorganization shall
have been consummated in accordance with all applicable Requirements of Law and
otherwise to the reasonable satisfaction of the Administrative Agent; and (vii)
the Administrative Agent shall have received a copy of the Confirmation Order,
certified by a Financial Officer as complete and correct.

(c)           (i) The Canadian Court shall have issued and entered the Canadian
Confirmation Order, in form and substance reasonably satisfactory to the
Administrative Agent made on notice (the length of which is reasonably
satisfactory to the Administrative Agent) to the service list and such other
parties as the Administrative Agent may designate, acting reasonably; (ii) the
Canadian Confirmation Order shall be in full force and effect and not be subject
to any stay; and (iii) the Administrative Agent shall have received a copy of
the Canadian Confirmation Order, certified by a Financial Officer as complete
and correct.

(d)           The Administrative Agent shall have received a certificate of the
Secretary of each Loan Party certifying (i) the names and true signatures of
each officer of such Loan Party that has been authorized to execute and deliver
any Loan Document or other document required hereunder to be executed and
delivered by or on behalf of such Loan Party, (ii) a copy of the certificate of
incorporation (or equivalent organizational document) of such Loan Party,
certified as of a recent date by the Secretary of State of the state of
organization of such Loan Party (other than the Mexican Loan Parties), together
with certificates of such official attesting to the good standing of such Loan
Party, (iii) the by-laws (or equivalent organizational document) of such Loan
Party as in effect on the date of such certification, and (iv) the resolutions
of such Loan Party’s Board of Directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(e)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Parent Borrower, (i) confirming compliance with the conditions
set forth in paragraphs (a) and (b) of Section 4.02, (ii) certifying that the
conditions set forth in paragraphs (b) (other than clauses (v) and (vii)
thereof), (c) (other than clause (iii) thereof) and (q) of this Section 4.01
have been satisfied and (iii) certifying that the liens registered in favor of
Bancomer (now known as BBVA Bancomer) against any Mexican

83


--------------------------------------------------------------------------------




Loan Party do not secure any Indebtedness or other obligation of such Mexican
Loan Party.

(f)            The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by any Loan Party hereunder or under
any other Loan Document.

(g)           The Administrative Agent shall have received counterparts of each
Pledge Agreement (other than the Australian Pledge Agreement) signed on behalf
of each Loan Party party thereto, together with certificates (if any)
representing all the outstanding Equity Interests of each Subsidiary owned by or
on behalf of any Loan Party as of the Effective Date after giving effect to the
Transactions (except that such delivery of certificates by a Domestic Loan Party
representing Equity Interests of a Foreign Subsidiary (i) may be limited to 65%
of the outstanding voting Equity Interests of a first-tier Foreign Subsidiary
and (ii) shall not include Equity Interests of any second-tier or lower-tier
Foreign Subsidiary, in each case, if a pledge in excess of such Equity Interests
would, in the good faith judgment of the Parent Borrower, result in materially
adverse tax consequences to the Loan Parties, taken as a whole), promissory
notes evidencing all intercompany Indebtedness owed to any Loan Party by the
Parent Borrower or any Subsidiary as of the Effective Date after giving effect
to the Transactions and stock powers and other applicable instruments of
transfer, endorsed in blank, with respect to such certificates and promissory
notes.

(h)           The Administrative Agent shall have received counterparts of each
Security Agreement (other than the Australian Security Agreement) signed on
behalf of each Loan Party party thereto, together with the following:

(i)            all documents and instruments, including Uniform Commercial Code
(or equivalent) financing statements, required by the Security Agreements or by
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded to create or perfect the Liens intended to be created under the
Security Agreements, in proper form for filing, registration or recordation;

(ii)           a completed Perfection Certificate dated the Effective Date and
signed by an executive officer of each Loan Party, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code filings or other filings, notices or registrations made with
respect to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.03 or have been released;

(iii)          counterparts of a Mortgage with respect to each Mortgaged
Property signed on behalf of the record owner of such Mortgaged Property;

84


--------------------------------------------------------------------------------




(iv)          a UCC fixture financing statement for each Mortgaged Property to
be filed upon the Administrative Agent’s request in the appropriate jurisdiction
as necessary, in the Administrative Agent’s commercially reasonable discretion,
to perfect the Administrative Agent’s Lien on such Mortgaged Property;

(v)           a policy or policies of title insurance issued by a nationally
recognized title insurance company, insuring the Lien of each such Mortgage as a
valid second priority Lien on the Mortgaged Property described therein, free of
any other Liens except as permitted by Section 6.03, in form and substance
reasonably acceptable to the Administrative Agent, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request;

(vi)          copies of all existing surveys and such other information and
documents with respect to the Mortgaged Properties as shall be necessary for the
aforesaid title insurance policies to be issued without a survey exception; and

(vii)         such other customary documentation with respect to the Mortgaged
Properties as the Administrative Agent may reasonably require.

(i)            The Administrative Agent shall have received counterparts of each
Guarantee Agreement signed on behalf of each Loan Party party thereto.

(j)            The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Issuing Bank and the Lenders
and dated the Effective Date) of each of (i) Sidley Austin LLP, counsel for the
Parent Borrower and the other Loan Parties, (ii) General Counsel of the Parent
Borrower and the other Loan Parties, (iii) Van Cott, Bagley, Cornwall &
McCarthy, P.C., Utah counsel for certain Loan Parties, (iv) Ontario counsel for
the Canadian Loan Parties acceptable to the Administrative Agent, (v)  Nova
Scotia counsel for Uniplast Industries Co. acceptable to the Administrative
Agent, (vi) German counsel for the German Loan Parties acceptable to the
Administrative Agent and (vii) Mexican counsel for the Mexican Loan Parties
acceptable to the Administrative Agent and, in the case of each such opinion
required by this paragraph, covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.  Each Borrower hereby requests such
counsel to deliver such opinions.

(k)           The Lenders shall have received the financial statements described
in Section 3.04, which financial statements shall not be materially inconsistent
with the financial statements or forecasts previously provided to the Lenders.

(l)            The Lenders shall have received projections of the Parent
Borrower and the Subsidiaries through the fiscal year ending December 31, 2009,
presented on a monthly basis through December 31, 2006 and on an annual basis
thereafter (the “Projections”), which Projections shall not be materially
inconsistent with the projections previously provided to the Administrative
Agent and the Arranger.

85


--------------------------------------------------------------------------------




(m)          The Administrative Agent shall have received evidence reasonably
satisfactory to it that the insurance required by Section 5.07 is in effect,
together with insurance certificates naming the Administrative Agent as
additional insured and/or loss payee to the extent required by Section 5.07.

(n)           The Administrative Agent shall have received copies of the Senior
First Lien Note Documents, Senior Second Lien Note Documents, the Senior
Subordinated Note Documents and the Intercreditor Agreement, each certified by a
Financial Officer as complete and correct.  The Administrative Agent shall be
satisfied, in its reasonable discretion, with the terms of the Senior
Subordinated Note Documents and the Supplemental First Lien Notes Indenture. 
The Administrative Agent shall have received evidence reasonably satisfactory to
it that the Senior First Lien Note Trustee and the Senior Second Lien Note
Trustee have received notice of the Parent Borrower’s designation of this
Agreement as the “Senior Credit Agreement” under the Intercreditor Agreement.

(o)           Each of the Pre-Petition Loan Agreement and the DIP Credit
Agreement shall have been terminated, and all loans, interest and other amounts
accrued or owing thereunder shall have been paid in full (other than the
Existing Letters of Credit, which shall have been fully cash collateralized or
backstopped with Letters of Credit issued under this Agreement on or prior to
the Effective Date) and all Liens granted in respect thereof shall have been
released and the terms and conditions of any such release shall be reasonably
satisfactory to the Administrative Agent.  The Administrative Agent shall have
received payoff letters in form and substance reasonably satisfactory to the
Administrative Agent from General Electric Capital Corporation with respect to
the Pre-Petition Loan Agreement and the DIP Credit Agreement.

(p)           The Fixed Asset Credit Agreement shall have been duly and properly
authorized, executed and delivered by the respective parties thereto on terms
and conditions reasonably satisfactory to the Administrative Agent, consummated
pursuant to the terms thereof and shall be in full force and effect as of the
Effective Date.

(q)           After giving effect to the Transactions, the Parent Borrower and
the Subsidiaries shall not have any outstanding Indebtedness or preferred stock
other than (i) Indebtedness incurred under the Loan Documents and the Fixed
Asset Loan Documents, (ii) the Senior First Lien Notes, (iii) the Senior Second
Lien Notes, (iv) the Senior Subordinated Notes, (v) the Preferred Stock, and
(vi) the Indebtedness permitted pursuant to Section 6.01(ii).

(r)            The Administrative Agent shall have received all documentation
and other information requested by it to satisfy the requirements of bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

(s)           The Administrative Agent shall have received a completed Borrowing
Base Certificate that sets forth the Pro Forma Opening Borrowing Base.

86


--------------------------------------------------------------------------------




(t)            The Administrative Agent shall have received Control Agreements
with respect to each of the accounts set forth on Schedule 5.17 to the extent
required by Section 5.17.

(u)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the Executive Vice President and Chief
Operating Officer of the Parent Borrower, to the effect that immediately after
the consummation of the Transactions to occur on the Effective Date and
immediately following the making of each Loan and issuance of each Letter of
Credit (if any) on the Effective Date and after giving effect to the application
of the proceeds of such Loans, (i) the fair value of the assets of the Loan
Parties taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Loan Parties taken as a whole will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Loan
Parties taken as a whole will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; (iv) the Loan Parties taken as a whole will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date; and (v) the Loan Parties taken as a whole will not
be deemed insolvent or bankrupt under any applicable bankruptcy or insolvency
legislation under the laws of Australia, Canada, Germany or Mexico.

(v)           The Administrative Agent shall have received evidence reasonably
satisfactory to it of the merger of Old Pliant with and into the Parent
Borrower, with the Parent Borrower as the surviving corporation.

(w)          The Administrative Agent shall have received a Compliance
Certificate signed by a Financial Officer and the chief legal officer of the
Parent Borrower, dated the Effective Date (delivered, and containing a statement
that it was delivered, in good faith after reasonable investigation) to the
effect that the Loans made and Letters of Credit (if any) issued on the
Effective Date do not violate the provisions of the Senior First Lien Note
Indenture, the Senior Second Lien Note Indenture and the Senior Subordinated
Note Indenture (including a reasonably detailed summary as to the calculations
necessary to determine the absence of any such violation).

(x)            The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Process Agent required by Section 9.09(e) shall have
been duly appointed by the Foreign Subsidiary Borrowers.

(y)           The Administrative Agent shall have received such other documents
as the Administrative Agent, the Issuing Bank, any Lender or their respective
counsel may have reasonably requested.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

87


--------------------------------------------------------------------------------




SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents qualified as to materiality shall be true and correct and
those not so qualified shall be true and correct in all material respects on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties shall be true and correct as of such earlier
date.

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

(c)           At the time of, and after giving effect to, such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, (i) the
total Domestic Revolving Exposure shall not exceed the lesser of (A) the total
amount of the Available Commitments and (B) the Domestic Borrowing Base then in
effect, (ii) the total Australian Revolving Exposure shall not exceed the lesser
of (A) the Australian Sublimit and (B) the Australian Borrowing Base then in
effect, (iii) the total Canadian Revolving Exposure shall not exceed the
Canadian Sublimit and the Canadian Revolving Exposure with respect to each
Canadian Subsidiary Borrower shall not exceed such Canadian Subsidiary
Borrower’s Canadian Borrowing Base then in effect, (iv) the total German
Revolving Exposure shall not exceed the lesser of (A) the German Sublimit and
(B) the German Borrowing Base then in effect, (v) the total Mexican Revolving
Exposure shall not exceed the lesser of (A) the Mexican Sublimit and (B) the
Mexican Borrowing Base then in effect, (vi) the total Revolving Exposure shall
not exceed the total amount of the Available Commitments then in effect and
(vii) the total Revolving Exposure plus the total Fixed Asset Revolving Exposure
shall not exceed the total amount of the Commitments at such time.

(d)           If at the time of, and after giving effect to, such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, the
total Revolving Exposure and Fixed Asset Revolving Exposure exceeds 85% of the
maximum amount of Indebtedness permitted to be incurred under this Agreement and
the Fixed Asset Credit Agreement pursuant to the Senior First Lien Indenture,
the Senior Second Lien Note Indenture and the Senior Subordinated Note
Indenture, the Administrative Agent shall have received a Compliance Certificate
signed by a Financial Officer and the chief legal officer of the Parent
Borrower, dated the date of such Borrowing, or the issuance, amendment, renewal
or extension of such Letter of Credit (delivered, and containing a statement
that it was delivered, in good faith after reasonable investigation) to the
effect that such Borrowing, or the issuance, amendment, renewal or extension of
such Letter of Credit, does not violate the provisions of the Senior First Lien
Note Indenture, the Senior Second Lien Note Indenture and the Senior
Subordinated Note Indenture (including a

88


--------------------------------------------------------------------------------




reasonably detailed summary as to the calculations necessary to determine the
absence of any such violation).

(e)           With respect to any Borrowing of Foreign Revolving Loans (other
than Borrowings of Canadian Revolving Loans by Uniplast Canada), at the time of
the Borrowing Request with respect to such Borrowing, the amount that the Parent
Borrower reasonably and in good faith estimates will be the Cash Amount at
3:00 p.m., New York City time, on the requested date of such Borrowing (after
giving effect to such Borrowing) shall not exceed $11,000,000, and such
Borrowing Request shall contain a statement to that effect and that the Parent
Borrower reasonably and in good faith expects to be in compliance with
Section 6.14 as of the date of such Borrowing.

(f)            The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, does not violate any
applicable law or regulation and is not enjoined, temporarily, preliminarily or
permanently.

The making of any Loan on the occasion of each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Parent Borrower on the date
thereof as to the matters specified in this Section.

SECTION 4.03.Australian Effective Date.  The obligations of the Australian
Lenders to make Australian Revolving Loans hereunder shall not become effective
until the date on which each of the following conditions is satisfied:

(a)           The Administrative Agent shall have received counterparts of the
Australian Pledge Agreement signed on behalf of the Parent Borrower and the
Australian Subsidiary Borrower.

(b)           The Administrative Agent shall have received a counterpart of the
Australian Security Agreement signed on behalf of the Australian Subsidiary
Borrower, together with all documents and instruments, including Uniform
Commercial Code (or equivalent) financing statements, required by the Australian
Security Agreement or by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Australian Security Agreement, in proper form for filing,
registration or recordation.

(c)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Issuing Bank and the Lenders
and dated the Australian Effective Date) of Australian counsel for the
Australian Loan Parties acceptable to the Administrative Agent, covering such
other matters relating to the Australian Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request and otherwise
in form and substance reasonably satisfactory to the Administrative Agent.  The
Australian Subsidiary Borrower hereby requests such counsel to deliver such
opinions.

(d)           The Administrative Agent shall have received a certificate of the
Secretary of the Australian Subsidiary Borrower certifying (i) the names and
true signatures of each officer of the Australian Subsidiary Borrower that has
been authorized to execute and

89


--------------------------------------------------------------------------------




deliver any Loan Document or other document required hereunder to be executed
and delivered by or on behalf of the Australian Subsidiary Borrower, (ii) that
there have been no changes to the certificate of incorporation (or equivalent
organizational document) of the Australian Subsidiary Borrower from the
certificate of incorporation (or equivalent organizational document) delivered
to the Administrative Agent on the Effective Date, and attaching a good standing
certificate of the Australian Subsidiary Borrower dated as of a recent date from
its jurisdiction of organization, (iii) that there have been no changes to the
by-laws (or equivalent organizational document) of the Australian Subsidiary
Borrower from the by-laws (or equivalent organizational document) delivered to
the Administrative Agent on the Effective Date, and (iv) the resolutions of the
Australian Subsidiary Borrower’s Board of Directors (or equivalent governing
body) approving and authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(e)           The Administrative Agent shall have received a certificate, dated
the Australian Effective Date and signed by the President, a Vice President or a
Financial Officer of the Parent Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(f)            The Administrative Agent shall have received a completed
Borrowing Base Certificate, dated the Australian Effective Date, that sets forth
the Australian Borrowing Base.

(g)           The Administrative Agent shall have received such other documents
as the Administrative Agent, any Australian Lender or their respective counsel
may have reasonably requested.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, each Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

SECTION 5.01.  Financial Statements and Other Information.  The Parent Borrower
will furnish to the Administrative Agent, which will deliver to each Lender:

(a)           within 90 days after the end of each fiscal year of the Parent
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any

90


--------------------------------------------------------------------------------




qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Borrower, its consolidated and
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent Borrower and its
consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c)           within 30 days after the end of each fiscal month of each fiscal
year (other than the final fiscal month of each fiscal quarter) of the Parent
Borrower, its consolidated and consolidating balance sheet and related
statements of operations as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) (i) the previous fiscal year and (ii) the
Projections or the most recent forecasts delivered to the Administrative Agent
pursuant to Section 5.01(i) below, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent Borrower and its consolidated
Subsidiaries on a consolidated and consolidating basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(d)           concurrently with any delivery of financial statements under
clause (a), (b) or (c) above, a certificate of a Financial Officer of the Parent
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) during any FCCR Period, setting forth
reasonably detailed calculations of the Fixed Charge Coverage Ratio as of the
last day of the last fiscal period covered by such financial statements and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Parent Borrower’s audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

(e)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate signed by a Financial Officer
and the chief legal officer of the Parent Borrower (delivered, and containing a
statement that it was delivered, in good faith after reasonable investigation)
to the effect that the then outstanding Revolving Exposure and Fixed Asset
Revolving Exposure do not violate the provisions of the Senior First Lien Note
Indenture, the Senior Second Lien Note

91


--------------------------------------------------------------------------------




Indenture and the Senior Subordinated Note Indenture (including a reasonably
detailed summary as to the calculations necessary to determine the absence of
any such violation);

(f)            no later than 12:00 noon, New York City time, on Wednesday of
each week, and at any time an Event of Default has occurred and is continuing,
at such other times as may be requested by the Administrative Agent, a completed
Borrowing Base Certificate calculating and certifying the Borrowing Base as of
the last day of the prior week and accompanied by such supporting detail and
documentation as shall be reasonably requested by the Administrative Agent;
provided, however, that (A) the unit cost for Eligible Raw Materials may be
calculated as of the last day of the immediately preceding calendar month and
(B) the cost for polyvinyl chloride (PVC) resin, polyethylene (PE) resin and
polypropylene (PP) resin may be calculated on a weekly average basis;

(g)           to the extent requested by the Administrative Agent at any time
when it reasonably believes that the then-existing Borrowing Base Certificate is
materially inaccurate or that the Borrowing Base at such time would, if
calculated at such time, be materially different than such Borrowing Base
reflected in such then-existing Borrowing Base Certificate, within 10 Business
Days of such request, a completed Borrowing Base Certificate that satisfies the
requirements of Section 5.01(f) showing such Borrowing Base as of the date so
requested, accompanied by the reports and supporting information contemplated
thereby or otherwise requested by the Administrative Agent;

(h)           within two Business Days of any request therefor, such other
information concerning the amount, composition and manner of computation of the
Borrowing Base as the Administrative Agent may reasonably request (in such
detail as may reasonably be requested by the Administrative Agent);

(i)            not later than 30 days following the commencement of each fiscal
year, (i) the annual business plan of the Parent Borrower and its Subsidiaries
for such fiscal year approved by the Board of Directors of the Parent Borrower,
and (ii) forecasts  prepared by management of the Parent Borrower for such
fiscal year and each of the succeeding fiscal years through the fiscal year in
which the Maturity Date is scheduled to occur (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for each such fiscal year), presented on a
monthly basis for such fiscal year and on an annual basis thereafter, and,
promptly when available, any significant revisions of such business plan and
forecasts;

(j)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, as the case may be;

(k)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Parent
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent, the Administrative Agent or any Lender may
reasonably request;

92


--------------------------------------------------------------------------------




(l)            as soon as available but in any event within fifteen days after
the end of each calendar month, and at such other times as may be requested by
the Administrative Agent, as of the period then ended:

(i)            with respect to each Loan Party, a summary of Inventory by
location and type and, if requested by the Administrative Agent, a supporting
perpetual Inventory report, in each case accompanied by such supporting detail
and documentation as may be reasonably requested by the Administrative Agent;

(ii)           with respect to each Loan Party, a monthly trial balance showing
Accounts outstanding aged from invoice date as follows:  1 to 30 days, 31 to 60
days, 61 to 90 days and 91 days or more, accompanied by such supporting detail
and documentation as may be reasonably requested by the Administrative Agent;

(iii)          with respect to each Loan Party, a schedule and aging of such
Loan Party’s accounts payable; and

(iv)          with respect to each Loan Party, a report from the resin
integration purchase system (RIPS) listing all resin payments due as of the date
of delivery of such report;

(m)          as soon as available but in any event within five Business Days of
after the end of each calendar month, and at such other times as may be
requested by the Administrative Agent, a report setting forth additions and
reductions (cash and non-cash) with respect to Accounts of each Loan Party, as
of the period then ended; and

(n)           promptly after the Parent Borrower obtains knowledge thereof,
notice of the occurrence of any FCCR Period or Cash Collection Triggering Event.

SECTION 5.02.  Notices of Material Events.  The Parent Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

(a)           the occurrence of any Default;

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
an executive officer or a Financial Officer of the Parent Borrower, affecting
the Parent Borrower or any Affiliate thereof that would reasonably be expected
to result in a Material Adverse Effect;

(c)           any downgrade of the ratings of the Parent Borrower’s senior
secured indebtedness for borrowed money by S&P, Moody’s or any other rating
agency;

(d)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
liability of the Parent Borrower and the Subsidiaries in an aggregate amount
exceeding $5,000,000; and

93


--------------------------------------------------------------------------------




(e)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

SECTION 5.03.  Information Regarding Collateral.  (a) The Parent Borrower will
furnish to the Administrative Agent 10 day’s prior written notice of any change
(i) in any Loan Party’s corporate name or in any trade name used to identify it
in the conduct of its business or in the ownership of its properties, (ii) in
the location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
having an aggregate fair value in excess of $250,000 with respect to First
Priority Collateral and $1,000,000 with respect to Second Priority Collateral is
located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or corporate structure, (iv) in any Loan
Party’s Federal Taxpayer Identification Number or other organizational
identification number (or, with respect to each Foreign Subsidiary, any
comparable identification numbers issued by any Governmental Authority) or
(v) in any Loan Party’s jurisdiction of incorporation or organization.  The
Parent Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or the applicable legislation of other jurisdictions or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral.

(b)           At the time of delivery of the annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01, the
Parent Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer and the chief legal officer of the Parent Borrower,
(i) setting forth the information required pursuant to Section 2 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section and (ii) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests under the Security Agreements for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period).

SECTION 5.04.  Existence; Conduct of Business.  The Parent Borrower will, and
will cause each of the Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of the business
of the Parent Borrower and the Subsidiaries, taken as a whole; provided that the

94


--------------------------------------------------------------------------------




foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.

SECTION 5.05.  Payment of Obligations; Compliance with Leases.  (a) The Parent
Borrower will, and will cause each of the Subsidiaries to, pay (i) all Taxes and
other charges of any Governmental Authority imposed on it or any of its
properties or assets or in respect of any of its franchises, business, income or
property before any penalty or interest accrues thereon and (ii) all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien (other
than a Lien permitted under Section 6.03) upon any of the property or assets of
the Parent Borrower or any of the Subsidiaries, prior to the time when any
penalty or fine shall be incurred with respect thereto, except with respect to
subsections (i) and (ii) of this Section 5.05 where (A) the validity or amount
thereof is being contested in good faith by appropriate procedures or
proceedings, (B) the Parent Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (C) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (D) the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect.

(b)           The Parent Borrower will, and will cause each of the Subsidiaries
to, comply with all material terms of each lease under which the Parent Borrower
or any Subsidiary leases any property, as lessee, and at which Accounts or
Inventory that has an aggregate fair value in excess of $250,000 and is included
in the calculation of the Borrowing Base is located.

SECTION 5.06.  Maintenance of Properties.  The Parent Borrower will, and will
cause each of the Subsidiaries to, keep and maintain all property material to
the conduct of the business of the Parent Borrower and the Subsidiaries taken as
a whole in good working order and condition, ordinary wear and tear excepted.

SECTION 5.07.  Insurance.  The Parent Borrower will, and will cause each of the
Subsidiaries to, maintain insurance with respect to its material properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.  Such insurance shall be maintained with financially sound and
reputable insurers, except that a portion of such insurance program (not to
exceed that which is customary in the case of companies engaged in the same or
similar business or having similar properties similarly situated) may be
effected through self-insurance, provided adequate reserves therefor, in
accordance with GAAP, are maintained.  All insurance policies or certificates
(or certified copies thereof) with respect to such insurance (A) shall, subject
to the terms of the Intercreditor Agreement, be endorsed to the Administrative
Agent’s reasonable satisfaction for the benefit of the Lenders (including by
naming the Administrative Agent as loss payee or additional insured, as
appropriate); and (B) shall state that such insurance policy shall not be
canceled without 30 days’ prior written notice thereof (or, in connection with
any cancellation resulting from the non-payment of premiums, 10 days’ prior
written notice thereof).  The Parent Borrower shall promptly notify the
Administrative Agent of any material change or revision, or notice of expiration
or non-renewal, with respect to any such insurance policy.  The Parent Borrower
shall furnish to the Administrative Agent, on the Effective Date and on the date
of

95


--------------------------------------------------------------------------------




delivery of each annual financial statement, full information as to the
insurance carried.  At any time that insurance at levels described in
Schedule 5.07 is not being maintained by or on behalf of the Parent Borrower or
any of the Subsidiaries, the Parent Borrower will notify the Administrative
Agent in writing within two Business Days thereof and, if thereafter notified by
the Administrative Agent or the Required Lenders to do so, the Parent Borrower
or any such Subsidiary, as the case may be, shall obtain insurance at such
levels at least equal to those set forth on Schedule 5.07; provided that such
insurance can be obtained at commercially reasonable rates.

SECTION 5.08.  Casualty and Condemnation.  The Parent Borrower will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any portion of any Collateral or the commencement of
any action or proceeding for the taking of any Collateral or any part thereof or
interest therein under power of eminent domain or by condemnation or similar
proceeding, where the reduction in the fair market value of the Collateral so
affected in connection with any such casualty event or condemnation is at least
$2,500,000.

SECTION 5.09.  Books and Records; Inspection and Audit Rights.  (a) The Parent
Borrower will, and will cause each of the Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made in all
material respects of all dealings and transactions in relation to its business
and activities.  The Parent Borrower will, and will cause each of the
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants (and the Parent Borrower shall be provided the opportunity to
participate in any such discussions with such independent accountants), all at
such reasonable times and as often as reasonably requested.  The Parent Borrower
shall pay the reasonable fees and expenses of any representatives retained by
the Administrative Agent to conduct any such inspection; provided, however that
so long as no Event of Default shall have occurred and be continuing, the Parent
Borrower shall only be required to pay for one such inspection per fiscal year
of the Parent Borrower.

(b)           The Parent Borrower will, and will cause each of the Subsidiaries
to, upon reasonable prior notice, permit any representatives designated by the
Administrative Agent (including any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent) to conduct evaluations and
appraisals of the Parent Borrower’s computation of the Borrowing Base and the
assets included in the Borrowing Base, all at such reasonable times and as often
as reasonably requested.  The Parent Borrower shall pay the reasonable fees and
expenses of any representatives retained by the Administrative Agent to conduct
any such evaluation or appraisal; provided, however that so long as no Event of
Default shall have occurred and be continuing, the Parent Borrower shall only be
required to pay for one such evaluation or appraisal pursuant to this clause (b)
per calendar year for each category of Collateral included in each Borrowing
Base.  The Parent Borrower also agrees to modify or adjust the computation of
the Borrowing Base (which may include maintaining additional reserves or
modifying the eligibility criteria for the components of the Borrowing Base) to
the extent required by the Administrative Agent or the Required Lenders as a
result of any such evaluation or appraisal or otherwise.

96


--------------------------------------------------------------------------------




(c)           In the event that historical accounting practices, systems or
reserves relating to the components of the Borrowing Base are modified in a
manner that is adverse to the Lenders in any material respect, the Parent
Borrower will agree to maintain such additional reserves (for purposes of
computing the Borrowing Base) in respect of the components of the Borrowing Base
and make such other adjustments to its parameters for including the components
of the Borrowing Base as the Administrative Agent or the Required Lenders in
their commercially reasonable discretion shall require based upon such
modifications.

SECTION 5.10.  Compliance with Laws.  The Parent Borrower will, and will cause
each of the Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, including
Environmental Laws except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.11.  Use of Proceeds and Letters of Credit.  (a) The proceeds of the
Domestic Revolving Loans will be used solely (i) to refinance the Pre-Petition
Loan Agreement and the DIP Credit Agreement, (ii) to pay Transaction Costs and
(iii) for ordinary working capital and general corporate purposes of the Parent
Borrower and its Subsidiaries, including, without limitation, the payment of
amounts payable pursuant to the Plan of Reorganization on the Effective Date.

(b)           The proceeds of the Foreign Revolving Loans will be used solely
for ordinary working capital and general corporate purposes of the applicable
Borrower and its subsidiaries.

(c)           No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or any security convertible into or exchangeable
for Margin Stock, or extend credit to others for the purpose of purchasing or
carrying Margin Stock or any security convertible into or exchangeable for
Margin Stock, or to refund Indebtedness originally incurred for such purpose, or
(ii) for any purpose that entails a violation of any of the Regulations of the
Board, including Regulation U and Regulation X.

(d)           Letters of Credit will be issued only for general corporate
purposes.

SECTION 5.12.  Additional Subsidiaries.  If any additional Subsidiary is formed
or acquired after the Effective Date, the Parent Borrower will notify the
Administrative Agent and the Lenders thereof and (i) if (x) such Subsidiary is a
Domestic Subsidiary, the Parent Borrower will cause such Subsidiary to become a
party to (1) the Domestic Guarantee Agreement, as a Guarantor thereunder, (2)
the Domestic Security Agreement, the Domestic Pledge Agreement and each other
applicable Security Document in the manner provided therein and such other
mortgages and security, pledge, guarantee and subordination agreements as
reasonably requested by the Administrative Agent to guarantee and secure the
Domestic Obligations and (y) if such Subsidiary is a Foreign Subsidiary, the
Parent Borrower will cause such Subsidiary to become a party to the applicable
Foreign Security Documents in the manner provided therein and such other
mortgages and security, pledge, guarantee and subordination agreements as
reasonably requested by the Administrative Agent to guarantee and secure the

97


--------------------------------------------------------------------------------




Foreign Obligations, in each case within three Business Days after such
Subsidiary is formed or acquired and promptly take such actions to create and
perfect Liens on such Subsidiary’s assets to secure the Obligations as the
Administrative Agent or the Required Lenders shall reasonably request and
(ii) if any Equity Interests or Indebtedness of such Subsidiary are owned by or
on behalf of any Loan Party, the Parent Borrower will cause certificates and
promissory notes evidencing such Equity Interests and Indebtedness to be pledged
to secure the Obligations within three Business Days after such Subsidiary is
formed or acquired; provided, however, that, subject to the following proviso,
if such Subsidiary is a Foreign Subsidiary, Equity Interests of such Subsidiary
that are owned by or on behalf of a Domestic Loan Party and that are to be
pledged to secure the Domestic Obligations may be limited to 65% of the
outstanding voting Equity Interests of a first-tier Foreign Subsidiary and none
of the Equity Interests of a second-tier or lower-tier Foreign Subsidiary, in
each case, if a pledge in excess of such Equity Interests would, in the good
faith judgment of the Parent Borrower, result in materially adverse tax
consequences to the Loan Parties, taken as a whole; provided, further, that if
the Facilities Availability Amount is less than $15,000,000 at any time, the
Parent Borrower shall, and shall cause each Domestic Loan Party to, promptly
pledge 100% of the outstanding voting Equity Interests of each Foreign
Subsidiary (other than the Mexican Subsidiary Borrower and its subsidiaries)
owned by it to the Administrative Agent to secure the Domestic Obligations.

SECTION 5.13.  Further Assurances.  (a) The Parent Borrower will, and will cause
each other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Loan Parties.  The Parent Borrower also
agrees to provide to the Administrative Agent, from time to time upon request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b)           If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by the Parent
Borrower or any other Loan Party after the Effective Date (other than assets
constituting Collateral that become subject to the Lien of the appropriate
Security Agreements upon acquisition thereof), the Parent Borrower will notify
the Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Parent Borrower will cause
such assets to be subjected to a Lien securing the Obligations and will take,
and cause the other Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties; provided that the following property shall not be
covered by this Section 5.13(b):  (i) owned real estate or leasehold interests
with an aggregate fair market value of less than $5,000,000, (ii) any other
items of tangible personal property with, in each case, a fair market value of
less than $500,000 and (iii) items explicitly excluded by exceptions in any
Security Agreement, Pledge Agreement or other Security Document, except, in each
case, if any Loan Party grants a Lien on such property to secure any obligation
under the Senior First Lien Note Documents or the Senior Second Lien Note
Documents.

98


--------------------------------------------------------------------------------




SECTION 5.14.  Supplemental Disclosure.  From time to time as may be reasonably
requested by the Administrative Agent (which request will not be made more
frequently than once each year absent the occurrence and continuance of an Event
of Default) or at the Loan Parties’ election, the Parent Borrower shall
supplement each Schedule, or any representation herein or in any other Loan
Document, with respect to any matter hereafter arising that, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby (and, in the case of any supplements
to any Schedule, such Schedule shall be appropriately marked to show the changes
made therein); provided that (a) no such supplement to any such Schedule or
representation shall amend, supplement or otherwise modify any Schedule or
representation, or be or be deemed a waiver of any Default or Event of Default
resulting from the matters disclosed therein, except as consented to by the
Administrative Agent and the Required Lenders in writing, and (b) no supplement
shall be required or permitted as to representations and warranties that relate
solely to the Closing Date.

SECTION 5.15.  Intellectual Property.  The Parent Borrower will, and will cause
each of the Subsidiaries to, conduct its business and affairs without
infringement of or interference with any Intellectual Property (as defined in
the Domestic Security Agreement) of any other Person in any material respect and
shall comply in all material respects with the terms of its Licenses (as defined
in the Domestic Security Agreement).

SECTION 5.16.  Landlord Lien Waivers, Mortgagee Agreements and Bailee Letters. 
As reasonably requested by the Administrative Agent, the Parent Borrower will,
and will cause each of the Subsidiaries to, use commercially reasonable efforts
to obtain a Landlord Lien Waiver, mortgagee agreement or Bailee Letter, as
applicable, from the lessor of each leased property, mortgagee of owned property
or bailee with respect to any warehouse, processor or converter facility or
other location where (a) First Priority Collateral having an aggregate fair
value in excess of $250,000, (b) Second Priority Collateral having an aggregate
fair value in excess of $1,000,000 or (c) Foreign Working Capital Collateral
having an aggregate fair value in excess of $250,000 is stored or located, which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee or bailee may assert against the First
Priority Collateral, Second Priority Collateral, Foreign Working Capital
Collateral or Foreign Fixed Asset Collateral, as applicable, at that location,
and shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent.  Each Loan Party shall timely and fully pay and perform
its obligations under all leases and other agreements with respect to each
leased location or public warehouse where any Collateral is or may be located.

SECTION 5.17.  Depository Banks.  (a) The Parent Borrower will, and will cause
each of the Subsidiaries to, maintain a bank reasonably acceptable to the
Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business.  Schedule 5.17 sets
forth as of the Effective Date all deposit accounts, securities accounts and
commodities accounts of the Parent Borrower and the other Loan Parties.

(b)           Each Borrower shall, and shall cause each other Loan Party to, (i)
deposit all of its cash in deposit accounts that are Controlled Deposit
Accounts, (ii) not establish or

99


--------------------------------------------------------------------------------




maintain any securities account or commodity account that is not a Controlled
Securities Account and (iii) not establish or maintain any deposit account that
is not a Controlled Deposit Account; provided, however, that the Loan Parties
may maintain (A) payroll, withholding tax and other fiduciary or zero balance
accounts, (B) prior to the 2004 Notes First Lien Transition Date, the Notes
Collateral Account (each as defined in the Intercreditor Agreement), (C) prior
to August 31, 2006, cash in deposit accounts with Wachovia Bank, National
Association in an aggregate amount not to exceed $1,000,000 at any time;
provided, further, that the Parent Borrower shall cause all balances in the
accounts referred to in clause (C) above to be transferred into a Controlled
Deposit Account on a weekly basis and (D) prior to September 30, 2006, cash in
deposit accounts with Bank of Montreal in an aggregate amount not to exceed
$1,000,000 at any time; provided, further, that the Parent Borrower shall cause
all balances in the accounts referred to in clause (D) above to be transferred
into a Controlled Deposit Account on a weekly basis.

(c)           Each Borrower shall, and shall cause each other Loan Party to,
notify and direct each Account Debtor and every other Person obligated to make
payments with respect to any Accounts, Inventory or other Collateral to make all
such payments directly to a Controlled Deposit Account.  Each Borrower shall,
and shall cause each other Loan Party to, use all reasonable efforts to cause
each Account Debtor and every other Person identified in the preceding sentence
to make all payments with respect to any Accounts, Inventory or other Collateral
directly to a Controlled Deposit Account.  In the event that a Loan Party
directly receives any cash or other funds, notwithstanding the arrangements for
payment directly into the Controlled Deposit Accounts, such remittances shall be
held for the benefit of the Administrative Agent and the Secured Parties and
shall be segregated from other funds of such Loan Party, and each Borrower
shall, or shall cause each other Loan Party to, cause such remittances and
payments to be deposited into a Controlled Deposit Account as soon as
practicable after such Loan Party’s receipt thereof.  Without the prior written
consent of the Administrative Agent, no Loan Party shall, under any
circumstances whatsoever, change the general instructions given to Account
Debtors and other Persons obligated to make payments with respect to any
Accounts, Inventory or other Collateral regarding the deposit of payments with
respect thereto in a Controlled Deposit Account.

(d)           Each Borrower shall, and shall cause each other Loan Party to, use
all reasonable efforts to prevent (i) any funds that are proceeds of First
Priority Collateral from being deposited or otherwise commingled with proceeds
of Second Priority Collateral and (ii) any funds that are proceeds of Foreign
Fixed Asset Collateral from being deposited or otherwise commingled with
proceeds of Foreign Working Capital Collateral.

(e)           During a Cash Collection Period, the Administrative Agent may, and
at the request of the Required Lenders shall, transfer any funds held in a
Controlled Deposit Account or Controlled Securities Account on each Business Day
to a Domestic Collateral Proceeds Account, Foreign Collateral Proceeds Account
or German Collateral Proceeds Account, as applicable.  With respect to any
Controlled Deposit Account or Controlled Securities Account that is not the
subject of a Control Agreement, during a Cash Collection Period, at the request
of the Administrative Agent, each Borrower shall, and shall cause each Loan
Party to, transfer any funds held in such Controlled Deposit Account or
Controlled Securities Account on each Business Day to a Domestic Collateral
Proceeds Account, Foreign Collateral Proceeds

100


--------------------------------------------------------------------------------




Account or German Collateral Proceeds Account, as applicable.  The
Administrative Agent shall not have any responsibility for, or bear any risk of
loss of, any investment or income of any funds in any Domestic Collateral
Proceeds Account, Foreign Collateral Proceeds Account or German Collateral
Proceeds Account.  From time to time after funds are deposited in any Domestic
Collateral Proceeds Account, Foreign Collateral Proceeds Account or German
Collateral Proceeds Account, the Administrative Agent may apply funds then held
in such Domestic Collateral Proceeds Account, Foreign Collateral Proceeds
Account or German Collateral Proceeds Account to the payment of Obligations in
accordance with Section 2.10(c).  No Loan Party and no Person claiming on behalf
of or through any Loan Party shall have any right to demand payment of any funds
held in any Domestic Collateral Proceeds Account, Foreign Collateral Proceeds
Account or German Collateral Proceeds Account at any time prior to the
termination of all Commitments and the payment in full of all Obligations.

SECTION 5.18.  ERISA.  The Parent Borrower will, and will cause each of the
Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, the Code, and all other
applicable laws, and the regulations and interpretations thereunder other than
to the extent that the Loan Parties are in good faith contesting by appropriate
proceedings the validity or implication of any such provision, law, rule,
regulation or interpretation.

SECTION 5.19.  Post-Closing Conditions.  The Parent Borrower will, and will
cause each of the Subsidiaries to, deliver each of the documents, instruments
and agreements, and take each of the actions, set forth on Schedule 5.19 within
the time periods set forth on such Schedule.

SECTION 5.20.  Canadian Pension Plans.  No Loan Party will (a) terminate any
Canadian Pension Plan in a manner, or take any other action with respect to any
Canadian Pension Plan, which could reasonably be expected to result in any
material liability of a Loan Party, (b) fail to make full payment when due of
all amounts which, under the provisions of any Canadian Pension Plan, agreement
relating thereto or applicable law, such Loan Party is required to pay as
contributions thereto, except where the failure to make such payments could not
reasonably be expected to have a Material Adverse Effect, (c) permit to exist
any accumulated funding deficiency, whether or not waived, with respect to any
Canadian Pension Plan in an amount which could reasonably be expected to cause a
Material Adverse Effect, (d) contribute to or assume an obligation to contribute
to any “multi-employer pension plan” as such term is defined in the Pension
Benefits Act (Ontario), (e) acquire an interest in any Person if such Person
sponsors, maintains or contributes to, or at any time in the six-year period
preceding such acquisition has sponsored, maintained, or contributed to any
“multi-employer pension plan” as such term is defined in the Pension Benefits
Act (Ontario), or (f) permit the actuarial present value of the benefit
liabilities (computed on an accumulated benefit obligation basis in accordance
with GAAP) under all Canadian Pension Plans in the aggregate to exceed the
current value of the assets of all Canadian Pension Plans in the aggregate that
are allocable to such benefit liabilities, in each case only to the extent such
liabilities and assets relate to benefits to be paid to employees of the Loan
Parties, by an amount that could reasonably be expected to cause a Material
Adverse Effect.

101


--------------------------------------------------------------------------------


ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full and all Letters of Credit have expired or terminated and all
LC Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Administrative Agent and the Lenders that:

SECTION 6.01.  Indebtedness.  The Parent Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(i)            Indebtedness created under the Loan Documents and the Fixed Asset
Loan Documents;

(ii)           Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;

(iii)          Indebtedness of the Parent Borrower to any Subsidiary and of any
Subsidiary to the Parent Borrower or any other Subsidiary; provided, that (A)
any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged to secure the Obligations and (B) the aggregate
principal amount of loans and advances made by any German Loan Party to any
other Loan Party shall not exceed the amount of free reserves of such German
Loan Party;

(iv)          Guarantees by the Parent Borrower of Indebtedness of any
Subsidiary and by any Subsidiary of Indebtedness of the Parent Borrower or any
other Subsidiary; provided that (A)  any Guarantee of the Senior Subordinated
Notes by a Subsidiary shall be subordinated on the same terms as the Senior
Subordinated Notes and (B) any Guarantee of the Senior Subordinated Notes, the
Senior First Lien Notes or the Senior Second Lien Notes shall be given only by a
Domestic Subsidiary that is a Loan Party and Uniplast Canada;

(v)           Indebtedness of the Parent Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, including Capital Lease
Obligations incurred pursuant to transactions permitted by Section 6.07, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (A) such
Indebtedness is incurred prior to or within 20 days after such acquisition or
the completion of such construction or improvement and (B) the aggregate
principal amount of Indebtedness permitted by this clause (v) shall not exceed
$25,000,000 at any time outstanding;

102


--------------------------------------------------------------------------------




(vi)          the Senior First Lien Notes in an aggregate principal amount at
maturity not exceeding $306,000,000 plus the amount of additional Permitted
Refinancing Indebtedness in respect thereof incurred in respect of unpaid
accrued interest (not included in the accreted value) and premium thereon;

(vii)         Indebtedness with respect to surety, appeal and performance bonds
obtained by the Parent Borrower or any of the Subsidiaries in the ordinary
course of business;

(viii)        the Senior Second Lien Notes in an aggregate principal amount not
exceeding $250,000,000 plus the amount of additional Permitted Refinancing
Indebtedness in respect thereof incurred in respect of unpaid accrued interest
and premium thereon;

(ix)           the Senior Subordinated Notes in an aggregate principal amount
not exceeding $35,000,000 plus the amount of additional Permitted Refinancing
Indebtedness in respect thereof incurred in respect of unpaid accrued interest
and premium thereon;

(x)            any Permitted Redemption Indebtedness in respect of the Series AA
Preferred Stock;

(xi)           the Existing Letters of Credit;

(xii)          Indebtedness in respect of any letters of credit entered into in
the ordinary course of business in an aggregate face amount not to exceed
$5,000,000; and

(xiii)         unsecured Indebtedness of the Parent Borrower in an aggregate
principal amount not exceeding $10,000,000 pursuant to an overdraft line of
credit in form and substance reasonably satisfactory to the Administrative
Agent; provided, however, that to the extent a legal opinion is delivered by
counsel to the Parent Borrower in connection with such overdraft line of credit,
the Administrative Agent shall receive concurrently therewith a reliance letter
in favor of the Administrative Agent, the Lenders and the Issuing Banks.

SECTION 6.02.  Certain Equity Securities.  The Parent Borrower will not, nor
will it permit any Subsidiary to, issue any preferred stock (other than (a)
Qualified Preferred Stock of the Parent Borrower and (b) the Preferred Stock
issued pursuant to the Plan of Reorganization) or be or become liable in respect
of any obligation (contingent or otherwise) to purchase, redeem, retire, acquire
or make any other payment in respect of any Equity Interests of the Parent
Borrower or any Subsidiary.

SECTION 6.03.  Liens.  The Parent Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

103


--------------------------------------------------------------------------------




(a)           Liens created under the Loan Documents and the Fixed Asset Loan
Documents;

(b)           Permitted Encumbrances;

(c)           any Lien on any property or asset of the Parent Borrower or any
Subsidiary existing on the Effective Date and set forth in Schedule 6.03;
provided that (i) such Lien shall not apply to any other property or asset of
the Parent Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(d)           any Lien existing on any property or asset prior to the
acquisition thereof by the Parent Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Effective
Date prior to the time such Person becomes a Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall
not apply to any other property or assets of the Parent Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Parent Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (v) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 120 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Parent Borrower
or any Subsidiary other than property directly related to such fixed or capital
assets and of a type customarily covered by such Liens, except that such
security interests may not apply to any accounts receivable or inventory;

(f)            leases and subleases of real property and tangible personal
property and licenses and sublicenses of intellectual property rights, in each
case granted in the ordinary course of business and not interfering individually
or in the aggregate (with all such licenses and subleases being taken as a
whole) in any material respect with the conduct of the business of the Parent
Borrower and the Subsidiaries;

(g)           Liens granted under the Senior First Lien Security Documents or
the Senior Second Lien Security Documents; provided that (i) such Liens secure
only obligations under the Senior First Lien Note Documents and the Senior
Second Lien Note Documents, respectively, except that such obligations shall not
include obligations under any Indebtedness (or obligations under any Swap
Agreements) except to the extent incurred pursuant to Section 6.01(viii), with
respect to the Senior Second Lien Notes, or Section 6.01(vi), with respect to
the Senior First Lien Notes, (ii) such Liens do not apply

104


--------------------------------------------------------------------------------




to any asset other than Collateral that is subject to a Lien granted under a
Security Document to secure the Obligations, (iii) any Liens on any
First-Priority Collateral that secure obligations in respect of the Senior First
Lien Notes or Senior Second Lien Notes are subordinated to the Liens on such
First-Priority Collateral that secure the Obligations, (iv) any Liens on any
Second-Priority Collateral that secure obligations in respect of the Senior
Second Lien Notes rank equally and ratably with the Liens on such
Second-Priority Collateral that secure the Obligations and (v) all such Liens
granted under the Senior First Lien Security Documents and Senior Second Lien
Security Documents shall be subject to the terms of the Intercreditor Agreement;

(h)           Liens on cash deposited with the issuing bank for any Existing
Letter of Credit to cash collateralize such Existing Letter of Credit (including
with respect to interest, fees and expenses associated therewith); provided that
(i) the amount of such cash subject to such Lien at any time shall not exceed
105% of the face amount of such Existing Letter of Credit and (ii) upon the
termination or expiration of such Existing Letter of Credit, to the extent there
has been no drawing under such Existing Letter of Credit that has not been
reimbursed at such time, an amount of cash equal to 105% of the face amount of
such Existing Letter of Credit (less any amounts retained to pay interest, fees
and expenses associated therewith) shall be promptly released from such Lien;
provided, further, that such Existing Letters of Credit have not been
backstopped with Letters of Credit issued under this Agreement;

(i)            Liens on cash deposited with the issuing bank for any letter of
credit permitted by clause (xii) of Section 6.01 to cash collateralize such
letter of credit (including with respect to interest, fees and expenses
associated therewith); provided that (i) the amount of such cash subject to such
Lien at any time shall not exceed 105% of the face amount of such letter of
credit and (ii) upon the termination or expiration of such letter of credit, to
the extent there has been no drawing under such letter of credit that has not
been reimbursed at such time, an amount of cash equal to 105% of the face amount
of such letter of credit (less any amounts retained to pay interest, fees and
expenses associated therewith) shall be promptly released from such Lien;

(j)            Liens on cash deposited in trust for the benefit of the employees
of the Australian Loan Parties; provided that the amount of such cash subject to
such Lien at any time shall not exceed the lesser of (i) 25% of the outstanding
principal amount of the Australian Revolving Loans under this Agreement and the
Australian Revolving Loans under and as defined in the Fixed Asset Credit
Agreement, the proceeds of which have been distributed by the Australian
Subsidiary Borrower to the Parent Borrower and its Subsidiaries, and (ii)
$1,750,000; and

(k)           Liens on cash deposited with National Australia Bank to cash
collateralize obligations of the Australian Loan Parties to National Australia
Bank with respect to a landlord guarantee and payroll facilities; provided that
the amount of such cash subject to such Lien at any time shall not exceed
$210,000.

SECTION 6.04.  Fundamental Changes.  (a) The Parent Borrower will not and will
not permit any Subsidiary to, merge into or consolidate with any other Person,
or permit any

105


--------------------------------------------------------------------------------




other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Subsidiary may merge
into the Parent Borrower in a transaction in which the Parent Borrower is the
surviving corporation, (ii) any Subsidiary may merge into any Subsidiary that is
a Loan Party; provided that if any Subsidiary that is party to such transaction
is (A) a Loan Party, the surviving entity must be a Loan Party, (B) a Subsidiary
Borrower, the surviving entity must be a Subsidiary Borrower or (C) a Domestic
Loan Party, the surviving entity must be a Domestic Loan Party, (iii) any
Subsidiary that is not a Loan Party may merge into any Subsidiary that is not a
Loan Party; provided that any such merger involving a Person that is not a
Wholly Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.05, and (iv)  any Subsidiary (other than any
Subsidiary Borrower) may liquidate or dissolve if the Parent Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Parent Borrower and is not materially disadvantageous to the Lenders.

(b)           The Parent Borrower will not, and will not permit any of the
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Parent Borrower and the Subsidiaries on
the Effective Date and businesses reasonably related, ancillary or complementary
thereto.

SECTION 6.05.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Parent Borrower will not, and will not permit any of the Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly Owned Subsidiary prior to such merger) any Equity Interests,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the forgoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a)           Permitted Investments;

(b)           investments existing on the date hereof and set forth on
Schedule 6.05(b), to the extent such investments would not be permitted under
any other clause of this Section 6.05;

(c)           investments by the Parent Borrower and the Subsidiaries in the
Equity Interests of their respective subsidiaries (that are Subsidiaries prior
to such Investment);

(d)           loans or advances made by the Parent Borrower to any Subsidiary
and made by any Subsidiary to the Parent Borrower or any other Subsidiary;
provided that (i) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged to secure the Obligations and (ii) the
aggregate principal amount of loans and advances made by any German Loan Party
to any other Loan Party shall not exceed the amount of free reserves of such
German Loan Party;

106


--------------------------------------------------------------------------------




(e)           Guarantees by the Parent Borrower of Indebtedness and other
obligations of any Subsidiary and Guarantees by any Subsidiary of Indebtedness
or other obligations of the Parent Borrower or any other Subsidiary; provided
that (i) no Subsidiary shall Guarantee the Senior First Lien Notes, Senior
Second Lien Notes or Senior Subordinated Notes unless (A) such Subsidiary also
has Guaranteed the Domestic Obligations, and (B) with respect to any Guarantee
of the Senior Subordinated Notes, such Guarantee is subordinated to such
Guarantee of the Domestic Obligations on terms no less favorable to the Lenders
than the subordination provisions of the Senior Subordinated Notes and (ii) any
such Guarantee constituting Indebtedness is permitted by Section 6.01;

(f)            investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(g)           payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

(h)           investments of any Person existing at the time such Person becomes
a Subsidiary or at the time such Person merges or consolidates with the Parent
Borrower or any of the Subsidiaries, in either case in compliance with the terms
of this Agreement; provided that such investments were not made by such Person
in connection with, or in anticipation or contemplation of, such Person becoming
a Subsidiary or such merger or consolidation;

(i)            Swap Agreements entered into in compliance with Section 6.08;

(j)            other loans, advances and investments; provided that the amount
of any such loan, advance or investment made pursuant to this clause (j)
together with all amounts payable in connection with Permitted Acquisitions
pursuant to Section 6.05(l) shall not exceed $50,000,000 in the aggregate during
the term of this Agreement;

(k)           notes or other evidences of Indebtedness acquired as consideration
in connection with a sale, transfer, lease or other disposition of any asset by
the Parent Borrower or any of the Subsidiaries; and

(l)            Permitted Acquisitions.

SECTION 6.06.  Asset Sales.  The Parent Borrower will not, and will not permit
any of the Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it (other than any such sale,
transfer, lease or other disposition resulting from any casualty or condemnation
of any assets of the Parent Borrower or any of the Subsidiaries), nor will the
Parent Borrower permit any of the Subsidiaries to issue any additional Equity
Interest in such Subsidiary, except:

(a)           sales of inventory, used or surplus tangible property and
Permitted Investments in the ordinary course of business;

107


--------------------------------------------------------------------------------




(b)           sales, transfers, issuances and dispositions to the Parent
Borrower or a Subsidiary; provided that any such sales, transfers or
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.10;

(c)           leases and licenses entered into in the ordinary course of
business;

(d)           sales in connection with sale-leasebacks permitted under
Section 6.07;

(e)           sales of investments referred to in clauses (b), (f), (j) and (k)
of Section 6.05;

(f)            sales, transfers and dispositions of assets (other than Equity
Interests of a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (f) shall not
exceed (i) $10,000,000 in the aggregate in any fiscal year of the Parent
Borrower or (ii) $50,000,000 in the aggregate during the term of this Agreement;

(g)           transfers and dispositions constituting investments permitted
under Section 6.05; and

(h)           sales, transfers and dispositions of the assets set forth in
Schedule 6.06; provided that the Parent Borrower provides the Administrative
Agent with written notice of any such sale, transfer or disposition not less
than five Business Days prior to the consummation thereof;

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for an amount not less than fair value (as determined in
good faith by the Board of Directors of the Parent Borrower), or, in the case of
clause (d) above, for an amount, if less, equal to the aggregate cost expended
for the property that is the subject of such sale-leaseback (except that those
permitted by clause (a) above shall be made on terms that are customary in the
ordinary course) and for consideration in cash.  For purposes of this
Section 6.06, the following shall be deemed to be cash:  (a) the assumption of
any liabilities of the Parent Borrower or any Subsidiary with respect to, and
the release of the Parent Borrower or such Subsidiary from all liability in
respect of, any Indebtedness of the Parent Borrower or the Subsidiaries
permitted hereunder (in the amount of such Indebtedness) in connection with a
sale, transfer, lease or other disposition of Second Priority Collateral
permitted under Section 6.06 and (b) securities received by the Parent Borrower
or any Subsidiary from the transferee that are immediately convertible into cash
without breach of their terms or the agreement pursuant to which they were
purchased and that are promptly converted by the Parent Borrower or such
Subsidiary into cash.

For purposes of this Section 6.06 and for so long as any Senior First Lien Notes
that are secured by a first-priority Lien on the Second-Priority Collateral
remain outstanding, (a) any sale, transfer, lease or other disposition of the
Equity Interests of any Loan Party that owns assets constituting First-Priority
Collateral or Second-Priority Collateral shall be deemed to be a sale, transfer,
lease or disposition of such First-Priority Collateral or Second-Priority
Collateral, (b) any sale, transfer, lease or other disposition of Equity
Interests of a Loan Party that owns both First-Priority Collateral and
Second-Priority Collateral shall be deemed to be a

108


--------------------------------------------------------------------------------




separate sale, transfer, lease or disposition of such First-Priority Collateral
and such Second-Priority Collateral and (c) the proceeds received by the Parent
Borrower or any Subsidiary in respect of any such sale, transfer, lease or
disposition referred to in clause (b) above (or any sale, transfer, lease or
other disposition of assets (other than those described in clause (b) above)
including both First-Priority Collateral and Second-Priority Collateral without
allocating the purchase price between First-Priority Collateral and
Second-Priority Collateral) shall be allocated to the First-Priority Collateral
and the Second-Priority Collateral pursuant to the terms of the Intercreditor
Agreement.

SECTION 6.07.  Sale and Lease-Back Transactions.  The Parent Borrower will not,
and will not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred, except for any such sale of fixed or capital assets
that is consummated within 120 days after the date the Parent Borrower or such
Subsidiary acquires or finishes construction of such fixed or capital asset.

SECTION 6.08.  Swap Agreements.  The Parent Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the Parent
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Parent Borrower or any of the Subsidiaries) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate, to a fixed rate or otherwise) with respect to any interest-bearing
liability or investment of the Parent Borrower or any Subsidiary.

SECTION 6.09.  Restricted Payments; Certain Payments of Indebtedness.  (a) The
Parent Borrower will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except (i) Wholly
Owned Subsidiaries may declare and pay dividends with respect to their Equity
Interests and Subsidiaries that are not Wholly Owned Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (ii) the
Parent Borrower may, subject to Section 6.02, make dividends with respect to its
Equity Interests consisting solely of additional Equity Interests permitted
hereunder, (iii) the Parent Borrower may purchase the Parent Borrower’s Equity
Interests from present or former officers or employees of the Parent Borrower or
any Subsidiary upon the death, disability or termination of employment of such
officer or employee in an aggregate amount for all payments under this clause
(iii) not to exceed $1,000,000 per fiscal year of the Parent Borrower; provided,
that any such amount not so expended in the fiscal year for which it is
permitted may be carried over for expenditure in succeeding fiscal years, (iv)
the Parent  Borrower may make a payment in connection with the settlement of the
claims of Richard P. Durham and Durham Capital, L.L.C. in connection with the
alleged “put” right of such parties with respect to certain capital stock and
warrants issued by Old Pliant in an aggregate amount not to exceed the lesser of
(A) the actual amount of such settlement and (B) $12,000,000 and (v) the Parent
Borrower may redeem the Series AA Preferred Stock with proceeds of Permitted
Redemption Indebtedness; provided that in each case, no Default has occurred and
is continuing or would result therefrom.

109


--------------------------------------------------------------------------------




(b)           The Parent Borrower will not, and will not permit any Subsidiary
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Senior First Lien Note, Senior Second Lien Note
or Senior Subordinated Note, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Senior First Lien Note, Senior Second Lien
Note or Senior Subordinated Note, except (i) payment of regularly scheduled
interest payments as and when due in respect of the Senior First Lien Notes;
provided that, (A) the Parent Borrower shall not be permitted to make cash
interest payments in respect of the Senior First Lien Notes referred to in
clause (a) of the definition thereof or the interest payable pursuant to the
Supplemental First Lien Notes Indenture and (B) on and prior to June 15, 2007,
the Parent Borrower shall not be permitted to make cash interest payments in
respect of the Senior First Lien Notes referred to in clause (b) of the
definition thereof, (ii) payment of regularly scheduled interest payments as and
when due in respect of the Senior Second Lien Notes and (iii) payment of
regularly scheduled interest payments as and when due in respect of the Senior
Subordinated Notes; provided, however, that on and prior to July 15, 2007, the
Parent Borrower shall not be permitted to make cash interest payments in respect
of the Senior Subordinated Notes.

SECTION 6.10.  Transactions with Affiliates.  The Parent Borrower will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (including any Subsidiary), except (a) transactions in the ordinary
course of business that are at prices and on terms and conditions not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties (as determined in good faith by
members of the board of directors of the Parent Borrower having a majority of
the voting power held by all disinterested members of the board of directors of
the Parent Borrower), (b) transactions between or among the Loan Parties and not
involving any other Affiliate (except to the extent the involvement with the
other Affiliate otherwise complies with this Section 6.10), (c) any Restricted
Payment permitted by Section 6.09, and (d) transactions expressly contemplated
by Schedule 6.10.

SECTION 6.11.  Restrictive Agreements.  The Parent Borrower will not and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Parent Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests (it being understood
that the priority of any preferred stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common stock shall not be deemed a restriction on the ability to make
distributions on capital stock) or to make or repay loans or advances to the
Parent Borrower or any other Subsidiary (it being understood that the
subordination of loans or advances made to the Parent Borrower or any Subsidiary
to other Indebtedness incurred by the Parent Borrower or such Subsidiary shall
not be deemed a restriction on the ability to make loans or advances) or to
Guarantee Indebtedness of the Parent Borrower or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document or any Fixed Asset Loan Document, (ii) the foregoing
shall not apply to

110


--------------------------------------------------------------------------------




restrictions and conditions existing on the Effective Date identified on
Schedule 6.11, (iii) the foregoing shall not apply to any restriction or
condition with respect to a Subsidiary pursuant to an agreement relating to any
Equity Interests or Indebtedness of such Subsidiary, in each case incurred by
such Subsidiary prior to the date on which such Subsidiary was acquired by the
Parent Borrower (other than Equity Interests or Indebtedness incurred as
consideration in, in contemplation of, or to provide all or any portion of the
funds or credit support utilized to consummate the transaction or series of
related transactions pursuant to which such Subsidiary became a Subsidiary or
was otherwise acquired by the Parent Borrower) and outstanding on such date;
(iv) the foregoing shall not apply to any restriction or condition pursuant to
an agreement refinancing an agreement referred to in clause (i), (ii) or (iii)
or this clause (iv) or contained in any amendment to an agreement referred to in
clause (i), (ii) or (iii) or this clause (iv); provided, however, that the
conditions and restrictions contained in any such refinancing agreement or
amendment are no more restrictive, taken as a whole, than the encumbrances and
restrictions contained in the applicable predecessor agreement; (v) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or assets pending such sale;
provided such restrictions and conditions apply only to the Subsidiary or assets
that are to be sold and such sale is permitted hereunder, (vi) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness or other secured obligations permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or other obligations, (vii) clause (a) of the
foregoing shall not apply to customary provisions in contracts restricting the
assignment thereof, or the subletting, assignment or transfer of any property or
asset that is subject to a lease, license or similar contract; (viii)  the
foregoing shall not apply to net worth provisions in lease and other agreements
entered into by the Parent Borrower or any Subsidiary in the ordinary course of
business; and (ix) the foregoing shall not apply to restrictions imposed by the
Senior First Lien Note Documents, the Senior Second Lien Note Documents and the
Senior Subordinated Note Documents.

SECTION 6.12.  Amendment of Material Documents.  The Parent Borrower will not,
and will not permit any Subsidiary to, amend, modify or waive any of its rights
under (a) its certificate of incorporation, by-laws or other organizational
documents, including the terms related to the Preferred Stock (other than
amendments and modifications that are not adverse to the interests of the
Lenders and do not impair the exercise of remedies under any Security Document
or the Intercreditor Agreement) or (b) the Senior First Lien Note Documents, the
Senior Second Lien Note Documents or the Senior Subordinated Note Documents
(other than amendments to the Senior First Lien Security Documents or the Senior
Second Lien Security Documents permitted by the Intercreditor Agreement and
other amendments and modifications that are not adverse to the interests of the
Lenders and do not impair the exercise of remedies under any Security Document
or the Intercreditor Agreement).

SECTION 6.13.  Designated Senior Debt.  The Parent Borrower shall not designate
any Indebtedness (other than indebtedness under the Loan Documents and the Fixed
Asset Loan Documents, indebtedness in respect of the Senior First Lien Notes
incurred in compliance with Section 6.01(vi) and indebtedness in respect of the
Senior Second Lien Notes incurred in compliance with Section 6.01(viii)) as
“Designated Senior Debt” for purposes of and as defined in the Senior
Subordinated Note Documents.

111


--------------------------------------------------------------------------------




SECTION 6.14.  Cash Held by Foreign Loan Parties.  The Parent Borrower will not
permit at any time on any day (a) the aggregate amount of “cash and cash
equivalents” and “marketable securities” of the Foreign Loan Parties (other than
Uniplast Canada), in each case that would be required to be reflected on a
consolidated balance sheet of the Parent Borrower and the Subsidiaries prepared
as of such time in accordance with GAAP (excluding any such “cash” that is
“restricted” cash, including, without limitation, any such cash subject to the
Liens permitted by Section 6.03(j)), minus (b) the aggregate amount of payments
in such cash and cash equivalents that the Parent Borrower reasonably and in
good faith determines will be made by the Foreign Loan Parties (and will reduce
such cash and cash equivalents) within the next 30 days to exceed $15,000,000.

SECTION 6.15.  ERISA.  The Parent Borrower will not, and will not permit any
Subsidiary to, cause or permit any ERISA Affiliate to, cause or permit to occur
(i) an event that could result in the imposition of a Lien under Section 412 of
the Code or Section 302 or 4068 of ERISA or (ii) an ERISA Event to the extent
such ERISA Event would reasonably be expected to result in taxes, penalties and
other liabilities in an aggregate amount in excess of $250,000 in the aggregate.

SECTION 6.16.  Cancellation of Indebtedness.  The Parent Borrower will not, and
will not permit any Subsidiary to, cancel any claim or debt owing to it, except
(a) for reasonable consideration negotiated on an arm’s length basis and in the
ordinary course of its business consistent with past practices and (b) pursuant
to the Plan of Reorganization.

SECTION 6.17.  Change in Fiscal Year; Accounting Policies.  The Parent Borrower
will not, and will not permit any Subsidiary to, change its fiscal year from a
year ending December 31 unless required by law, in which case such Loan Party
will give the Administrative Agent at least thirty (30) days prior written
notice thereof.  Subject to Section 1.04, the Parent Borrower will not, and will
not permit any Subsidiary to, change its accounting policies from those used to
prepare the financial statements delivered pursuant to Section 4.01(i) without
the prior written consent of the Administrative Agent.

SECTION 6.18.  Financial Covenants.

(a)           The Parent Borrower shall have at the end of each fiscal month
ending immediately prior to or during any FCCR Period, a Fixed Charge Coverage
Ratio for the 12-month period then ended of not less than the amount set forth
below:

Fiscal Month Ending

 

Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

On or prior to July 18, 2007

 

1.00 to 1.00

 

 

 

 

 

Each fiscal month thereafter

 

1.10 to 1.00

 

 

(b)           The Parent Borrower shall not permit the Facilities Availability
Amount to be less than $10,000,000 at any time.

SECTION 6.19.  [Intentionally Omitted].

112


--------------------------------------------------------------------------------




SECTION 6.20.  Pliant Investment, Inc. and Alliant Company LLC.  (a) Pliant
Investment, Inc. shall not hold any assets other than (i) the membership
interest of Alliant Company LLC and (ii) a receivable in the amount of
$4,000,000 from the Parent Borrower, and may not have any liabilities other
than tax and routine administrative liabilities in the ordinary course of
business and (b) Alliant Company LLC shall not hold any assets and may not have
any liabilities other than (i) tax and routine administrative liabilities in the
ordinary course of business and (ii) assets and liabilities related to the
indemnity escrow established in connection with the sale of its assets.  The
Parent Borrower shall not make any payment with respect to the receivable
referred to in clause (a)(ii) above.

ARTICLE VII

EVENTS OF DEFAULT

If any one or more of the following events (“Events of Default”) shall occur:

(a)           any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)           any Borrower shall fail to (i) pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, or (ii) fail to deliver any Borrowing
Base Certificate required to be delivered pursuant to the terms of this
Agreement, and, in the case of clause (ii), such failure shall continue
unremedied for a period of three Business Days;

(c)           any representation or warranty made or deemed made by or on behalf
of the Parent Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall have been incorrect in any
material respect when made or deemed made;

(d)           any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of such Borrower), 5.11, 5.17 or 5.19 or in Article VI;

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and if such failure is
capable of being cured, such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Parent
Borrower (which notice will be given at the request of any Lender);

(f)            the Parent Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material

113


--------------------------------------------------------------------------------




Indebtedness, when and as the same shall become due and payable, including any
applicable grace period;

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness in a manner not prohibited by this Agreement;

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, interim receiver, administrator, trustee, custodian,
sequestrator, conservator or similar official for the Parent Borrower or any
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 30 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i)            the Parent Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, interim receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent Borrower
or any Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any
proceeding described in clause (h) of this Article, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;

(j)            the Parent Borrower or any Subsidiary shall admit in writing its
inability or fail generally to pay its debts as they become due;

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 (net of amounts covered by insurance as to which
the insurer has not denied liability) shall be rendered against the Parent
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Parent Borrower or any
Subsidiary to enforce any such judgment;

114


--------------------------------------------------------------------------------




(l)            an ERISA Event shall have occurred that, in the reasonable
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in liability of the
Parent Borrower and the Subsidiaries in an aggregate amount exceeding
(i) $7,000,000 in any year or (ii) $15,000,000 during the term of this
Agreement;

(m)          (i) any Loan Document shall for any reason be asserted by the
Parent Borrower or any of the Subsidiaries (or, in the case of the Intercreditor
Agreement, any of the other parties thereto) not to be a legal, valid and
binding obligation of any party thereto, (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party not to be, a valid and perfected Lien on any Collateral, with the priority
required by the Loan Documents, except (A) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (B) as a result of (1) the Administrative Agent’s failure to
take any action reasonably requested by the Parent Borrower in order to maintain
a valid and perfected Lien on any Collateral or (2) any action taken by the
Administrative Agent to release any Lien on any Collateral or (C) Liens on
Collateral with a fair market value not exceeding $500,000 in the aggregate,
(iii) the Guarantees pursuant to the Guarantee Agreements by the Loan Parties of
any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted by any Loan Party not
to be in effect or not to be legal, valid and binding obligations, (iv) the
Obligations of any Borrower or the Guarantees thereof by the Loan Parties
pursuant to the Security Documents, shall cease to constitute “Senior
Indebtedness” under the subordination provisions of the Senior Subordinated Note
Documents, or such subordination provisions shall be invalidated or otherwise
cease, or shall be asserted by any Loan Party to be invalid or to cease, to be
legal, valid and binding obligations of the parties thereto or (v) the
Intercreditor Agreement shall cease to be a legal, valid and binding agreement
of the parties thereto;

(n)           a Change in Control shall occur;

(o)           any information contained in any Borrowing Base Certificate is
untrue or incorrect in any respect (other than (i) inadvertent, immaterial
errors not exceeding $250,000 in the aggregate in any Borrowing Base Certificate
and (ii) errors understating the Borrowing Base); or

(p)           an Event of Default under and as defined in the Fixed Asset Credit
Agreement shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable (the “remaining Loans”) may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be

115


--------------------------------------------------------------------------------




due and payable, together with accrued interest thereon and all fees and other
obligations (other than any remaining Loans) of each Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of each Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower.  In
addition to the remedies set forth above, in every such event, the
Administrative Agent may exercise any remedies under the other Loan Documents or
at law or equity.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01.  Authorization, Action, Etc.  Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circum­stances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent Borrower or any of the Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Parent Borrower or a Lender, and the Administrative Agent

116


--------------------------------------------------------------------------------




shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforce­ability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for any of the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Parent Borrower.  Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Parent Borrower (such
consent not to be unreasonably withheld and which shall not be required during
the continuance of an Event of Default), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent selected from among the Lenders or that shall be a bank with an office in
New York, New York, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Parent Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Parent Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

117


--------------------------------------------------------------------------------




Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

Notwithstanding any other provision contained herein, the Arranger shall not, in
its capacity as such, have any responsibilities under this Agreement or the
other Loan Documents.

SECTION 8.02.  Declaration of Trust (Treuhand) and Appointment as
Administrator.  The Administrative Agent shall: (a) hold any Lien or security
interest which is governed by German law and is assigned
(Sicherungseigentum/Sicherungsabtretung) or otherwise transferred to it under a
non-accessory security right (nicht akzessorische Sicherheit) pursuant to any of
the German Security Agreements or otherwise for the purpose of securing any of
the Obligations secured thereunder as trustee (Treuhänder) for the benefit of
the Secured Parties; (b) hold any abstract acknowledgement of indebtedness
(abstraktes Schuldanerkenntnis) which is governed by German law and under which
certain Loan Parties have acknowledged to owe to the Administrative Agent
certain Obligations as trustee (Treuhänder) for the benefit of the Secured
Parties; and (c) administer any Lien or security interest (if any) which is
pledged (Verpfändung) or otherwise transferred under an accessory security right
(akzessorische Sicherheit) to it and/or the Secured Parties pursuant to any of
the German Security Agreements or otherwise for the purpose of securing any of
the Obligations secured thereunder and each Secured Party authorizes the
Administrative Agent to accept as its representative (Stellvertreter) any pledge
or other creation of any other accessory right made to such Secured Party, and
shall act in relation to the Lien and security interests in accordance with the
terms and subject to the conditions of this Agreement and the other Loan
Documents.  Each Secured Party hereby ratifies and approves all acts done by the
Administrative Agent on such Secured Party’s behalf.

It is hereby agreed that, in relation to any jurisdiction the courts of which
would not recognize or give effect to the trust (Treuhand) expressed to be
created by this Section 8.02, the relationship of the Secured Party to the
Administrative Agent in relation to any Lien or security interest governed by
German law shall be construed as one of principal and agent but, to the extent
permissible under the laws of such jurisdiction, all the other provisions of
this Section 8.02 shall have full force and effect between the parties hereto.

Each Secured Party (with the exception of the Administrative Agent) hereby
releases the Administrative Agent acting on its behalf pursuant to the terms of
this Agreement or any other Loan Document from the restrictions of Section 181
of the German Civil Code (Bürgerliches Gesetzbuch) (restriction of
self-dealing).

SECTION 8.03.  Quebec Security.  For greater certainty, and without limiting the
powers of the Administrative Agent, or any other Person acting as an agent or
mandatory for the Administrative Agent hereunder or under any of the other Loan
Documents, each Loan Party

118


--------------------------------------------------------------------------------




hereby acknowledges that, for purposes of holding any security granted by any
Loan Party on property pursuant to the laws of the Province of Quebec to secure
obligations of such Loan Party under any bond, the Administrative Agent shall be
the holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of the Civil Code of Québec) for all present and future Lenders and in
particular for all present and future holders of any such bond.  Each Lender
hereby irrevocably constitutes, to the extent necessary, the Administrative
Agent as the holder of an irrevocable power of attorney (fondé de pouvoir)
(within the meaning of Article 2692 of the Civil Code of Québec) in order to
hold security granted by any Loan Party in the Province of Quebec to secure the
obligations of such Loan Party under any bond.  Each assignee of a Lender shall
be deemed to have confirmed and ratified the constitution of the Administrative
Agent as the holders of such irrevocable power of attorney (fondé de pouvoir) by
execution of an Assignment and Assumption.  Notwithstanding the provisions of
section 32 of An Act respecting the special powers of legal persons (Québec),
the Administrative Agent may acquire and be the holder of any bond.  The
Borrowers hereby acknowledge that such bond constitutes a title of indebtedness,
as such term is used in Article 2692 of the Civil Code of Québec.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)            if to any Borrower, to the Parent Borrower at 1475 Woodfield
Road, Suite 700, Schaumberg, Illinois 60173, Attention: Chief Financial Officer
(Telecopy No. (847) 969-3338), with a copy to Sidley Austin LLP, One South
Dearborn Street, Chicago, Illinois 60603, Attention: Michael L. Gold (Telecopy
No. (312) 853-7036);

(ii)           if to the Administrative Agent or the Swingline Lender, to
Merrill Lynch Bank USA, 4 World Financial Center, Floor 10, New York, New York
10080, Attention: Ryan D. Bell (Telecopy No. (212) 449-6673), with a copy for
notices related to borrowings and payments to Merrill Lynch Bank USA, 800
Scudders Mill Road, Plainsboro, New Jersey 08536, Attention: Joseph Sandford
(Telecopy No. (609) 282-3809), and with further copies (other than for notices
related to borrowings and payments) to Merrill Lynch Bank USA, 4 World Financial
Center, Floor 10, New York, New York 10080, Attention: Paul Tufaro (Telecopy No.
(212) 738-1070), and Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New
York 10153, Attention: Douglas R. Urquhart (Telecopy No. (212) 310-8007);

(iii)          if to the Issuing Bank, c/o Merrill Lynch Bank USA, 4 World
Financial Center, Floor 10, New York, New York 10080, Attention: Ryan D. Bell
(Telecopy No. (212) 449-6673), with a copy to Merrill Lynch Bank USA, 800
Scudders Mill Road, Plainsboro, New Jersey 08536, Attention: Joseph Sandford
(Telecopy No. (609) 282-3809); and

119


--------------------------------------------------------------------------------




(iv)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender or Issuing Bank.  The
Administrative Agent or the Parent Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 9.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance or a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, in each case with the consent of the Required Lenders; provided
that no such agreement shall have the effect of:

(i)            increasing the Commitment of any Lender without the consent of
each Lender (provided that the Administrative Agent may make Protective Advances
as set forth in Section 2.15);

120


--------------------------------------------------------------------------------




(ii)           reducing the principal amount of any Loan or LC Disbursement or
reducing the rate of interest thereon, or reducing any fees payable hereunder,
without the written consent of each Lender affected thereby and the
Administrative Agent;

(iii)          postponing the maturity of any Loan, or any scheduled date of
payment of the principal amount of any Loan, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest thereon, or any fees payable hereunder, or reducing the amount of,
waiving or excusing any such payment, or postponing the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby and the Administrative Agent;

(iv)          changing Section 2.17(b), (c), (d), (e), or (f) in a manner that
would alter the way that payments are shared, without the written consent of
each Lender affected thereby;

(v)           changing any of the provisions of this Section or the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class, including as
contemplated by the term “Required Canadian Lenders”) required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be);

(vi)          releasing any Loan Party from its Guarantee under any Guarantee
Agreement (except with respect to the dissolution, consolidation or merger of
such Loan Party in accordance with the terms of Section 6.04 or as expressly
provided in the applicable Guarantee Agreement), or limiting its liability in
respect of such Guarantee, without the written consent of each Lender; provided,
however, that if the Required Lenders have approved the sale of the Equity
Interests of such Loan Party, the consent of the Required Lenders (and not each
Lender) shall be required for such release;

(vii)         releasing all or substantially all the Collateral from the Liens
of the Security Documents (except as expressly provided therein or in the
Intercreditor Agreement), without the written consent of each Lender;

(viii)        changing any provision of any Loan Document to permit the Parent
Borrower or any of the Subsidiaries to enter into any accounts receivable or
inventory securitization transaction or other similar financing arrangement,
including any sale of, or any grant of a security interest in, accounts
receivable or inventory in connection with any asset securitization or other
similar financing arrangement, without the written consent of Lenders having
Commitments representing in the aggregate more than 66-2/3% of the total amount
of the Commitments at such time;

(ix)           changing any provision of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each affected Class; or

121


--------------------------------------------------------------------------------




(x)            increasing the Australian Sublimit, Canadian Sublimit, German
Sublimit or Mexican Sublimit, without the written consent of each Australian
Lender, Canadian Lender, German Lender or Mexican Lender, as applicable, and the
Administrative Agent; and

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be.

(c)           If, in connection with any proposed amendment, waiver or consent 
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then so long as
the Administrative Agent is not a Non-Consenting Lender, the Administrative
Agent may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Parent Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.14 and 2.16, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.15 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver; Joint and Several
Obligations.  (a) The Borrowers jointly and severally shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Arranger and their respective Affiliates, including the reasonable fees, charges
and disbursements of outside counsel for the Administrative Agent and the
Arranger, in connection with the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reason­able out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank, the Arranger or any Lender, including the reasonable fees, charges
and disbursements of any outside counsel for the Administrative Agent, the
Issuing Bank, the Arranger or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

122


--------------------------------------------------------------------------------


(b)           The Borrowers jointly and severally shall indemnify the
Administrative Agent, the Issuing Bank, the Arranger and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any Mortgaged
Property or any other property currently or formerly owned or operated by the
Parent Borrower or any of the Subsidiaries, or any Environmental Liability
related in any way to the Parent Borrower or any of the Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any Affiliate of such Indemnitee (or of any officer,
director, employee, advisor or agent of such Indemnitee or any such Indemnitee’s
Affiliates) or to the extent such damages constitute special, indirect or
consequential damages (as opposed to direct or actual damages).

(c)           To the extent that the Borrowers fail to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank, the Arranger or
the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank, the
Arranger or the Swingline Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.  For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the total Revolving Exposure and unused
Commitments at the time.

(d)           To the extent permitted by applicable law, the Borrowers shall not
assert, and each of them hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.  Notwithstanding anything herein to the contrary, the
maximum liability of the German Subsidiary Borrower with respect to the expense
reimbursement and indemnification

123


--------------------------------------------------------------------------------




obligations under this Section 9.03 shall not exceed the amount of free reserves
of the German Subsidiary Borrower.

SECTION 9.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank, the Arranger and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)           (i)            Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A)          the Parent Borrower; provided that no consent of the Parent
Borrower shall be required (1) for an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or (2) if an Event of Default has occurred and is
continuing;

(B)           the Administrative Agent; and

(C)           the Swingline Lender.

(ii)           Assignments shall be subject to the following additional
conditions:

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Parent Borrower and the Administrative Agent
otherwise consents;

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, except that this clause (B) shall not be construed to prohibit
the

124


--------------------------------------------------------------------------------




assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(C)           the parties to each such assignment relating to the assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; and

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
documentation.

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Parent Borrower, each Subsidiary Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Parent
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.  Each Lender selling a participation to a
Participant shall, as a non-fiduciary agent of the Borrowers, keep a register
(substantially similar in form to the Register) of each such Participant,
specifying such Participant’s entitlement to payments of principal and interest
with respect to such Participation.  The entries in such register shall be
conclusive, and each Lender shall treat each Person whose name is recorded in
such Lender’s register as the Participant, notwithstanding any notice to the
contrary.

(v)           Upon its receipt of a duly completed Assignment and Assumption and
all applicable tax documentation executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already

125


--------------------------------------------------------------------------------




be a Lender hereunder), the processing and recordation fee referred to in this
Section and any written consent to such assignment required by this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)           (i)            Any Lender may, without the consent of any
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) each Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (ii), (iii) or (vii) of the first
proviso to Section 9.02(b) that affects such Participant.  Subject to
paragraph (c)(ii) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided such Participant agrees to
be subject to Section 2.18(a) as though it were a Lender.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.17(f) as though it were a Lender.

(ii)           A Participant shall be entitled to receive greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant; provided,
however, that if (A) the aggregate amount of participations sold by the Initial
Lender under this Agreement and the Fixed Asset Credit Agreement exceeds
$50,000,000 (the “Participation Amount”) or (B) the aggregate payments to a
Participant under Section 2.14 or 2.16 of this Agreement and Section 2.14 or
2.16 of the Fixed Asset Credit Agreement in excess of the payments the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant is greater than $500,000 per year (the
“Additional Payment Amount”), a Participant with respect to any amount in excess
of the Participation Amount or any payment in excess of the Additional Payment
Amount shall not be entitled to receive greater payment under Section 2.14 or
2.16 than the Initial Lender would have been entitled to receive with respect to
the participation sold to such Participant unless the Parent Borrower consents
to such participation in excess of the Participation Amount or payment in excess
of the Additional Payment Amount (which consent shall not be unreasonably
withheld).  A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.16 unless such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.16(e) as
though it were a Lender.

126


--------------------------------------------------------------------------------




(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Parent Borrower, the option to provide to
the Borrowers all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to the Borrowers pursuant to this Agreement;
provided, however, that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPC hereunder shall utilize the applicable Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Each party hereto hereby agrees that no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof, or the laws of Canada or any province or territory
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Parent Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Parent Borrower and the Administrative Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and not­with­standing that the Administrative Agent, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.14, 2.15, 2.16,

127


--------------------------------------------------------------------------------




10.03 and 10.13 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counter­parts (and by different parties hereto on different
counter­parts), each of which shall constitute an original, but all of which
when taken together shall constitute a single contract.  This Agreement, the
other Loan Document and any separate letter agreements with respect to fees
payable to the Administrative Agent, the Arranger or the Issuing Bank constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and under­standings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counter­part of a signature page of this Agreement by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of the Borrowers now or hereafter
existing under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b)           Each of the Borrowers hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of parties hereto hereby irrevocably and unconditionally
agrees that all

128


--------------------------------------------------------------------------------




claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

(c)           Each of the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

(e)           Each Foreign Subsidiary Borrower hereby irrevocably designates,
appoints and empowers CT Corporation System, 111 Eighth Avenue, New York, NY
10011 (telephone: (212) 894-8800) (the “Process Agent”), in the case of any
suit, action or proceeding brought in the United States of America as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any action or proceeding
arising out of or in connection with this Agreement or any Loan Document.  Such
service may be made by mailing (by registered or certified mail, postage
prepaid) or delivering a copy of such process to such Foreign Subsidiary
Borrower in care of the Process Agent at the Process Agent’s above address, and
such Foreign Subsidiary Borrower hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf.

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

129


--------------------------------------------------------------------------------




SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ investment advisors, directors, officers, employees and agents,
including accountants, legal counsel and other advisors (the “Representatives”)
and any direct or indirect contractual counterparty in swap agreements entered
into in connection with a Lender’s outstanding Loans from time to time or to
such contractual counterparty’s professional advisor (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and, in the case of any such contractual counterparty or its professional
advisor, such persons shall agree in writing to be bound by the provisions of
this Section 9.12), (b) to the extent requested or demanded by any Governmental
Authority or any self-regulatory organization (including the National
Association of Insurance Commissioners or other similar organization), (c) to
the extent required by applicable laws or regulations or by any subpoena, order
or similar legal process; provided that, to the extent reasonably practicable
and not prohibited by applicable laws or regulations or by any judicial or
administrative order, such Person will provide the Parent Borrower with prior
notice of such disclosure, (d) any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (e) to any other
party to this Agreement, (f) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(g) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (h) with the consent of the Parent Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Parent Borrower, any Subsidiary or any of their Representatives that is
not known to such Person to be subject to any obligation of confidentiality to
the Parent Borrower or any Subsidiary.  For the purposes of this Section,
“Information” means all information received from the Parent Borrower, any
Subsidiary or any of their Representatives relating to the Parent Borrower, the
Subsidiaries or their businesses, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Parent Borrower or any
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13.  Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that

130


--------------------------------------------------------------------------------




the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b)           The obligations of the Borrowers in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each of the Borrowers agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 9.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.14.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.15.  Parallel Obligations.  For the purposes of taking and ensuring
the continuing validity of security (the “Parallel Debt Security”) under the
Security Documents subject to the laws of (or to the extent affecting assets
situated in) Germany and such other jurisdictions as the Administrative Agent
and the Parent Borrower (each acting reasonably) agree, notwithstanding any
contrary provision in any Loan Document:

(a)           Abstract Acknowledgement of Indebtedness.

(i)            Each Borrower undertakes (such undertakings, the “Parallel
Obligations”) to pay to the Administrative Agent amounts equal to all present
and future amounts (the “Original Obligations”) owing by it to a Secured Party
under any Loan Document;

(ii)           the Administrative Agent shall have its own independent right to
demand payment of the Parallel Obligations;

131


--------------------------------------------------------------------------------




(iii)          the Parallel Obligations shall not limit or affect the existence
of the Original Obligations for which the Secured Parties shall have an
independent right to demand payment;

(iv)          notwithstanding paragraphs (ii) and (iii), payment by a Borrower
of its Parallel Obligations shall to the same extent decrease and be a good
discharge of the corresponding Original Obligations owing to the relevant
Secured Parties and payment by a Borrower of its Original Obligations to the
relevant Secured Parties shall to the same extent decrease and be a good
discharge of the Parallel Obligations owing by it to the Administrative Agent;

(v)           the Parallel Obligations are owed to the Administrative Agent in
its own name and the Parallel Debt Security shall secure the Parallel
Obligations so owing;

(vi)          without limiting or affecting the Administrative Agent’s right to
protect, preserve or enforce its rights under any Security Agreement, the
Administrative Agent undertakes to each Secured Party not to exercise its rights
in respect of the Parallel Obligations without the consent of the relevant
Secured Party; and

(vii)         the Administrative Agent undertakes to distribute to the Secured
Parties an amount equal to any amounts collected or received by the
Administrative Agent which it has applied in reduction of the Parallel
Obligations in accordance with the terms of this Agreement as if the terms of
this Agreement as if the Original Obligations had not been discharged.

(b)           Joint and Several Creditor.

(i)            Each Borrower and each of the Secured Parties (other than the
Administrative Agent) agrees that the Administrative Agent shall be the joint
creditor (together with the relevant Secured Parties) of each and every
obligation of any Borrower towards each of the Secured Parties (other than the
Administrative Agent) under the Loan Documents. Accordingly the Administrative
Agent will have its own independent right to demand performance by the relevant
Borrower of those obligations. However, any discharge of any such obligation to
either the Administrative Agent or a Secured Party (other than the
Administrative Agent) shall, to that extent, discharge the corresponding
obligation owing to the other; and

(ii)           without limiting or affecting the Administrative Agent’s rights
against any Borrower (whether under this Section 9.15 or under any other
provision of the Loan Documents), the Administrative Agent agrees with each
other Secured Party (on a several and divided basis) that, subject as set out in
the next sentence, it will not exercise its rights as a joint creditor with a
Secured Party (other than the Administrative Agent) except with the consent of
the relevant Secured Party. However, for the avoidance of doubt, nothing in the
previous sentence shall in any way limit the Administrative Agent’s right to act
in the protection or preservation of rights under, or to enforce any Security
Agreement as contemplated by, this Agreement and/or the relevant Security
Agreement (or to do any act reasonably incidental to any of the foregoing).

132


--------------------------------------------------------------------------------




[remainder of page intentionally left blank]

133


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PLIANT CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title

 

 

 

 

 

 

UNIPLAST HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title

 

 

 

 

 

 

PLIANT CORPORATION PTY LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title

 

 

 

 

 

 

PLIANT CORPORATION OF CANADA
LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title

 

 

 

 

 

 

UNIPLAST INDUSTRIES CO.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title

 

 

 

[SIGNATURE PAGE TO WORKING CAPITAL CREDIT AGREEMENT]


--------------------------------------------------------------------------------




 

PLIANT FILM PRODUCTS GMBH

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title

 

 

 

 

 

 

ASPEN INDUSTRIAL, S.A. DE C.V.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title

 

 

 

[SIGNATURE PAGE TO WORKING CAPITAL CREDIT AGREEMENT]


--------------------------------------------------------------------------------




 

UNIPLAST U.S., INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title

 

 

 

[SIGNATURE PAGE TO WORKING CAPITAL CREDIT AGREEMENT]


--------------------------------------------------------------------------------




 

MERRILL LYNCH BANK USA, as
Administrative Agent, Swingline Lender,

and Domestic Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

MERRILL LYNCH INTERNATIONAL
(AUSTRALIA) LIMITED, as Australian

Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

MERRILL LYNCH CAPITAL CANADA
INC., as Canadian Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

MERRILL LYNCH CAPITAL MARKETS
BANK LIMITED, as German Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

MERRILL LYNCH MORTGAGE
CAPITAL INC., as Mexican Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO WORKING CAPITAL CREDIT AGREEMENT]


--------------------------------------------------------------------------------




 

MERRILL LYNCH BANK USA, as Issuing
Bank

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO WORKING CAPITAL CREDIT AGREEMENT]


--------------------------------------------------------------------------------